                     Case 2:19-bk-14621-VZ                   Doc 1-1 Filed 04/22/19 Entered 04/23/19 09:55:51                             Desc
                                                              Main Document Page 1 of 86

                                @   . *   * @*     @         *
                                                                                                                                F IL E D
                UnitedStatesBankruptcy Courtforthe:                                            j
        .
        j                       centralDistridofcalifornia                                     l
                                                                                               j                               APR 22 2215
        1
        .
                Casenumber(/fknowni
                                  :*-(JJ-'
                                         .. '-j<tj:
                                                  )).Ch
                                                      .e'apteryouarefilingunder: 1                                     cueRK u.s.RANKRUPTCY COURT
                                  -                    ...                       j                                    cE&     Dl RI Ckor
                                                                                                                                      x CALIFORNIA
                                                                          p ojj
                                                                              ar
                                                                               jtorg                                   BY:           * Deputycl*rk
        l                                                                 Q Chapter11
        l                                                                 u chapter12          .
        ,                                                                 o chapter13                                            Q checkifthisisan
                                                                                                                                   amended filing


        O fficialForm 101
        V oluntary Petition for Individuals Filing for B ankruptcy                                                                                   12/17
        The bankruptcy forms useyou and Debtor1to referto adebtorfiling alone.A m arried couple mayfilea bankruptcycasetogether- call
                                                                                                                                    eda
        lolntcase--andinjointcases,theseformsuseyoutoaskforinformationfrom bothdebtors.Forexampl
                                                                                               e,ifaform asks,$
                                                                                                              1Doyouownacar,''
        theansw erwould beyes ifeitherdebtorownsa car.W hen informati
                                                                    onis needed aboutthespouses separately,the form usesDebtor1and
        Debtor2todistinguishbetweenthem.lnjointcases,oneofthespousesmustrepodinformationasDebtor1andtheotherasDebtor2.The
        sam e personm ustbe Debtor1in aIIofthe form s.
        Be ascompleteand accurate as possible.Iftwo married peopleare filingtogether,bothareequall
                                                                                                 y responsibleforsupplying correct
        information.lfmorespaceis needed,attach aseparate sheettothisform .Onthe top ofany addi ti
                                                                                                 onalpages,writeyournameand case num ber
        (ifknown).Answereveryquestion.
            '
                .         Identify Yourself
    l                                                                                                                                                        1
    j                              AboutDebtor1:                                                        AboutDebtor2(SpouseOnlyinaJointcase):                i
    !                                                                                                                                                        1
    i1. Yourfullnam e                                                                                                                                        I
    r                                                                                                                                                        l
    i W ritethenamethati   sonyour                                                                                                                           !
        government-issued picture  Janice                                                                                                                    2
        i
        d                          Fi
                                    rstname                                                             Firstname                                            !
    j yoeunrtd
             i
             fi
              civ
              r ae
                 ti
                  o'
                  rs
                   nI
                    (
                    if
                     co
                      erne
                         sx
                          eao
                            mp
                             rle,                Lynette                                                                                                     E
                                                                                                                                                             l
    '
    I               1
                    7asspod).                    Mi
                                                  ddlename                                              Mi
                                                                                                         ddl
                                                                                                           ename                                             1
    l B
    l i
       ringyourpicture           VCCOWen
      dentificationtoyourmeeting Lastname                                                               Lastname
                                                                                                                                                             1
                                                                                                                                                             j
    ! withthetrustee.                                                                                                                                        1
    l                                                                                                                                                        k
    ;                                            Suffix(Sr,,Jr.,lI,111)                                 Suffi
                                                                                                            x(Sr.,Jr.,II,111
                                                                                                                           )                                 j
    1
    1                                                                                                                                                        I
                                                                                                                                                             )
                                                                                                                                                             i
    I                                                                                                                                                        1
                                                                                                                                                             I
    12. Allothernam es you                       none                                                                                                        '
    l have used in the Iast8                     s
    l                                             rstname                                               Firstname
    l years
    1
    i lncludeyourmarried or                                                                             Mi
                                                                                                         ddl
                                                                                                           ename
    ;               maiden nam es.
    1
    i                                            Lastname                                               uastname

                                                 Fifstname                                              Firstname
    '

                                                 Middle name                                            Middle name
                                                                                                                                                         >   1
                                                                                                                                                             1
                                                 Lastname                                               uastname                                             (
                                                                                                                                                             l
                                                                                                                                                             l
    1                                                                                                                                                        I
    è                                                                                                                                                        l
                                           .                                                                                                                 l
    l3. your
        Only the Iast4 digits of
             SocialSecurity                                  xx - 4           8    3    6                                                                    I
                                                                                                                                                             !
    1 numberorfederal                                                                                                                                        l
                                                                                                                                                             1
    1               lndividualTaxpayer                                                                                                                       ,
*   )
    i Identificationnumber                                                                              9 xx      xx -                                       j
    î (ITlN)                                                                                                                                                 (
                                                                                                                                                             j

        Offi
           cialForm 101                                      VoluntaryPetitionforlndi
                                                                                    vidualsFiling forBankruptcy                            Page 1
        Case 2:19-bk-14621-VZ                      Doc 1-1 Filed 04/22/19 Entered 04/23/19 09:55:51                             Desc
                                                    Main Document Page 2 of 86


    Debtor1    Janice Lynette Mccowen
               FirstName   MiddleName              LastName

'

l
j                                       AboutDebtor12                                        AboutDebtor2(SpouseOnlyinaJolntCase);              1
l
l                                                                                                                                               t
I                                                                                                                                               k
f
!4. Any busine
    and Empl  ss names
            oyer                        X IhavenotusedanybusinessnamesorEINs.                Q IhavenotusedanybusinessnamesorElNs.              j
                                                                                                                                                j
l      ldentification Num bers                                                                                                                  l
;                                                                                                                                               1
,
1      (
       tEI
        heN) you
           las   ha
              t8 y vesused in
                  ear                   Businessname                                         Busi
                                                                                                nessname                                        I
                                                                                                                                                l
'
!                                                                                                                                               j
i      l                                                                                                                                        j
I      ncludetrade namesand                                                                                                                     i
r      doi
         ngbusinessasnames              B                                                                                                       I
!                                        usi
                                           nessname                                          Busi
                                                                                                nessname                                        j
l                                                                                                                                               1
I                                                                                                                                               I
                                                                                                                                                i
1                                                                                                                                               l
1
i                                                                                                                                               1
                                                                                                                                                j
.
i                                                                                                                                               I
1                                                                                                                                               !
                                                                                                                                                I
i
!                                                                                                                                               r
                                                                                                                                                :
                                                                                                                                                i
    5. W here you Iive                                                                       IfDebtor2Ii
                                                                                                       ves atadifferentaddress:                 l
                                                                                                                                                @

                                        2658 H                                                                                                  l
                                              ayesAvenue                                                                                        !
                                        Number Street                                        Number      Street                                 1
                                                                                                                                                I
                                                                                                                                                I

                                        Long Beach                       Ch      90810
                                                                                                                                                I
                                                                                                                                                1
                                        ci
                                         ty                              state zlpcode       ci
                                                                                              ty                             state zl
                                                                                                                                    pcode j
                                                                                                                                                l


                                        Ifyourmailing addressis diferentfrom the one         lfDebtor2's mailing address isdifferentfrom
                                        above,fillitinhere.Notethatthecoudwillsend           yours,fillitin here.Note thatthe coud wilsend
                                        anynoticesto youatthismailingaddress.                anynoti
                                                                                                   cesto thismailing address.


                                        Number       Street                                  Number      Street

                                        P.O.Box

                                        City                             State   Z1P Code    City                            State   ZIP Code



      W hy you are choosing             Checkone:                                            Checkone:
       this districttofilefor           Q O                                                  D OvertheI
                                                                                                      ast180daysbeforefi
                                                                                                                       lingthi
                                                                                                                             spetition,
       bankruptcy                              verthe I
                                                      ast180 daysbefore fili
                                                                           ng thispeti
                                                                                     ti
                                                                                      on,
                                           IhaveIivedinthisdistrfctIongerthaninany              lhave Iived inthisdistrictlongerthaninany
                                           otherdistrict.                                       otherdistri
                                                                                                          ct.
                                        D lhaveanotherreason.Explain.                        D Ihaveanotherreason.Explain.
                                          (See28U.S.C.â1408.)                                  (See28U.S.C.j1408.)




     Off
       ici
         alForm 101                               Vol
                                                    untaryPetitionforlndividualsFiling forBankruptcy                            paoe 2
      Case 2:19-bk-14621-VZ                   Doc 1-1 Filed 04/22/19 Entered 04/23/19 09:55:51                                   Desc
                                               Main Document Page 3 of 86

Debtor1      Janice Lvnette Mccowen                                                        Case number(/fknown)
             FlrstName   MiddleName           LastName


'.
          Tellthe GourtA boutYour Bankruptoy Case

     The chapterofthe                 Checkone.(Forabri efdescripti
                                                                  onofeach,seeNoticeRequiredby 11U.S.C.j342(b)forIndividualsFil
                                                                                                                              ing
     BankruptcyCodeyou                förBankruptcy(Form 2010)).Also,gotothetopofpage1andchecktheappropriatebox.
     arechoosingto file               2 Chapter7
     under
                                      D Chapter11
                                      Q Chapter12


     How youwillpaythefee Z Iwillpaytheentirefeewhen Ifilemypetition.Pleasecheckwi
                                                                                 ththe clerk'soffi
                                                                                                 ceinyour
                                        Iocalcourtformore detai  ls abouthow you may pay.Typicall
                                                                                                y,ifyou are paying the fee
                                        yourself,you may paywithcash,cashier'  s check,ormoney order.lfyourattorney is
                                        subm itting yourpaymenton yourbehalf,yourattorney may paywith a creditcard orcheck
                                        with a pre-printed address.

                                      D Ineed to paythefee in installments.Ifyouchoosethisoption,signandattachthe
                                        ApplicationforlndividualstoPayTheFilingFeeinInstallments(OfficialForm 103A).
                                      Q Irequestthatmyfeebewaived (Youmayrequestthisopti  ononlyifyouarefilingforChapter7.
                                        Bylaw,ajudge may,butisnotrequiredto,waiveyourfee,and maydo soonlyi fyourincomeis
                                        Iess than 150% ofthe officialpovedy line thatappli
                                                                                         es to yourfamily size and you are unable to
                                        paythefeein i
                                                    nstallments).Ifyouchoosethi
                                                                              soption,you mustfillouttheAppli
                                                                                                            cationtoHave the
                                        Chapter7Fili
                                                   ng FeeWaived(OmcialForm 103B)andfi   le i
                                                                                           twithyourpetiti
                                                                                                         on.

9. Have you filed for                 2 so
   bankruptcy within the
   I
   ast8 years?                        D Yes. Di
                                              strict                              When                     Casenumber
                                                                                          MM / DD /YYYY
                                              District                            W hen                    Case number
                                                                                          MM / DD /YYYY
                                              District                            W hen                    Case number
                                                                                          MM / DD /YYYY


10.Are any bankruptcy                 K No
   cases pending orbeing
   filed by a spouse w ho is          D Yes. Debtor                                                        Rel
                                                                                                             ationshiptoyou
   notfiling this case with                   District                            W hen                    Case number,ifknown
   you,orby a business                                                                    MM /DD /YYYY
   partner,orby an
   affiliate?
                                              Debtor                                                       Relationshipto you
                                              District                            W hen                    Case number,ifknown
                                                                                          MM /DD /YYYY


!1.Doyourentyour                      Q No. Gotoline12.
     resldence?                       X Yes. Hasyourlandlordobtainedanevicti
                                                                           onjudgmentagainstyou?
                                             Q No.Gotoline12.
                                             D Yes.FilloutInit
                                                             ialStatementAboutanEvictionJudgmentAgainstYou(Form 1O1A)andfil
                                                                                                                          eitas
                                                  padofthisbankruptcy petition.



 Offi
    cialForm 1G1                             Voluntary Petition forIndividuals Filing forBankruptcy                              9a9e3
       Case 2:19-bk-14621-VZ                     Doc 1-1 Filed 04/22/19 Entered 04/23/19 09:55:51                             Desc
                                                  Main Document Page 4 of 86


Debtor1        Janice Lvnette Mccowen
               FirstName    MiddleName           LastName


'.
            ReportAboutA ny Businesses You O w n as a Sole Proprietor

12.Are you a sole proprietor X No.GotoPart4.
   ofany full-orpart-tim e
   business?                 D Yes.NameandIocationofbusiness
     A soleproprietorshipisa
     busënessyouoperate asan
     individual,and isnota
     separateIegalenti  tysuchas
     a corporation,partnership,or
     LLC.                                       Number      Street
     Ifyouhavemore thanone
     sole proprietorship,use a
     separatesheetandattachit
     tothispetition.                                                                             State     ZIP Code

                                                Checktheappropriatebox todescribeyourbusiness:
                                                Q   HealthCareBusiness(asdefinedin11U.S.C.â1O1(27A))
                                                Q   Singl
                                                        eAssetRealEstate(asdefinedin11U.S.C.j101(51B))
                                                Q   Stockbroker(asdefinedin11U.S.C.5101(53A))
                                                Q   Commodi  tyBroker(asdefi
                                                                           nedin11U.S.C.j101(6))
                                                Q   Noneoftheabove

13.Are you filing under                  Ifyouare s#r?g underChapter11,thecourlmustknow whetheryou are asmallbusinessdebtorso thati  t
   Chapter11 ofthe                       cansetappropriate deadlines.Ifyou indicatethatyou area smallbusinessdebtor,youmustattachyour
   Bankruptcy Code and                   mostrecentbalance sheet,statementofoperations,cash-fl ow statement,andfederalincometaxreturnori
                                                                                                                                       f
   are you a sm allbusiness              anyofthesedocumentsdonotexi
                                                                   st,followtheprocedurein11U.S.C.j1116(1)(B).
   debtotl
                                         X No. Iam notfili
                                                         ngunderChapter11.
     Foradefinitionofsmall
     business debtor,see                 D No. lam filingunderChapter11,butIam NOTasmal
                                                                                      lbusi
                                                                                          nessdebtoraccordingtothedefini
                                                                                                                       ti
                                                                                                                        onin
     11U.S.C.j101(51D).                         the Bankruptcy Code.
                                         Q Yes.lam fi
                                                    lingunderChapter11andIam asmallbusinessdebtoraccordingtothedefini
                                                                                                                    tioni
                                                                                                                        nthe
                                                Bankruptcy Code.

'.     '
            Repod ifYou 0wn orHave Any Hazardous Propedy orAny Propedy That Needs Im m ediate Attention

14.Do youownorhaveany 2 No
   propertythatposes oris D
     alleged to pose a threat              Yes. w hati
                                                     sthehazard?
     ofim m inentand
     identifiable hazard to
     public health orsafety?
     Ordo you ow n any
     Frope
     Imm   rty
          ediatt
               ehat
                 attneeid
                    ent  s
                        on?                      l
                                                 fimmedi
                                                       ateattenti
                                                                onisneeded,why isitneedet?
     8orexample,doyouown
     perishable goods,orIivestock
     tbatm ustbe fed,orabui  lding
     thatneeds urgentrepairs?
                                                 W hereisthe property?
                                                                         Number     Street




                                                                         City                                  State    ZlP Code

 Offi
    cialForm 101                                 Voluntary Peti
                                                              tion forlndividuals Filing forBankruptcy                         page4
       Case 2:19-bk-14621-VZ                      Doc 1-1 Filed 04/22/19 Entered 04/23/19 09:55:51                                    Desc
                                                   Main Document Page 5 of 86


Debtor1       Jani
                 ce Lynette Mccowen                                                            Case number(ifknown)
              FirstName    MiddleName             LastName


'-
            Explain YourElorts to Reeeive a Briefing A boulGreditcounseling

15. Tellthe coud w hether               AboutDebtor1:                                               AboutDebtor2(SpouseOnlyinaJointCase):
     you have received a
     briefing aboutcredit               YO&mustcheckone:                                             YO& mustCheckone:
     counseling.                        2 Irecei
                                               vedabriefi
                                                        ngfrom anapprovedcredi
                                                                             t                       D Ireceivedabriefingfrom anapprovedcredi
                                                                                                                                            t
                                          counselingagencywithinthe180 days before I                    counseling agencywithinthe 180days before I
     The 1aw requi resthatyou
     receivea bri efingaboutcredi t   filedthisbankruptcyyeti
                                      cedificateofcom pletlon.
                                                                tion,andIreceiveda                      filedthisbankruptcyqetition,andIreceiveda
                                                                                                        cedificate ofcom pletlon.
     counselingbeforeyoufil   e for   Attach acopyofthe certi fi
                                                               cate andthe payment                      Attacha copyofthecertificate and the paym ent
     bankruptcy.Youm ust
     truthfullycheckone ofthe         plan,i fany,thatyou developedwi  ththe agency.                    plan,ifany,thatyoudevelopedwi  ththeagency.
     followingchoi ces.lfyou        D lreceivedabriefingfrom anapprovedcredlt                        D Ireceivedabriefingfrom anapprovedcredit
     cannotdoso,youarenot             counseling agencywithin the 180 days beforel                      counseling agencywi
                                                                                                                          thin the 180 days before I
     eligibletofile.
                                      filedft
                                      certi
                                             hisbankruptcyqetition,butIdonothavea
                                            icate ofcompletlon.
                                                                                                        filedthisbankruptcyjetition,butIdonothavea
                                                                                                        certificateofcom pletlon.
     Ifyoufileanyway,thecourt                                                                           Wi thi
                                                                                                             n 14daysafteryoufilethisbankruptcypeti
                                                                                                                                                  ti
                                                                                                                                                   on,
     can dismissyourcase,you          Wi thin 14 daysafteryoufilethisbankruptcypetiti
                                                                                    on,
     willIosewhateverfilingfee
                                      youMUST fileacopyofthecerti     fi
                                                                       cateandpaym ent                  you MUST filea copyofthecedificateandpayment
                                      plan,i fany.                                                      plan,ifany.
     you paid,and yourcreditors
     can begin collection activi
                               ti
                                es Q Icerti  fythat1askedforcreditcounseling                         D lcertifythatIaskedforcredi
                                                                                                                                tcounseling
     again.                           servicesfrom anapprovedagency,butwas                              services from anapprovedagency,butwas
                                      unableto obtain those servicesduringthe7                          unable to obtainthoseservicesduringthe7
                                      days afterImade my request,and exigent                            daysafterIm ademy request,and exigent
                                      circumstances meri   ta 30< aytem porarywaiver                    circumstances m erita 30-daytem porarywaiver
                                      ofthe requirement.                                                oftherequirem ent.
                                      Toaskfora30-daytemporarywaiverofthe                               To askfora 30-daytemporarywaiverofthe
                                      requirem ent,attachaseparatesheetexplaining                       requirement,attacha separatesheetexplaining
                                      whateffodsyou madeto obtainthe briefi  ng,why                     whatesortsyoumadetoobtai       nthe bri
                                                                                                                                              efi
                                                                                                                                                ng,why
                                      you were unabl etoobtain itbeforeyoufiledfor                      youwereunabletoobtain itbeforeyoufil     edfor
                                      bankruptcy,andwhatexi   gentci rcumstances                        bankruptcy,and whatexigentcircumstances
                                      requiredyouto file thiscase.                                      requiredyoutoGlethiscase.
                                          Yourcasemaybedi      sm i
                                                                  ssed ifthecourtis                     Yourcase may bedi     smissed ifthecourtis
                                          dissatisfiedwithyourreasonsfornotreceiving a                  dissatisfiedwith yourreasonsfornotreceiving a
                                          briefing before youfiledforbankruptcy.                        briefingbeforeyoufiledforbankruptcy.
                                          Ifthe courtissatisfied withyourreasons,youmust                lfthecourtissatisfiedwithyourreasons,youm ust
                                          stillreceivea briefingwithin30 daysafteryoufile.              stillreceivea briefing within30 daysafteryou5Ie.
                                          Youm ustfileacertificatefrom the approved                     You mustfi  le acertifi
                                                                                                                              catefrom the approved
                                          agency,alongwi   tha copyofthe paymentplanyou                 agency,along wi   thacopyofthe paymentplan you
                                          developed,ifany.Ifyoudonotdoso,yourcase                       developed,ifany.Ifyou donotdo so yourcase
                                          m aybedismissed.                                              may bedismissed.
                                          Anyextensi  onofthe30-daydeadli   ne isgranted                Anyextensionofthe 30-daydeadline isgranted
                                          onlyforcauseandislimitedto am aximum of15                     onlyforcause andisIi    mitedto am aximum of15
                                          days.                                                         days.
                                        D Iam notrequiredtoreceiveabriefingabout                     Q Iam notrequiredtoreceiveabriefingabout
                                          credltcounseling becauseof:                                   creditcounselin: because of;
                                          D Incapacity. Ihaveamentalilnessoramental                     D Incapacity. Ihaveamentalill
                                                                                                                                    nessoramental
                                                             deficiencythatmakesm e                                     deficiencythatmakes me
                                                             incapableofrealizing ormaking                              incapableofrealizing ormaking
                                                             rationaldecisionsaboutfinances.                            rationaldecisionsaboutfinances.
                                          D Dlsability. Myphysi
                                                              caldi
                                                                  sabil
                                                                      itycausesme                       Q Disability. Myphysi
                                                                                                                            caldi
                                                                                                                                sablli
                                                                                                                                     tycausesme
                                                             to be unable topadicipate ina                              to beunableto participateina
                                                             briefing i
                                                                      n person,byphone,or                               briefing i
                                                                                                                                 n person,byphone,or
                                                             throughtheinternet,evenafterl                              throughthe i nternet,evenafterI
                                                             reasonabl  ytri
                                                                           edto doso.                                   reasonablytriedto doso.
                                          Q Activeduty.Iam currentlyonacti
                                                                         vemili
                                                                              tafy                      Q Activeduty.lam currentlyonacti
                                                                                                                                       vemili
                                                                                                                                            tary
                                                             dutyina militarycom batzone.                               dutyinam ilitarycom batzone.
                                          lfyoubelieveyouarenotrequi  redto recei
                                                                                ve a                    Ifyou believe youare notrequiredtoreceive a
                                          briefingaboutcreditcounsel
                                                                   ing,youm ustfilea                    briefing aboutcreditcounseling,youmustfilea
                                          moti onforwaiverofcreditcounseli
                                                                         ngwiththe coud.                moti onforwai verofcreditcounseling wi
                                                                                                                                             ththe coud.



 OfficialForm 1D1                              Voluntary Petition forIndividuals FilingforBankruptcy                                   9a9e5
       Case 2:19-bk-14621-VZ                     Doc 1-1 Filed 04/22/19 Entered 04/23/19 09:55:51                                    Desc
                                                  Main Document Page 6 of 86


Debtor1      Janice Lynette Mccowen                                                          Case number(/fknown)
             FirstName   MiddleName              LastName



'-     .   A nsw erThese Questions forRepoding Purposes

16. W hatkind ofdebts do              16a.Are
                                            uiny
                                               cour
                                                urreddebtsipr
                                                      byan   iv
                                                           ndimar
                                                               iduail
                                                                    lyprconsumer
                                                                        imaril     deb
                                                                             yfora p   tn
                                                                                    ersos?
                                                                                         alConsumerdebtsaredefi
                                                                                                              nedi
                                                                                                                 n11U.S.
                                                                                                                       C.â101(8)
                                           as                                                 ,family,orhousehold purpose.''
     you have?
                                           Q No.GotoIine16b.
                                           2 Yes.GotoIine 17.
                                      16b.Are yourdebts primarily business debts? Business debtsare debtsthatyouincurredtoobtain
                                           moneyforabusi
                                                       nessori
                                                             nvestmentorthroughthe operati
                                                                                         onofthe businessorinvestment.
                                           D No.Gotoline16c.
                                           Q Yes.GotoIine17.
                                      16c.State thetypeofdebtsyouowethatare notconsumerdebtsorbusinessdebts.


17.Areyoufiling under                 Q
     Chapter71/                           No. Iam notfi
                                                      lingunderChapter7.GotoIine 18.
     Do youestimatethatafter X Yes.Iam fi
                                        lingunderChapter7.Doyouestimatethatafteran#exemptpropedyisexcl
                                                                                                     udedand
     any exemptproperty is                      administrati
                                                           veexpensesarepai
                                                                          d thatfundswillbeavail
                                                                                               abletodi
                                                                                                      stributeto unsecured credi
                                                                                                                               tors?
     excluded and                               z xo
     administrativeexpenses                     D
     are paid thatfunds willbe                     Yes
     available fordistribution
     to unsecured creditors?
18.How manycreditorsdo                K   1..
                                            49                              D 1,000-5,000                           D 25,001-50,000
   youestimatethatyou                 Q   so-99                             D 5,001-10,000                          D 50,001-1c0,000
   OWe?                               D   1oo-19g                           D 10,x 1-25,000                         D Morethan100,000
                                      Q   200-999
19.How muchdo you                     K $0-$50,000                          D   $1,000,001-$10milli
                                                                                                  on                Q $500,000,C01-$1bilion
   estimateyourassets to              u $50,001-$100,()
                                                      :,c                   D   $1o,xo,oo1-$scmilion                Q $1,000,000,001-$10bilion
   beWorth?                           D $1oo,o01-$so0,(mc                   D   $so,ooo,oo1-$1ocmillion             D $10,000,000,001-$50billion
                                      Q $500,001-$1million                  Q   $100,000,001-$500million            Q Morethan$50billi on
20.How muchdoyou                      K $0-$50,000                          Q $1,000,001-$10mi
                                                                                             lli
                                                                                               on                   D $500,
                                                                                                                          000,
                                                                                                                             001-$1bill
                                                                                                                                      ion
     estimateyourIlabilities          D $5c,
                                           0o1-$1co,ooc                     D $1c,o0o,oo1-$scmilion                 D $1,000,000,001-$10bilion
     to be?                           D sjco,ooj-ssoo,oco                   D $s(),ooo,oo1-$1comill
                                                                                                  ion               Q $10,000,000,001-$50billion
                                      Q $500,001-$1mi lli
                                                        on                  Q $100,000,001-$500million              Q Morethan$50bi  lli
                                                                                                                                       on
@-
           lign Below
F                                     Ihaveexaminedthi
                                                     spetiti
                                                           on,and'
                                                                 1decl
                                                                     areunderpenal
                                                                                 tyofper
                                                                                       jufythattheinformati
                                                                                                          onprovidedistrueand
 oryou                                correct.
                                      lfIhave chosentofile underChapter7,Iam awarethatImayproceed,i   feligibl
                                                                                                             e,underChapter7,11,12,or13
                                      ofti
                                         tle 11,UnitedStatesCode.Iunderstand the reliefavai
                                                                                          labl
                                                                                             e undereach chapter,and Ichooseto proceed
                                      underChapter7.
                                      lfnoattorney representsm eand ldidnotpayoragreeto paysomeonewhG is notanattorneytohelpmefillout
                                      thi
                                        sdocument,Ihaveobtainedandreadthenoticerequiredby11U.S.C.j342(b).
                                      Irequestreliefinaccordancewi
                                                                 ththe chapteroftitl
                                                                                   e 11,Uni
                                                                                          tedStatesCode,specified inthi
                                                                                                                      spetition.
                                      Iunderstând akingafalsestatement,concealingpropertylorobtainingmoneyorpropertybyfraudinconnection
                                      wi
                                       th abankr ptcycase canresul
                                                                 tinfines upto $250,000,orimprisonmentforupto 20years,orb0th.
                                      18 '.
                                          'S.C. 152,1341,1519,and3571.

                                      142s/a IceLynett
                                                     e cGowa'
                                                            n                               --W%X
                                           ign tureofDebtor1                                        Si
                                                                                                     gnature ofDebtor2
                                          E cutedon 04/19/2019
                                                            MM / DD /YYYY

 OfficialForm 101                               Voluntary Petition forlndividuals FilingforBankruptcy                                 Ra9e 6
     Case 2:19-bk-14621-VZ                     Doc 1-1 Filed 04/22/19 Entered 04/23/19 09:55:51                                  Desc
                                                Main Document Page 7 of 86


Debtor1    Jani
              ce Lvnette Mccowen                                                        Case numberçifknownt
           FirstName   MiödleName              LastName




Foryoura/orney,ifyou are t1,theattorneyforthedebtorts)namedinthi
                                                               spetition,declarethatIhaveinformedthedebtorls)abouteli
                           oproceedunderChapter7,11,12,or13oftitle 11,UnitedStatesCode,andhaveexplainedthereli   ef
                                                                                                                    gibil
                                                                                                                        ity
represented by one        avail
                              ableundereachchapterforwhi chthepersoniseli gible.IalsocertifythatIhavedeli
                                                                                                        veredtothedebtoqs)
                                    thenoti
                                          cerequi
                                                redby11U.S.C.jM2(b)and,inacaseinwhichj707(b)(4)(D)applies,certi
                                                                                                              fythatIhaveno
lfyou are notrepresented            knowl
                                        edgeafteraninquirythattheinfonmation intheschedul
                                                                                        esfi
                                                                                           ledwiththepetiti
                                                                                                          on isincorrect.
by an attorney,you do not
need to file this page.             x                                                           nate
                                        SignatureofAttorneyforDebtor                                           MM   /     DD /YYYY



                                        Printed name

                                        Firm name

                                        Number Street




                                        City                                                   State           ZIP Code



                                                                                               Emailaddress




                                        Barnumber                                              State




 Offici
      alForm 101                               Voluntary Petition forIndividuals FilingforBankruptcy                             Rage7
     Case 2:19-bk-14621-VZ                   Doc 1-1 Filed 04/22/19 Entered 04/23/19 09:55:51                              Desc
                                              Main Document Page 8 of 86


oebtor1    Jani
              ce Lynette Mccowen                                                    Case number(,fknown)
           FirstName   MiddleName            LastName




Foryou ifyou are filing this          The Iaw all
                                                ows you,as an individual,to representyourselfin bankruptcy court,butyou
bankruptcyw ithoutan                  should understand thatmany people find itextremely difficultto represent
attorney                              them selves successfully.Because bankruptcy has Iong-term financialand legal
                                      consequences,you are strongly urged to hire a qualified attorney.
Ifyou are represented by
an attorney,you do not                To be successful,you mustcorrectlyfil  e and handle yourbankruptcycase.The rules are very
need to file this page.               technical,and a mistake orinaction may affectyourrights.Forexample,yourcase may be
                                      dismissed because you di d notfile a requireddocument,paya fee ontime,attend a meeting or
                                      hearing,orcooperate wi ththe court,casetrustee,U.S.trustee,bankruptcyadmini   strator,oraudi
                                                                                                                                 t
                                      firm ifyourcase isselected foraudit.Ifthathappens,you could I ose yourrighttofile another
                                      case,oryou may I  ose protections,includingthe benefitofthe automatic stay.
                                      You mustli
                                               staIIyourpropedy and debtsinthe schedul  esthatyou are requi
                                                                                                          red tofil
                                                                                                                  e withthe
                                      coud.Even i
                                                fyou planto pay a particulardebtoutside ofyourbankruptcy,you mustIi stthatdebt
                                      inyourschedules.I
                                                      fyou do notIistadebt,the debtmay notbedischarged.l   fyoudo notIi st
                                      propertyorproperlycl
                                                         aim i
                                                             tasexempt,youmaynotbeabl
                                                                                    etokeepthepropedy.Thejudgecan
                                      also denyyoua discharge ofaIlyourdebtsifyou do something di shonestinyourbankruptcy
                                      case,suchasdestroying orhiding property,falsi
                                                                                  fying records,orI
                                                                                                  ying.Individualbankruptcy
                                      cases are randomlyauditedtodetermine ifdebtors have beenaccurate,truthful,and complete.
                                      Bankruptcy fraud is a serious crime;you could be fined and im prisoned.
                                      lfyou decidetofile withoutan attorney,thecourtexpectsyou to follow the rul  esasifyou had
                                      hiredan attorney.The courtwi llnottreatyou differently because you are fili
                                                                                                                ngforyourself.To be
                                      successful,you mustbefamiliarwi   ththe United States Bankruptcy Code,the FederalRulesof
                                      Bankruptcy Procedure,and the l ocalrules ofthe courtinwhich yourcase isfi   led.You mustalso
                                      be famili
                                              arwi th anystate exemption Iawsthatapply.

                                      Are youaware thatfiling forbankruptcy isa seriousactionwi
                                                                                              th I
                                                                                                 ong-term financialand I
                                                                                                                       egal
                                      consequences?
                                      Q No
                                      2 Yes
                                      Are youaware thatbankruptcy fraud i
                                                                        s a seriouscrime andthati
                                                                                                fyourbankruptcy forms are
                                      inaccurate ori
                                                   ncomplete,you could be fi
                                                                           ned orimprisoned?
                                      Q No
                                      2 Yes
                                      Didyou payoragree to paysomeonewho i
                                                                         s notan attorneyto helpyou fi
                                                                                                     lloutyourbankruptcy forms?
                                      Q No
                                      K Yes.NameofPersonpatriciaWiliarrs                                                   .
                                            AttachBankruptcyPetiti
                                                                 onPreparer'
                                                                           sNot
                                                                              ice,Declaration,andSignature(Offi
                                                                                                              cialForm 119).

                                      By signing here,Iacknowledge thatIunderstand the risks i
                                                                                             nvolved infilingwithoutan attorney.I
                                      hav adand understoodthis notice,and lam aware thatfil    ing a bankruptcy case withoutan
                                      att rn y maycause me to Iose my rights orproperty i
                                                                                        fldo notproperlyhandl e the case.
                                                                   r   ...   ,- -

                                     x a i
                                         ceuvneueMcoowan                                #
                                          gnatureofDebtor1                                  Signature ofDebtor2
                                      /
                                      .
                                 ## i'
                                / Date
                               ,'f
                                                    04/19/2019                              Date
                                                        MM /DD /YYYY                                       MM / DD /YYYY
                                      contactphone (562)2764777                             contactphone
                                      Cellphone                                             Cellphone
     Case 2:19-bk-14621-VZ          Doc 1-1 Filed 04/22/19 Entered 04/23/19 09:55:51                    Desc
                                     Main Document Page 9 of 86
B201-Noti
        ceofAvai
               lableChapters(Rev.06/14)                                                 USBC,CentralDistrictofCalifornia

Nam e: Janice Lynette McGow an

Address:2658 HayesAvenue
Lonq Beach .Cali
               fornia 90810

Telephone'
         .(562)276-3777                   Fax:

EEI AttorneyforDebtor
Ek1DebtorinProper

)                             UN ITED STA TES BA N K RU PTCY C O U RT
y.                               CENTRAL DISTRICT OF CALIFORNIA
lList aIlnames including trade names,     used by icase No.:
 Debtorls)wi
           thinIast8years:
JaniceLynetteMcGowan,none;                         I
                                                   !           NO TIC E O F A V A ILA B LE
                                                                          C HA PTER S
                                                   i
                                                   j
                                                   I
                                                     (Noti
                                                         cetol
                                                             ndi
                                                               vidualConsumerDebtorUnderj342(b)oftheBankruptcyCode)


Inaccordancewi   th!342(b)oftheBankruptcyCode,thisnoticetoindividualswi  thprimaril
                                                                                  yconsumerdebts:(1)Describes
brieflytheservicesavail
                      ablefrom credi
                                   tcounselingservi
                                                  ces;(2)Describesbrieflythepurposes,benefitsandcostsofthefour
typesofbankruptcyproceedingsyoumaycommence'     ,and(3)Informsyouaboutbankruptcycrimesandnotifiesyouthatthe
Attorney Generalmay examine allinformationyousupply in connectionwi
                                                                  th a bankruptcy case.
You are cautionedthatbankruptcy1aw iscom plicatedand noteasilydescribed.Thus,you m aywish toseekthe advice ofan
attorneyto learnofyourri
                       ghtsand responsibilitiesshouldyoudecide to filea petition.Courtemployeescannotgiveyou legal
advice.
Noticesfrom the bankruptcycoudaresenttothe mailingaddressyouIiston yourbankruptcy petition. Inordertoensure that
you receive informati
                    on aboutevents concerni
                                          ng yourcase,Bankruptcy Rule 4002 requires thatyou notifythe coud ofany
changesinyouraddress.Ifyouarefi
                              lingajointcase(asinglebankruptcycasefortwoindividualsmarriedto eachother),
andeachspouse liststhesamemailingaddressonthe bankruptcypeti
                                                           tion,youandyourspousewillgenerallyrecei
                                                                                                 ve asingle
copyofeachnoticemailedfrom thebankruptcycoudinajointly-addressedenvelope,unlessyoufileastatementwi
                                                                                                 ththecoud
requesting thateach spouse receive a separate copyofaIInotices.
1. Services Available from CreditCounselinq Aqencies

     W ith Iimited exceptions,j 109(h)ofthe Bankruptcy Code requires thataIIindividualdebtors who file for
     bankruptcy reliefon orafterOctober17,2005,receive a briefing thatoutlines the available opportunities for
     creditcounseling and provides assistance in perform ing abudgetanalysis.Thebriefing mustbegi
                                                                                                venwithin 180
     daysbeforethebankruptcyfiling.Thebriefingmaybeprovidedindividuallyorinagroup(includingbriefingsconducted
     bytel
         ephoneorontheInternet)andmustbeprovi   dedbyanonprpfitbudgetandcreditcounselingagencyapprovedby
     the Uni
           tedStatestrusteeorbankruptcyadministrator.Theclerkofthe bankruptcycourthasa Iistthatyou mayconsult
     oftheapprovedbudgetandcreditcounseling agenci
                                                 es.Eachdebtorinajointcasemustcompletethebriefing.
     Inaddition,afterfiling abankruptcycase,an individualdebtorgenerally mustcompleteafinancialmanagement
     instructionalcourse before he orshe can receive a discharge. The clerk also has a Iistofapproved financial
     managementinstructionalcourses.Eachdebtorinajointcase mustcompletethecourse.
        Case 2:19-bk-14621-VZ           Doc 1-1 Filed 04/22/19 Entered 04/23/19 09:55:51                      Desc
                                         Main Document Page 10 of 86

  B201-NoticeofAvail
                   ableChapters(Rev.06/14)                                                     USBC,CentralDi
                                                                                                            strictofCali
                                                                                                                       fornia

  2.     The FourChapters ofthe Bankruptcv Code Available to IndividualConsumerDebtors

         Chapter7:Liquidation($245filingfee,$75administrativefee,$15trusteesurcharge:Totalfee$335
            Chapter7isdesignedfordebtorsinfinancialdifficultywho donothavetheabilityto paytheirexisting debts.Debtors
            whosedebtsareprimarilyconsumerdebtsaresubjecttoa'meanstest''designed todeterminewhetherthecase
            should beperm itted to proceed underchapter7.Ifyourincom eisgreaterthan the m edian incom eforyourstate of
            residence and family size,in somecases,creditors have the rightto file a motion requesting thatthecourtdi
                                                                                                                    smiss
            yourcaseunderjT0T(b)oftheCode.Iti
                                            suptothecoudtodeci
                                                             dewhetherthe caseshoul
                                                                                  d bedismissed.
           Underchapter7,you mayclaim certainofyourproperty asexemptundergoverning law.A trustee may have the
           righttotake possession ofandsellthe remainingpropertythatisnotexem ptand usethesale proceedsto payyour
           creditors.
        3 The purpose offiling a chapter7 case isto obtaina dischargeofyourexi  sting debts.If,however,you are found to
           have com m itted certain kinds ofim properconductdescribed in the Bankruptcy Code,the courtmay deny your
           discharge and,ifi tdoes,the purpose forwhich you filed the bankruptcypetiti
                                                                                     on willbe defeated.
        4. Evenifyourecei  vea generaldischarge,som eparticulardebtsarenotdischarged underthelaw ,Therefore,youm ay
           stillberesponsibleform osttaxesandstudentloans',debtsincurredtopaynondischargeabletaxes'     ,dom esticsuppod
           and propedy settlementobligations' ,mostfines,penalties,forfeitures,and criminalrestitution obli
                                                                                                          gations',certain
            debtswhi
                   ch are notproperlyli
                                      sted inyourbankruptcypapers'
                                                                 ,anddebtsfordeathorpersonalinjurycaused by
            operatinga motorvehicle,vessel,oraircraftwhi
                                                       le intoxicatedfrom alcoholordrugs.Also,ifa credi
                                                                                                      torcanprovethat
            adebtarosefrom fraud,breachoffi
                                          duciaryduty,ortheft,orfrom awillfulandmali
                                                                                   ciousinjury,thebankruptcycoud
            maydetermine thatthe debtis notdischarged.

        Chapter13: RepaymentofAIIorPartofthe Debtsofan Individualwith RegularIncome ($235filing fee,$75
        administrativefee:Totalfee$310)
        1. Chapter 13 is designed for i ndividuals with regularincome who would Iike to pay allorpartoftheir debts in
           installments overa period oftime. You are only eligible forchapter13 ifyourdebtsdo notexceed cedain dollar
           amounts setforth inthe BankruptcyCode.
        2. Underchapter13,you mustfile withthe coud a plan to repayyourcreditors aIIorpartofthe moneythatyou owe
           them ,usingyourfuture earnings.The period allowed bythe courtto repay yourdebts m ay be three years orfive
           years,depending uponyourincome and otherfactors.Thecoud mustapproveyourplanbefore itcan take effect.
        3. Aftercom pleting the paym ents underyourplan,yourdebtsare generallydischarged exceptfordom estic support
           obligations'
                      ,moststudentIoans;cedaintaxes'   ,mostcriminalfinesand restitutionobligations'
                                                                                                   ,certaindebtswhichare
            notproperl
                     yIistedinyourbankruptcypapers'
                                                  ,certaindebtsforactsthatcauseddeathorpersonalinjury;andcertain
            long term secured obligati
                                     ons.

        Chapter11:Reorganization($1167filingfee,$550administrativefee:Totalfee$1717)
        Chapter11isdesignedforthe reorganization ofa business butisal so avai
                                                                            lable to consumerdebtors.lts provisionsare
        qui
          te complicated,and anydecision byan indivi
                                                   dualto file a chapter11 petition should be reviewed with an attorney.

        Chapter12:Family FarmerorFisherman($200filingfee,$75administrativefee:Totalfee$275)
        Chapter12 is designed to permitfamily farmers and fishermen to repay theirdebts overa period oftime from future
        earningsand is similarto chapter13.The eligibility requirementsare restrictive,Iimiting i
                                                                                                ts use to those whose income
        ari
          sesprimarilyfrom a famil y-ow ned farm orcom mercialfi  shing operation.
3.     Bankruptcv Crim es andA vailabilitv ofBankruptcv Papers to Law Enforcem entOfficials

       A personwhoknowinglyandfraudulentlyconcealsassetsormakesafalseoathorstatementunderpenal   tyofperjury,
       ei
        therorallyorinwri
                        ting,inconnecti
                                      onwithabankruptcycaseissubjecttoafine,imprisonment,orboth.AIIinformation
       suppliedbyadebtorinconnectionwithabankruptcycasei
                                                       ssubjecttoexaminationbytheAttorneyGeneralactingthrough
       the Olice ofthe United StatesTrustee,the Office ofthe United StatesAttorney,and othercomponentsand employees
       ofthe DepartmentofJusti  ce.

WARNING:Section 521(a)(1)ofthe Bankruptcy Code requiresthatyou promptlyfil
                                                                         e detailed information regarding your
creditors,assets,Ii
                  abi li
                       ties,income,expensesand generalfinancialcondi
                                                                   ti
                                                                    on.Yourbankruptcycase may be dismissed ifthi s
informationis notfiled withthe coud wi
                                     thinthetime deadlinessetbytheBankruptcy Code,the Bankruptcy Rules,andthe Iocal
rulesofthe court.
                Case 2:19-bk-14621-VZ          Doc 1-1 Filed 04/22/19 Entered 04/23/19 09:55:51                  Desc
                                                Main Document Page 11 of 86

      B201-Noti
              ceofAvai
                     labl
                        eChapters(Rev.06/14)                                                       USBC,CentralDi
                                                                                                                strictofCali
                                                                                                                           forni
                                                                                                                               a


                                Certificate ofINon-AttorneylBankruptcy Petition Preparer
     1,theInon-attorneylbankruptcypetitionpreparersigningthedebtor'spetition,herebycertifythatIdeliveredtothedebtor
thisnoticerequired byâ342(b)oftheBankruptcyCode.

PatriciaW illiams.BPP                                                         550-714344
Printed name and title,ifany,ofBankruptcy Petition Preparer                   SocialSecuritynumber(Ifthebankruptcypeti
                                                                                                                     tion
                                                                              Address: preparer is not an indi
                                                                                                             vidual,state the
'
                                                                              SocialSecuritynumberofthe officer,principal,
         a
      .,''
          <'                                                                  responsibleperson,orjartnerofthebankruptcy
     .4
                                                       .
                                                                              petitionpreparer.) (Requlredby11U.S.C.j 110.)
    Q-- -g       '       '' '
                                         .,        .



SI             ure ofBankruptcy PetitionPrepare    o cer,
princijal,responsibl
                   eperson,orpadnerwhoseSocial
Securltynumberis provi
                     ded above.

Cedificate ofthe Debtor

               I(W e),thedebtoqs),affirm thatl(we)haverecei
                                                          ved andreadthisnot,..i
                                                                               ''qp./.
                                                                           z'
                                                                          3' . p// '                  c                        ...
                                                                              '
                                                                                  .    r-
                                                                                  /.
.   lnnl'n. Lynoff. MnGow nn
PrintedNamets)ofDebtoqs)                                                     SgnatureofDebtor               Date
                                                                        /#
                                                                       pc
CaseNo.(ifknown)                                                       ,
                                                                       ' X
                                                                         SignatureofJointDebtor(ifany) Date
    Case 2:19-bk-14621-VZ             Doc 1-1 Filed 04/22/19 Entered 04/23/19 09:55:51                         Desc
                                       Main Document Page 12 of 86




                             STATEM ENT O F RELATED CASES
                          INFORMATION REQ UIRED BY LBR 1015-2
           UNITED STATES BANKRUPTCY CO URT,CENTRAL DISTRICT O F CALIFORNIA
1. A petition underthe BankruptcyActof1898 orthe Bankruptcy Reform Actof1978 haspreviously been filed by or
   againstthe debtor,his/herspouse,his orhercurrentorformerdomesti c padner,an affiliate ofthe debtor,any
   copartnershiporjointventureofwhichdebtorisorformerlywasageneralorlimitedpadner,ormember,orany
   corporationofwhichthedebtorisadirector,oficer,orpersonincontrol,asfoll
                                                                        ows:(Setforththecomplete number
   and title ofeach such ofpriorproceeding,date filed,naturethereof,the Bankruptcy Judge and courtto w hom
   assi
      gned,whetherstillpending and,ifnot,the disposition thereof. Ifnone,so indicate. Also,Ii
                                                                                            stanyrealpropedy
    includedinScheduleA/B thatwasfiledwithanysuchpriorproceedingtsl.)
    None


2. (lfpetitionerisa padnershiporjointventure)A petitionunderthe BankruptcyActof1898orthe BankruptcyReform
   Actof1978 has previ  ously beenfiled byoragainstthe debtororanaffili
                                                                      ate ofthe debtor,ora generalpartnerinthe
   debtor,a relative ofthe generalpartner,generalpadnerof,orperson incontrolofthe debtor,padnership in which the
   debtori
         sageneralpadner,generalpadnerofthedebtor,orpersonincontrolofthedebtorasfollows:(Setfodhthe
   com plete num berandti
                        tle ofeach such priorproceeding,datefiled,nature ofthe proceeding,the BankruptcyJudge
   and courttowhom assigned,whetherstillpending and,i  fnot,the disposi
                                                                      tion thereof.Ifnone,so indicate.Also,Iist
   anyrealpropertyincluded inScheduleA/Bthatwasfiledwithanysuchpriorproceedingtsl.)
    None


3. (Ifpetitionerisacorporation)A petitionundertheBankruptcyActof1898orthe BankruptcyReform Actof1978has
   previouslybeen filed byoragainstthe debtor,oranyofitsaffiliatesorsubsidiaries.a directorofthe debtor,anofficer
   ofthe debtor,a person in controlofthe debtor,a partnership inwhichthe debtorisgeneralpartner,a generalpadner
   ofthe debtor,a relative ofthe generalpartner!director,officer,orpersonin controlofthe debtor,orany persons,firm s
   orcorporationsowning20% ormoreofi
                                   tsvotlngstockasfollows:(Setfodhthecompletenumberandtitleofeach
   such priorproceeding,date filed,nature ofproceeding,the BankruptcyJudge and courtto whom assigned,whether
   stillpending,and ifnot,the di
                               spositionthereof.lfnone,so indicate.Also,Iistanyrealpropedy included in Schedule
   A/Bthatwasfiledwithanysuchpri
                               orproceedingtsl.)
    None


4. (lfpetitionerisanindi
                       vidual)A petition undertheBankruptcyReform Actof1978,includingamendmentsthereof,has
   beenfiled byoragainstthedebtorwithintheIast180days:(Setforththecompletenumberandtitleofeachsuch
   priorproceeding,date filed.nature ofproceeding,the Bankruptcy Judge and courtto whom assigned,whetherstill
   pending,and ifnot,thedisposi ti
                                 onthereof.Ifnone,so indicate.Also,Iistany realpropedy included inSchedule A/B
   thatwasfiledwithanysuchpriorproceedingtsl.)
   None


                                                                              '1
ldecl
    are,underpenaltyofperjury,thattheforegoingistrueandcorrec


Executed atLakewood                 ,Cali
                                        fornia                            Jlanice LynetteMcGoœ
                                                                          Signature ofDebtor1
                                                                     /
                                                                    4'.
                                                                    .
Date: April16,2019                                                r.
                                                                   '
                                                                          Si
                                                                           gnature ofDebtor2

        Thisform ismandatory. lthasbeenapprovedforuseintheUni
                                                            tedStatesBankruptcyCourtfortheCentralDistri
                                                                                                      ctofCali
                                                                                                             fornia.
October2018                                               Page1                       F IOIS-Z.I.STMT.RELATED.CASES
                    Case 2:19-bk-14621-VZ                                       Doc 1-1 Filed 04/22/19 Entered 04/23/19 09:55:51                                                                            Desc
                                                                                 Main Document Page 13 of 86


                                  *     . *       : :*             @       . *


          oebtor1               Jani
                                   ce                                  Lynette                           McGowan
                                  FirstName                            MiddleName                         LastName
         Debtor2
         (Spouse,iffiling) FirstName                                   MiddleName                         LastName
         Uni
           tedstat
                 esBankruptcycoul
                                '
                                tforthe:CentralDi
                                                stri
                                                   ctofCali
                                                          fornia
         Case number                                                                                                                                                                                  Q checkifthisisan
                                  (Ifknown)                                                                                                                                                               amendedfiling



        O fficialForm 106Sum
        Sum m ary of YourAssets and Liabilities and Cerlain StatisticalInform ation                                                                                                                                     12/15
        Beas complete and accurate aspossible.Iftwo marriedpeopleare filing together,both are equally responsibleforsupplying correct
        information.FilloutaIIofyourschedulesfirst;thencom pletetheinformation onthis form .Ifyouarefiling am ended schedulesafteryou file
        youroriginalforms,youm ustfillouta new Summary and check theboxatthetop ofthispage.
    '
         '.
                            lum m arize YourA ssets
    )                                                                                                                                                                                                                           '
    T
                                                                                                                                                                                                   Yourassets
                                                                                                                                                                                                   Val
                                                                                                                                                                                                     ueofwhatyouown
              Schedule B:Prope tofrlc'
                                     l
                                     alForm 106A/B)
                 1a. (1OpyII.n(,f;5,l-tltlhlreé1l(hstate,frt)rn1lcheçitllLt 8..........................-.............................................................................                 $0.00

                 1b.(;()py l
                           'n(,(51!,qrt)taIpers()n11Iprtlperty,frt)rn11chçtç1uIe 13............,................................................................................                      $15,($(5().()()




         '
             .              lum m arize YourLiabilities


                                                                                                                                                                                                   YourIiabllities
                                                                                                                                                                                                   Amountyouowe
              ScheduleD:Creditors+hoHaveClaimsSecuredbyPropert
                                                             y(Offici
                                                                    alForm 106D)
                 2a.Copythetotalyou li
                                     sted inColumnA,Amountofclaim,atthe bottom oftheIastpageofPad 1ofSchedule D ............                                                                          $0.00

        3. Schedul
                 e &F.'Creditors ke o Have UnsecuredClaims(Offi
                                                              cialForm 106E/F)                                                                                                                        $0.00
           3a.Copy thetotalcl
                            aimsfrom Part1 (priori
                                                 tyunsecuredclaims)from Iine6e ofSchedule F-/F ..........................................
                 3b.Copy thetotalcl
                                  aimsfrom Pad2(nonpriori
                                                        tyunsecuredcl
                                                                    aims)from Ii
                                                                               ne6jofSchedul
                                                                                           eF.
                                                                                             /F.,.................................... + $48,309.33
'



                                                                                                                                                               YourtotalIiabili
                                                                                                                                                                              ties                    $48,309.33
    '
    j
    )
         '.
                            lum m arize Your Income and Expenses

        4.Schedule1:Your.Income(O#i
                                  c.i
                                    alForm 1061.)
                 ()()r)blb!()tzr()()rïlLllrlfhllrrl()rlt#11
                                                          ô/I
                                                            r1()()rïl()frt)rrlI1r)()11!()f11(1
                                                                                             /1t)çitll
                                                                                                     çtI........................................................................................      $1,798.00

        5.ScheduleJ:YourExpenses(Of
                                  tki
                                    alForm 106J)
                 (2(1r)slJftltlrrïl()rltk1l54())(;)()rl
                                                      i;(
                                                        ,iifrt)rrllirli);
                                                                        !:!,()()1tlrr
                                                                                    lr!/k,()f1r(l
                                                                                                ?l(
                                                                                                  )ç1tllç?J..........................................................,.......................         fl1?,21i!1.()()




        OfficialForm 106Sum                                            SummaryofYourM setsand Liabiliti
                                                                                                      esand CedainStatisticalInformation                                                                    page 1of2
             Case 2:19-bk-14621-VZ                 Doc 1-1 Filed 04/22/19 Entered 04/23/19 09:55:51                         Desc
                                                    Main Document Page 14 of 86

    oebtor1         Janice      Lynette           McGowan                                   Case number(ifknown)
                    FirstName   MiddleName         LastName


    '
        .     '
                   AnswerThese Questions forAdminislrative and StatisticalRecords

    6, Areyou filingforbankruptcy underChapters 7,11,or13?
            Q No.Youhavenothingtoreportonthispadoftheform.Checkthi
                                                                 sboxandsubmi
                                                                            tthisform tothecourtwi
                                                                                                 thyourotherschedules.
            D ves
    7, W hatkind ofdebtdo you have?
            Z Yourdebtsareprimarilyconsumerdebts.Consumerdebtsarethosei'
                                                                       incurredbyanindi
                                                                                      vidualprimarilyforapersonal,
               family,orhouseholdpurpose.''11U.S.C.j101(8).FiloutIines8-10forstati
                                                                                 sti
                                                                                   calpurposes.28U.S.C.j159.
            Q Yourdebtsarenotpri
                               marilyconsumerdebts.Youhavenothi
                                                              ngtorepodonthi
                                                                           spartoftheform.Checkthisboxandsubmit
               thi
                 sform tothecourtwithyourotherschedules.



                                                                                                                        $2,708.00



'

    9. Copythe foll
                  owing specialcategories ofclaimsfrom Part4,Iine6 ofSchedule &F:
i
.


'
                                                                                                   Totalclaim
j
l
)
'            From Part4on Schedule& F,copythefollowing:


            9a.Domesticsupportobligati
                                     ons(Copyline6a.)                                              $0.00

            9b.Taxesandcert
                          ainotherdebtsyouowethegovernment.(CopyIi
                                                                 ne6b.)                            $0.00

            9c.Claimsfordeathorpersonalinjurywhileyouwereintoxicated.(Copyline6c.)                 $0.00

            9d.Studentloans.(CopyIi
                                  ne6f.)
                                                                                                   $24,347.00
            9e.Obligationsarisingoutofa separati
                                               onagreementordivorcethatyoudi
                                                                           d notreportas
               pri
                 orityclaims.(CopyIine6g.)                                                         $0.00

        9f.Debtstopensionorprofi
                               t-sharingpl
                                         ans,andothersi
                                                      mil
                                                        ardebts.(CopyIi
                                                                      ne6h.)                     + $0.00

        9g.Total.AddIines9athrough9f.                                                              /4,347.00




        Offici
             alForm 106Sum                   Summ ary ofYourM setsand Liabilities and Certain StatisticalInform ation       page 2of2
           Case 2:19-bk-14621-VZ                        Doc 1-1 Filed 04/22/19 Entered 04/23/19 09:55:51                              Desc
                                                         Main Document Page 15 of 86

                      @    w @    @ @*    *      . œ. @          @



Debtor1              Janice                   Lynette                McGowan
                      FirstName               MiddleName              -astName
                                                                      l
Debtor2
(Spouse,iffiling) FirstName                   MiddleName              t-astName
Uni
  tedstatesBankruptcycourtforthe:CentralDi
                                         strictofCalifornia
Case number
                                                                                                                                Q checki
                                                                                                                                       fthisisan
                                                                                                                                    amended fil
                                                                                                                                              ing

OficialForm 106A/B
S ched ule                           B : P rope rty                                                                                            12as
Ineach category,separately Iistand describe items.Listan assetonlyonce.Ifan assetfi
                                                                                  ts inm orethan one category,Iisttheassetinthe
categorywhere you think i
                        tfitsbest.Beas complete and accurateas possible.Iftwo married people arefilingtogether,bothare equally
responsibleforsupplying correctinformation.I  fmorespaceis needed,attach aseparatesheetto thisform.On the top ofanyadditionalpages,
wri
  teyournameandcasenumber(i
                          fknown).Answereveryquestion.
'
    .               Desoribe Each Residence,Building,Land,orOtherRealEstate You Ow n orHave an InterestIn

1.DoyouownorhaveanyI  egalorequi
                               tableinterestinanyresidence,building,Iand,orsimilarpropert/
  X No.GotoPart2.
  Q Yes.Whereisthepropedy?
                                                             W hatisthe propedy?Checkallthatapply.          Do notdeductsecured claimsorexemptions.Put
                                                             U       Single-familyhome                      the amountofany secured claimson ScheduleD:
         1.1.   S
                -                                            D       ouplexormul  ti-uni
                                                                                       tbuil
                                                                                           di
                                                                                            ng              Creditors Who Have ClaimsSecuredbyProperty.
                 treetaddress,i
                              favail
                                   abl
                                     e,orotherdescription    Q       Condominium orcooperative
                                                                                                            Currentvalue ofthe Currentvalue ofthe
                                                             Q       Manufacturedormobi  lehome             entirepropedp           portionyouown?
                                                             Q       Land                                   $                       $
                                                             Q       Investmentpropedy
                ci
                 t                                           Q       Timeshare                              Describe the natureofyourownership
                 y                       state zlecode       Q       other                                  lnterest(suchasfeesimple,tenancyby
                                                                                                            theentireti
                                                                                                                      es,oraIifeestate),ifknown.
                                                             W ho has an interestinthepropedy? Checkone.
                                                             D Debtor1onl
                                                                        y
                County                                       D Debtor2onl
                                                                        y
                                                             D Debtor1andDebtor2only                        Q Checki
                                                                                                                   fthisiscommunityproperty
                                                             D Atl
                                                                 eastoneofthedebtorsandanother                  (seeinstructi
                                                                                                                            ons)
                                                             Otherinform ationyouw i   shto add aboutthis item ,such as Iocal
                                                             property identification num ber;
        lfyou ownorhave morethanone,listhere:
                                                             Whatisthepropodp checka$    4thatappt
                                                                                                 y.         Donotdeductsecured claimsorexemptions.Put
                                                             D single-familyhome                            the amountofany secbkred claimson Schedule D:
                                                                                                            Creditors Who Have Claims Securedby Property.
                Streetaddress,ifavailable,orotherdescription
                                                             Q Duplexormul  ti
                                                                             -unitbuil
                                                                                     di
                                                                                      ng
                                                             D condomini umorcooperati ve                   Currentvalueofthe Currentvalueofthe
                                                             Q Manufacturedormobilehome                     entireproperW           podionyouown?
                                                             D Land                                         $                       $
                                                             Q Investmentpropedy
                                                             U Timeshare                                    Describethenatureofyourownership
                City                        State ZIP Code                                                  interestlsuchasfeesimple,tenancyby
                                                             D other                                        theentireti
                                                                                                                      es,oraIifeestate),ifknown.
                                                            who hasaninterestin the property?checkone.
                                                            D   Debtor1only
                County                                      Q   Debtor2only
                                                            U   Debtor1andDebtor2only                       V1 Checkifthis iscommuni
                                                                                                                                   typroperty
                                                            Q   Atleastoneofthedebtorsandanother               (seeinstructions)
                                                            Otherinformationjouwishtoaddaboutthi
                                                                                               sitem,suchasIocal
                                                            propedyidenti
                                                                        ficatl
                                                                             on number:

    Offi
       cialForm 106A/B                                       Schedule A/B:Propedy                                                          page 1
        Case 2:19-bk-14621-VZ                             Doc 1-1 Filed 04/22/19 Entered 04/23/19 09:55:51                                                             Desc
                                                           Main Document Page 16 of 86
 oebtor1           Janice
                   FirstName
                                  LvneQe
                                  MiddleName
                                                         McGowan
                                                         LastName



                                                                    W hatisthepropertp checkaI
                                                                                             ithatappl
                                                                                                     y.                              Do notdeductsecured claimsorexemptions.Put
                                                                    D    Single-fami
                                                                                   lyhome                                            theamountofanysecured claimson Schedule D:
                                                                                                                                     Creditors WhoHave Claims SecuredbyPmperty.
            Streetaddresslifavailable,orotherdescription            Q    Duplexormul ti-unitbuil
                                                                                               ding
                                                                    Q    condominiumorcooperati  ve                                  Currentvalue ofthe Currentvalue ofthe
                                                                                                                                     entirepropertp               portionyouown?
                                                                    Q    Manufacturedormobilehome
                                                                    D    Land                                                        $                            $
                                                                    D    Investmentpropedy
            City                            State      ZIP code     D    Timeshare                                                   Describe the natureofyourownership
                                                                    D    other                                                       interest(suchasfeesimple,tenancyby
                                                                                                                                     theentireti
                                                                                                                                               es,oraIifeestate),ifknown.
                                                                    Who hasaninterestin the property?checkone.
                                                                    Q   Debtor1only
            County
                                                                    Q   Debtor2only
                                                                    D   Debtor1andDebtor2cml y                                       D Checki
                                                                                                                                            fthisiscommunityproperty
                                                                    D   AtIeastoneofthedebtorsandanother                                 (seeinstructions)
                                                                    Otherinformationyouwishtoaddaboutthisitem,suchasIocal
                                                                    propedyidentificatlon num ber:


2.Addthedollarvalue oftheportion youown foraIIofyourentriesfrom Parf1,including anyentries forpages                                                                $
  h!tltlillll!tlllttaCkltj(1ftlrE'art1.lhlritdltill!trlurrlk)trrk1(,rtl.......................................................................................Kip'




'.
             Describe Your Vehicles

Doyou own,Iease,orhave legalorequitableinterestinanyvehicl es,whetherthey are regi
                                                                                 stered ornot? Include anyvehi
                                                                                                             cles
youownthatsomeoneelse drives.Ifyou I
                                   easeavehicl
                                             e,alsoreportitonSchedule G.
                                                                       'Executory ContractsandUnexpiredLeases.

3, Cars,vans,trucks,tractors,sportutilityvehicles,motorcycles
     Q No
     2 Yes
            M ake:                      Chevy                       Who hasaninterestin the propedy?Checkone. oonotdeductsecuredclaimsorexempti
                                                                                                                                              ons.Put
            M odel
                 :                      Irrpal
                                             a                      2 Debtor1only                                                   t
                                                                                                                                    cheamountofanysecuredcl ai
                                                                                                                                                             msonScheduleD:
                                                                    D                                                                 reditorsky/l
                                                                                                                                                 oHaveClai
                                                                                                                                                         msSecuredbyPmpery
                                                                      Debtor2 only
            Year:                       2014                        u Debtor1andDebtorgonj   y                                      Currentvalueofthe Currentvalueofthe
            Approxim atemileage: 48900                              D Atleastone ofthe debtorsand another                           entireproped/          podionyouown?
            Otheri
                 nformati
                        on:
                                                                     D Checkifthi  siscommuni
                                                                                            typroperty(see                           $5,800.00                    $5,800.00
                                                                       instructions)

     Ifyouown orhavem orethanone,describe here:

     3.2. Make:                                                     w ho has an interestin the property?checkone. Do notdeductsecuredclaimsorexemptions.Put
                                                                    D Debtor1onl  y                               the amountofanysecuredclaimson Schedule D:
           Model:                                                                                                 Creditors NhoHaveClaimsSecured by Property.
                                                                    D Debtor2only
           Year:                                                                                                                    Currentvalue ofthe Currentvalueofthe
                                                                    D Debtor1andDebtor2onl y                                        entire propedy?    podion you own?
           Approxim ate mileage'
                               .                                    Q AtIeastoneofthedebtorsandanother
           Otherinform ation:
                                                                    Q Checkifthisiscommunityproperty(see                            $                             $
                                                                      instructi
                                                                              ons)




Offi
   cialForm 1O6A/B                                                   ScheduleN B:Property                                                                                Page2
         Case 2:19-bk-14621-VZ                                   Doc 1-1 Filed 04/22/19 Entered 04/23/19 09:55:51                                                                       Desc
                                                                  Main Document Page 17 of 86
                    Jani
                       ce              Lynett
                                            e                   McGowan                                                       Case number(/funownb
                    FirstName          MiddleName               LastName




             Make:                                                           w ho hasan interestintheproperty? checkone. oonotdeductsecuredclaimsorexemptions.Put
             Model:
                                                                             Q Debtor1onl
                                                                                        y                                                            t
                                                                                                                                                     heamountéolofaHav
                                                                                                                                                     creditors w'
                                                                                                                                                                   nys ecuredclaimsonScheduleD.
                                                                                                                                                                      e claims securedby Pmperty.
             Year:
                                                                             Q Debtor2onl
                                                                                        y
                                                                             Q Debtor1andDebtor2onl  y                                               CtlrrentValueofthe Currentvalueofthe
             Approximatemil  eage'
                                 .                                           D AtI
                                                                                 eastone ofthe debtors and another                                   entirepropertr     portionyouown?
             Otherinform ation:
                                                                              D Checkifthisiscommunityproperty(see                                   $                                $
                                                                                  i
                                                                                  nstructi
                                                                                         ons)

             Make:                                                           W ho hasan interestinthepropedy? Checkone. oonotdeductsecuredclai
                                                                                                                                             msorexempti
                                                                                                                                                       ons.Put
             Model:
                                                                             Q Debtor1onl
                                                                                        y                                                            t
                                                                                                                                                     heamounto
                                                                                                                                                     creditors w'
                                                                                                                                                                 fanysecuredclai msonSchedule&
                                                                                                                                                                ào Have claims securedbyProperty.
                                                                             Q Debtor2onl
                                                                                        y
             Year:                                                           Q Debtor1andDebtor2onl  y                                               CurrentValueofthe Currentvalueofthe
             Approximatemil eage:                                            Q AtI
                                                                                 eastone ofthe debtors and another                                   entireproperty?   portionyouown?
             Otherinformation:
                                                                             Q Gheckifthisiscommunitypropedy(see                                     $                                $
                                                                               i
                                                                               nstructions)




4. W atercraft,aircrao,motorhomes,AW Sand otherrecreationalvehicles,othervehi     cles,and accessories
   Examples. .Boats,trai
                       lers,motors,personalwatercraft,fi
                                                       shi
                                                         ng vessels,snowmobil
                                                                            es,m otorcycle accessori
                                                                                                   es
    2 No
    Q Yes

             Make:                                                          W ho hasan interestintheproperty? Checkone. Donotdeductsecured olaimsorexemptions.Put
                                                                            Q Debtor1onl y                              the amountofany secured claimson ScheduleD:
             Model:                                                                                                     Creditors G/lo Have ClaimsSezured byPmperfy.
                                                                            Q Debtor2only
                                                                            Q Debtor1andoebtor2only                                                  Currentvalue ofthe Currentvalueofthe
                                                                            Q AtI
                                                                                eastoneofthedebtorsandanother                                        entirepropertr                   podionyouown?
                                                                             Q Checkifthisiscommuni
                                                                                                  typroperty(see                                     $                                $
                                                                                 instructi
                                                                                         ons)

    lfyouownorhave morethanone,listhere;
             Make:                                                          W ho hasan interestinthe property? Checkone, oonotdeductsecuredcl
                                                                                                                                            aimsorexempti
                                                                                                                                                        ons.Put
             Model:
                                                                             U Debtor1only                                                           t
                                                                                                                                                     heamount/olofaHav
                                                                                                                                                     creators kv'
                                                                                                                                                                   nysecuredclaimsonScheduleD:
                                                                                                                                                                      e claimssecured byProperty.
             Year:
                                                                             Q Debtor2only
                                                                             Q Debtor1andDebtor2only                                                 Currentvalueofthe Currentvalueofthe
             Otherinformati
                          on:                                                Q AtIeastoneofthedebtorsandanother                                      entireproperty?   portionyouown? '

                                                                             D Checkifthisiscommunityproperty(see                                    $                                $
                                                                               i
                                                                               nstructions)



5. Add thedollarvalue ofthepodion you own foraIIofyourentries from Pad 2,including anyentries forpages                                                                                   $5,800.()()
   l!t>tl1111h!t,llttlt()iltjtlftlr!>zlrl1!.hl
                                             irrittpti1llt1tlrrli)t,rit(!rth.........................................................................................................wi
                                                                                                                                                                                      lh




Offi
   cialForm 1O6A/B                                                            Schedule N B:Property                                                                                            page 3
             Case 2:19-bk-14621-VZ                                    Doc 1-1 Filed 04/22/19 Entered 04/23/19 09:55:51                                                                             Desc
                                                                       Main Document Page 18 of 86
 Debtor1               Janice             Lvnette                    McGowan                                                            Case number(,fknownt
                       FirstName          Mi
                                           ddleName                  LastName


'
    .             Deseribe YourPersonaland Household Ilems
Do you ownorhaveany legalorequitable interestinany ofthefollow ing i                                                                                                                        Cur rentval
                                                                                                                                                                                                     ouue
                                                                                                                                                                                                          of?the
                                                                   tems?                                                                                                                    podi ony    own
                                                                                                                                                                                            Do notdeductsecured claims
                                                                                                                                                                                            orexemptions.
6. Household goods and furnishings
        Exampl
             es:Majorappli
                         ances,furni
                                   ture,li
                                         nens,china,ki
                                                     tchenware
        Q No                                                                                                                --
        Z Yes.                       '
                                     couch Tabl
                                              es,Beds,                                                                                                                                      l
                    Describe.........j
                                     1
                                     .
                                          ,                                                                                                                                                 1
                                                                                                                                                                                            I
                                                                                                                                                                                            I
                                                                                                                                                                                              $1,100.00
7. Electronics
   Examples:Tel evisionsand radios',audi o,vi
                                            deo,stereo,and digitalequipment'
                                                                           ,computers,printers,scanners;musi
                                                                                                           c
             collections'electronicdevicesincludingcellphones,cameras,media players,gam es




8.Collectiblesofvalue
        Exampl
             es:Antiquesandfigurines'
                                    ,pai
                                       ntings,prints,orotherartwork;books,pi
                                                                           ctures,orotheradobjects'
                                                                                                  ,
                       stamp,coin,orbaseballcardcoll
                                                   ecti
                                                      ons'
                                                         ,othercoll
                                                                  ecti
                                                                     ons,memorabilia,collecti
                                                                                            bles
        2 No
        D Yes.Describe.........                                                                                                                                                              s

9,Equipmentforspodsand hobbies
  Examples:Sport
               s,photographi
                           c,exercise,andotherhobbyequipment'
                                                            ,bicycles,pooltabl
                                                                             es,golfclubs,skis;canoes
           andkayaks;carpentrytools;musi
                                       cali
                                          nstruments



10.Firearm s
   Examples:Pi
             stol
                s,ri
                   fl
                    es,shotguns,ammuniti
                                       on,and relatedequipment
        k No
        D Yes.Describe.........                                                                                                                                                              $
11.Clothes
   Examples:Everydayclothes,furs,Ieathercoats,designerwear,shoes,accessori
                                                                         es
        D No
        2 Yes.Descri
                   be.........Cl
                               othes,Shoes                                                                                                                                                   sccco

12.Jewell
        Examples:Everydayjewelry,costumejewelry,engagementrings,weddingri
                                                                        ngs,heirl
                                                                                oom jewelry,watches,gems,
                       gold,si
                             lver

        x ves.oescribe..........OneRing,w atch,Necklace                                                       '                                                                             k sl:200.00
13.Non-farm anim als
   Examples:Dogs,cats,birds,horses
        2 No
        EEE1s/tlE;.E)t,si()rik)()..........                                                                                                                                                 j$)

14.Any otherpersonaland household itemsyou did notalready Iist,includingany healthaidsyou did notIist




15.Add the dollarvalueofaIIofyourentries from Part3,including anyentries forpages you haveattached
    for131httc1$.11$!I-
                      ittht1l!trlt1r
                                   'lt)th1-ltt,re .........,....................,,........,..,.............,...,
                                                                                                               ...,..,...............................................................ilp.


Ofici
    alForm 106A/B                                                                   ScheduleY B:Property                                                                                                Page4
             Case 2:19-bk-14621-VZ                              Doc 1-1 Filed 04/22/19 Entered 04/23/19 09:55:51                                  Desc
                                                                 Main Document Page 19 of 86
Debtor1                 Janice               Lynette           McGowan                            Case number(ifknown)
                        Firs!Name            MiddleName        LastName


'
    .      '      oesoribe YourFinaneialAssets

Do youown orhaveany Iegalorequitable Interestin any ofthe following?                                                                       Currentvalueofthe
                                                                                                                                           portion you own?
                                                                                                                                       '   Do notdedud securedclaims
                                                                                                                                           orexemptions.

16.Cash
   Examples:Moneyyouhave i
                         n yourwal
                                 let,inyourhome,inasafe deposi
                                                             tbox,and onhand whenyoufileyourpetition


                                                                                                                (;ash'
                                                                                                                     .................... 1;(5().()()


17.Deposil ofmoney
   Examples:Checking,savings,orotherfinancialaccounts;cedificatesofdeposit'
                                                                          ,sharesincreditunions,brokerage houses,
            andothersimilari
                           nsti
                              tuti
                                 ons.lfyouhave multi pleaccountswi ththesam einsti
                                                                                 tuti
                                                                                    on,Iisteach.
        Q No
        11(1A/(jf;.....................                                     1nstituti
                                                                                    onnélrn():

                                             17.1.Checkingaccount:         SchoolsFirst                                                     $100.00
                                             17.2.Checkingaccount:                                                                          $
                                             17.3.Savings account:                                                                          $
                                             17.4.Savings account:                                                                          $
                                             17.5.Certificatesofdeposit:                                                                    $
                                             17.6.Othersnancialaccount:                                                                     $
                                             17.7.Otherfinancialaccount:                                                                    $
                                                                                                                                            $
                                             17.
                                               9.Otherfinanci
                                                            alaccount:                                                                      $



18.Bonds,mutualfunds,orpublicl y tradedstocks
   Examplos.Bondfunds,investmentaccountswith brokeragefirms,moneym arketaccounts
        2 No
        Q Yes................                Insti
                                                 tuti
                                                    onori
                                                        ssuername:
                                                                                                                                            $
                                                                                                                                            $
                                                                                                                                            $


19.Non-publiclytraded stock and interests in incom orated and unincorporated businesses,includlng aninterestin
        an LLC,partnership,andjointventure
        X No                 Nameofentity:
        D Yes.Givespeci fi
                         c                                                                                                                  $
            informationabout
            ttlt?rrl......................                                                                                                  1
                                                                                                                                            p
                                                                                                                                            $




Offi
   ci
    alForm 106A/B                                                          ScheduleN B:Property                                                         Page5
       Case 2:19-bk-14621-VZ                          Doc 1-1 Filed 04/22/19 Entered 04/23/19 09:55:51           Desc
                                                       Main Document Page 20 of 86
               Jani
                  ce             Lynett
                                      e               McGowan
                Fl
                 rstName         Middle Name          LastName



20.Governmentand corporatebondsand othernegotiableand non-negotiableinstruments
   Negotiable instrum ents i
                           nclude personalchecks,cashiers'checks,promissorynotes,andmoneyorders.
   Non-negotiable instrum entsarethose youcannottransfertosomeonebysigning ordelivering them.

   2 No
   Q Yes.Gi
          vespeci
                fi
                 c Issuername:
      informationabout
                                                                                                            $
                                                                                                            $
                                                                                                            $

21.Retirem entorpension accounts
   Examples:Interestsin1RA,ERISA,Keogh,401(k),403(b),thri
                                                        ftsavi
                                                             ngsaccounts,orotherpensionorprofi
                                                                                             t-shari
                                                                                                   ngpl
                                                                                                      ans
   X No
   Q Yes.Listeach
       accountseparately..Typeofaccount:                Institutionname:
                                                                                                            $-
                                                                                                            $
                                 IRA:                                                                       $
                                 Retirementaccount:                                                         $
                                 Keogh:                                                                     $
                                 Additionalaccount:

                                 Addi
                                    ti
                                     onalaccount:                                                           $


22.Securitydeposits and prepayments
   Yourshare ofalIunuseddepositsyouhavem adesothatyou maycontinueservice orusefrom acom pany
   Examples:Agreementswi
                       thIandl
                             ords,prepaidrent,publi
                                                  cuti
                                                     li
                                                      ties(el
                                                            ectric,gas,water),tel
                                                                                ecommunications
   com panies,orothers
   1 No
   D Yes......................                    Insti
                                                      tuti
                                                         onnameori
                                                                 ndi
                                                                   vi
                                                                    dual:
                                 Electri
                                       c:                                                                   $
                                 Gas:                                                                       $
                                 Heatingoil:                                                                $
                                 Securitydepositonrentaluni
                                                          t:                                                $
                                 Prepaidrent:                                                               $
                                 Telephone:                                                                 $
                                 water:                                                                     $
                                 Rentedfurniture:                                                           $
                                 other:                                                                     $


z3.Annui
       ties(A contractforaperiodi      cpaymentofmoneytoyou,ei
                                                             therforIi
                                                                     feorforanumberofyears)
   1 No
   Q Yes....................... I
                                ssuernameanddescri
                                                 pti
                                                   on:
                                                                                                            $
                                                                                                            $
                                                                                                            $

Oflici
     alForm 106A/B                                               ScheduleN B1Propedy                               Page6
      Case 2:19-bk-14621-VZ                                   Doc 1-1 Filed 04/22/19 Entered 04/23/19 09:55:51                     Desc
                                                               Main Document Page 21 of 86
               Janice              Lvnette                    McGowan
              FirstName           MiddleName                  kastName


24.Interests inan education IRA,inan accountin a qualifi
                                                       edABLE program,orundera quali
                                                                                   fi
                                                                                    ed statetuition program .
   26U.S.
        C.jj530(b)(1),529A(b),and529(b)(1).
   2 No
   Q Yes ,.,.
            ,.....,..................... jnsti
                                             tutionnameanddescripti
                                                                  on.Separatelyfiletherecordsofanyinterests.l1U.S.C.â521(c):

                                                                                                                               $
                                                                                                                               $
                                                                                                                               $

25.Trusts,equi
             tableorfutureinterestsinpropedy(otherthanan#hingIistedinIine1):andrightsorpowers
   exercisableforyourbenefit
   2 No
   D Yes.Givespecific
      informationaboutthem...                                                                                              $

26.Patents,copyrights,trademarks,tradeseerets,and otherintellectualpropedy
   Examples:Internetdomain names,websites,proceedsfrom royaltiesandIicensingagreements
   2 No
   Q Yes.Gi
          vespeci
                fic
      informati
              onaboutthem...                                                                                               $

27.Licenses,franchises,and othergeneralintangibles
   ExamplesLBuildingpermits,exclusi
                                  ve I
                                     icenses,cooperative associati
                                                                 onholdings,IiquorIi
                                                                                   censes,professionalIi
                                                                                                       censes
   2 No
   Q Yes.Gi
          vespecific                                                                                                      '
      informati
              onaboutthem...                                                                                               $

Money orproperty owedto you?                                                                                                   currentvalue ofthe
                                                                                                                               portion youown?
                                                                                                                               Do notdeductsecured
                                                                                                                               claims orexemptions.
28.Tax refundsowed to you
   * No
   Z Yes.Gi
          vespeci
                ficinformation                                                                        yederal:            s-1 %-%(t7
           aboutthem,i       ncl  udingwhether
           youalreadyfiledthe returns
           11rl(1tt1f)tll)(b!()ilrii.......................
                                                                                                     State:               s         /7 /2.
                                                                                                                          s          -&=
29.Fam ily support
   Examples:Pastdue orIumpsum al
                               imony,spousalsuppod,chil
                                                      d suppod,maintenance,divorce settlement,propedysettlement
   1 No
   Q Yes.Gi
          vespecifici
                    nformation............
                                                                                                    Alimony:               $
                                                                                                    Maintenance;           $
                                                                                                    Support:               $
                                                                                                    Divorce sedlement:     $
                                                          .
                                                                                                    eropertysettlement:    $
30.Otheramountssomeone owesyou
   Examples:Unpaid wages,disabi
                              lityinsurancepayments,disabi
                                                         litybenefits,si
                                                                       ckpay,vacation pay,workers'compensation,
            SocialSecuritybenet
                              its;unpaid Ioansyou madetösomeoneelse




Offici
     alForm 106A/B                                                       ScheduleY B:Propedy                                            Page7
             Case 2:19-bk-14621-VZ                                      Doc 1-1 Filed 04/22/19 Entered 04/23/19 09:55:51                                                                           Desc
                                                                         Main Document Page 22 of 86
                        Janice              Lynette                    McGowan
                        FirstName           Mi
                                             ddleName                  LastName



31.Interestsininsurance policies
        Examples:HeaIth,disabil
                              ity,orI
                                    i
                                    feinsurance'
                                               ,heal
                                                   thsavingsaccount(HSAI'
                                                                        ,credi
                                                                             t,homeowner'
                                                                                        s,orrenter'si
                                                                                                    nsurance
        2 No
        Q Yes.Namethei   nsurancecompany companyname:                                Benefici
                                                                                            ary:                                                                                              Surrenderorrefundvalue:
                    ofeach policyand Iistitsvalue....
                                                                                                                                                                                              $
                                                                                                                                                                                              $
                                                                                                                                                                                              $
32.Anyinterestinpropertythatisdueyou from someonewho hasdied
   I
   fyou arethe benefici
                      aryofali
                             ving trust,expectproceedsfrom a I
                                                             ife i
                                                                 nsurancepol
                                                                           icy,orarecurrentl
                                                                                           yenti
                                                                                               tl
                                                                                                ed to recei
                                                                                                          ve
   propedybecausesomeonehasdi   ed.
        2 No
        Q Yes.Gi
               vespeci
                     ficinformati
                                on............'
                                                                                                                                                                                              $

33.Claimsagainstthird parties,whetherornotyou have filed aIawsui   tormadea demandforpayment
   Examples:Accidents,employmentdi sputes,insurance claims,orrightstosue
        2 No
        D YesDescribeeachcIaim..................,
                                                .                                                                                                                                           )
                                                                                                                                                                                            i$
34.Othercontinjentandunliquidatedclaimsofeverynature,includingcounterclaimsofthedebtorandrlghts
        to setoffclalm s
        1 No
        Q Yes.DescribeeachcIaim...................q                                                                                                                                           $


35.Anyfinancialassetsyou did notalready Iist
        (
        2 jj
           k
           jy
            ;
            j                                                                                        ............................          .....
                                                                                                                                               -
        D Yes.Gi
               vespeci
                     tici
                        nformati
                               on...........                                                                                                                                                  $

36.Add the dollarvalueofa1Iofyourentriesfrom Pad 4,including anyentries forpages you haveaûached
        for!
           >1!rl
               thl.11
                    $!'-
                       itt,tk1l!t11k1r)tk)dl1
                                            -111,re ..,.......................................,...............................,..,
                                                                                                                                 ...........,
                                                                                                                                            .....................,,..................wiz
                                                                                                                                                                                       jh     $150.00


'
    .                Deseribe Any Business-Related Propedy You 0w n orHave an Interest In.List any realestate in Part ï.

37.Do you own orhaveany legalorequitableinterestinan# business-related property?
        2 No.GotoPad6.
        Q Yes.GotoI
                  ine38.
                                                                                                                                                                                            Currentvalueofthe
                                                                                                                                                                                            podion you ow n?
                                                                                                                                                                                            Do notdeductsecured claims
                                                                                                                                                                                            orexemptions.
38.Accounts receivable orcommi
                             ssions you alreadyearned
        K No
        Q Yes.Describe.,.,..

39.Office equipm ent,furnishings,and supplies
        Examples:Business-related computers,software,modems,printers,copiers,fax machines,rugs,telephones,desks,chairs,electronic devices
        1 No
        Q Yes.Descri
                   be......


O'ici
    alForm 106A/B                                                                    ScheduleA/B:Propedy                                                                                                Page8
             Case 2:19-bk-14621-VZ                                   Doc 1-1 Filed 04/22/19 Entered 04/23/19 09:55:51                                                                                 Desc
                                                                      Main Document Page 23 of 86
 Debtor1               Janice              Lynette                   McGowan
                       FlrstName           MiddleName               LastName


40.Machinery,fixtures,equipment,supplies you use in business,and tools ofyourtrade




41.Inventory
     2 No
     Q Yes.Descri
                be......

42.lnterestsinpartnershipsorjointventures
    2 No
    Q Yes.Describe...... Nameofenti
                                  ty:                                                                                                                       % ofownership:
                                                                                                                                                                                         $
                                                                                                                                                                         %               $
                                                                                                                                                                         %               $

43.CustomerIists,m ailing Iists,orothercom pilations
     k No
     Q Yes.DoyourIistsincludepersonallyidentifiableinformation(asdefinedin11U.
                                                                             S.C.j1O1(41A))?
           k No
                    u ves.Descri
                               be,....,..!
                                         -
                                                   l                                                                                                                                     1
                                                                                                                                                                                         l
                                                                                                                                                                                          $
                                                                                                                                                                                         à
                                                                                                                                                                                         .


44.M y business-related propertyyoudid notalreadyIist
     2 No
     D Yes.Gi
            vespeci
                  sc                                                                                                                                                                          $
             irlftlrrrlEptit)rl.........
                                                                                                                                                                                              $
                                                                                                                                                                                              $
                                                                                                                                                                                              $
                                                                                                                                                                                              $
                                                                                                                                                                                              $
45.Add thedollarvalue ofa1Iofyourentriesfrom Part5,including anyentriesforpagesyou have aûached
                                                                                                                                                                                              $0.00
     lF
      llr1:1!rllts.hlllri
                        tetltlltrltlI
                                    )1lyth4-1(,re................................,
                                                                                 ...............................,..
                                                                                                                  ,..,,.
                                                                                                                       ,,........,
                                                                                                                                 .,,..................................
                                                                                                                                                                     ,..........,.wi
                                                                                                                                                                                   lpy


'.       .          Describe Any Farm-and Com mercialFishinq-Related Properl You Ow norHave an InterestIn.
                    Ifyou ow norhave an interestin farm land,Iistitin Part1.

46.D0 you ow norhaveany Iegalorequitable interestin anyfarm -orcom m ercialsshing-related property?
     Q No.GotoPart7.
     Q Yes.GotoIine47.
                                                                                                                                                                                             Currentvalueofthe
                                                                                                                                                                                             porti
                                                                                                                                                                                                 onyou own?
                                                                                                                                                                                             Do notdeductsecured claims
                                                                                                                                                                                             orexemptions.
47.Farm animals
   ExampleslLivestock,poultry,farm-rai
                                     sed fi
                                          sh
     Q No

                                                                                                                                                                                         ls

OfficialForm 106A/B                                                               Schedule N B:Propedy                                                                                                   Page9
            Case 2:19-bk-14621-VZ                                  Doc 1-1 Filed 04/22/19 Entered 04/23/19 09:55:51                                                                          Desc
                                                                    Main Document Page 24 of 86
 Debtor1              Janice               Lvnette                McGowan                                                         Case number(/fknownj
                      FirskName            MiddleName             LastName


48.Crops--eithergrowing orharvested
        2 No
        Q Yes.Gi
               vespecific                                                                                                                                                           1
            informati
                    on...,.......                                                                                                                                                       $
49.Farm andfishing equipment,implements,machinery,fi
                                                   xtures,and toolsoftrade
        2 No
        Q A
          ï'i,E;....................,,.                                                                             --                                                              k
                                                                                                                                                                                    ls
50.Farm and fishing supplies,chemicals,and feed




51.Anyfarm-and comm ercialfishing-related property youdid notalreadylist
        2 No
        Q Yes.Gi
               vespeci
                     sc
            informati
                    on..,,.......                                                                                                                                                       $

52.Addthedollarvalueofa1Iofyourentriesfrom Part6,including anyentriesforpagesyou haveattached                                                                                       $0.00
   f'
    tyr131!1
           ,1($.11$/ritet1l!tr!tlr
                                 ttk)fhr1(,re.....,
                                                  .....................,
                                                                       ............................,............................................,
                                                                                                                                                ..............................i
                                                                                                                                                                              lp/


'.
                   Desoribe AIIProperty You ow n or Have an Interestin n at You Did Not LislAbove

53.Do you haveotherproperty ofany kind youdid notalreadyIist?
        Examples:Seasontickets,countryclubmembership
        k No
        Q Yes. Givespecisc                                                                                                                                                              $
            i
            rlftlrrrlëhti
                        tlr1............                                                                                                                                                j;
                                                                                                                                                                                        $

54.Addthedollarvalue ofaIIofyourentriesfrom Part7.W ritethatnumberhere ............................,.,..........................*                                                       $


'
    .      :       List the Tolals of Each Pad ofthis Form

                                                                                                                                                                                    $0.00

56.Pad 2:Totalvehicles,Iine 5                                                                        $5,
                                                                                                       800.00

57.Pad 3:Totalpersonaland household items,Iine 15                                                    $2,
                                                                                                       700.00
58.Part4:Totaltinancialassets,Iine36                                                                 $150.00
59.Part5:Totalbusiness-related property,Iine45                                                       $0.00
60.Pad 6:Totalfarm -andfi
                        shing-related propedy,Iine 52                                                $0.00

61.Part7:TotalotherpropertynotIisted,Iine 54                                                      + $0.00
62.Totalpersonalpropedy.AddIi
                            nes56through61....................                                       $8,650.00                      copypersonalpropedytotal+ + $8,650.00


                                                                                                                                                                                    $8,650.00


O'ici
    alForm 106A/B                                                               ScheduleN B:Property                                                                                            Rage 10
        Case 2:19-bk-14621-VZ                     Doc 1-1 Filed 04/22/19 Entered 04/23/19 09:55:51                                Desc
                                                   Main Document Page 25 of 86

                  @    . :    * @*   *      . *


 oebtor1        Jani
                   ce Lynette McGowan
                  FirstName              MiddleName               LastName
 Debtor2
 (Spouse,i
         ffiling) FirstName              MiddleName               LastName
 uni
   tedstatesBankruptcycourtforthe:centralDistrid ofCal
                                                     iforni
                                                          a
 Casenumber
  (lfknown)
                                                                                                                              Q checkifthisisan
                                                                                                                                 amended filing


O licialForm 106C
Schedule C : T he Property You C laim as Exem pt                                                                                          :4/19
Be ascom pl
          eteandaccurate aspossi
                               ble.l
                                   ftwomarriedpeople aresli
                                                          ng together,bothare equall
                                                                                   y responsibl
                                                                                              e forsuppl
                                                                                                       ying correcti
                                                                                                                   nformation.
Usi
  ngthepropertyyouIi
                   stedonSchedule4/8.
                                    .Property(OfficialForm 106N B)asyoursource,Iistthepropertythatyouclaim asexempt.Ifmore
space isneeded,filloutand attachtothispageasmanycopiesofPart2.
                                                             .AdditionalPage asnecessary.Onthetopofanyadditionalpages,write
yournameandcasenumber(i
                      fknown).
Foreachitem ofpropedy you claim as exem pt,youm ustspecifythe am ountofthe exem ptionyou claim.One wayofdoing so isto statea
specificdollaram ountasexem pt.Alternatively,you m ayclaim thefullfairm arketvalue ofthe propertybeing exem pted up tothe am ount
ofany applicablestatutory Iimit.Some exemptions- suchasthoseforhealth aids,rights to receivecertain benefits,andtaxexem pt
retirementfunds- may beunlimited indollaramount.However,ifyouclaim anexem ption of100% offairm arketvalue undera I      aw that
Ii
 m itstheexemptionto a padiculardollaramountand thevalue ofthe propedy i   s determinedto exceed thatamount,yourexemption
would be Iim itedto theapplicablestatutoryamount.

  '.
               Identify 1he Property You Claim as Exempt

 1. W hichsetofexem ptions areyou claiming? Checkoneonl
                                                      y,evenFfyourspouseisJ//rlgwi
                                                                                 th you.
       Q Youareclaimingstateandfederalnonbankruptcyexempti
                                                         ons.11U.S.C.j522(b)(3)
       Q Youareclaimingfederalexempti
                                    ons.11U. S.C.j522(b)(2)

 2. Foranypropedyyou liston Schedule4/8 thatyou claim asexem pt,fillintheinform ation below .

        BriefdescriptionofthepropedyandIineon Currentvalueofthe              Amountoftheexemptionyouclaim          SpecificIawsthatallow exemption
        scheduleA// thatliststhisproperty     podion#ouown
                                              Copythevaluefrom               CheckonlyEmeboxforeachexemption.
                                              Schedule4/8
       Bri
         ef      2014 Chevy I
                            m pal
                                a wi
                                   th48900
       descri
            pti
              on:miles.                               $5,800.00              Q$                                    qtc p      Jpr:
                                                                                                                                 y yq'o
       Linefrom                                                              K 100% offai
                                                                                        rmarketvalue,upto
       ScheduleA/8; 3 1                                                         any applicable statutol-y Iim it

       Bri
         ef           Couch,Tables,Beds,
       description:                                   $1,100.00              u$
       Linefrom          6                                                   K 100%offairmarketval
                                                                                                 ue,upto C-,C                 U-6
                                                                                                                                * z C
       Schedule4/8.'                                                           anyapplicable statutory Iim it
       Brief          Cl
                       othes,Shoes
       description:                                   $400.00                Q$
       Li
        ne from                                                              K 100%offairmarketval
                                                                                                 ue,upto C (!c2                 :.
                                                                                                                                 5 /qcj
       Schedule4/8.
                  . 11                                                         anyapplicable statutoryIim it

 3. Are you claiming a homestead exemption ofmore than$170,350*
    (Subjecttoadjustmenton4/01/22andevery3yearsafterthatforcasesfil
                                                                  edonorafterthedateofadjustment.)
       1 No
       Q Yes.Di
              dyouacquirethepropedycoveredbytheexemptionwi
                                                         thin1,
                                                              215daysbeforeyoufi
                                                                               ledthiscase?
         :1 No
         :2 Yes

Offi
   cialForm 106C                                      Schedule C:The PropedyYou Claim as Exempt                                      IM90 1Of2
        Case 2:19-bk-14621-VZ                          Doc 1-1 Filed 04/22/19 Entered 04/23/19 09:55:51                                  Desc
                                                        Main Document Page 26 of 86
Debtor1        Janice Lynette McGowan
               FlrslName           Middl
                                       e Name          LastName


  p.
               AdditionalPage

        Briefdescription ofthe property and line             Currentvalue ofthe   Amountofthe exemption you claim     Specific laws thatallow exem ption
        onScheduleAX thatIîststhispropeo                     porti
                                                                 onyouown
                                                             Copythevaluefrom     Checkonlyoneboxforeachexemption
                                                             Schedule4/8
       Brief       One Ring,Watch,Neckl
                                      ace
       description:                                           $1,200.00           Q$                                    .       ''
                                                                                                                                 ;J .6 7q o
       Li
        ne from                                                                   Z 100% offai
                                                                                             rmarketvalue,upto
       ScheduleA/8.. 12                                                              anyapplicablestatutoryIim it
       Brief     Cash
       description:                                           $50.00              D$
                                                                                  Y                                   rC        V    .Y, l o
       Linefrom                                                                      100% offairmarketvalue,upto
       scheduleA/& 16                                                                anyapplicable statutoryIim it

       Brief       CheckingM countwi
                                   th Schools
       description:First                                      $100.00             Q$
       Li
        nefrom                                                                    K 100% offairmarketval
                                                                                                       ue,upto . 'P             ..
                                                                                                                                 -
                                                                                                                                 ;o *. :L.
                                                                                                                                         jo
       ScheduleA/a' 17 1                                                             anFagrzi
                                                                                            cabl
                                                                                               e statutoryI
                                                                                                          imi
                                                                                                            t

       Be
       dri
         ec
         sfription:7tsx &              -        /4d.          $ 7s r;o
                                                                     '.           Q$
       Line from           .                                                         100% offairmarketval ue,upto
       ScheduleNB Q : .
                      .
                                                                                     anyapplicabl
                                                                                                e statutoryIimit

                                               -fzty $ / 71                       us                                  /:-
                                                                                                                        18 O o% lVô
       Brief                       .
       descripti
               on:         .
                               1c
                               .
                                            <Jrf
       Linefrom                                                                      100% offairmarketvalue,upto
       ScheduleA/B; cJ                                                               anyapplicable statutoryIimit
                     '#
       Brief
       description:                                           $                   Q$
       Line from                                                                  D 100% offairmarketval
                                                                                                       ue,upto
       ScheduleA/S;                                                                  anyappl
                                                                                           icabl
                                                                                               e statutoryIimit

       Brief
       description'
                  .                                           $                   Q$
       Linefrom                                                                   Q 100% offairmarketvalue,upto
       Schedule4/8. *                                                                anyapplicable statutorylimit
       Brief
       description:                                           $                   U$                                                        .
       Linefrom                                                                   Q 100% offairmarketvalue,upto
       Schedule A/'
                  s;                                                                 any applicable statutory Iimit

       Brief
       description:                                           $                   Q$
       Line from                                                                  Q 100% offairmarketvalue,upto
       Scbedule+ 8. '                                                                anyapplicablestatutorylimit

       Brief
       description:                                          $                    D$
       Linefrom                                                                   D 100% offai
                                                                                             rmarketvalue,upto
       ScheduleA/B;                                                                  anyapplicablestatutoryIimi
                                                                                                              t
       Brief
       description:                                          $                    D$
       Li
        nefrom                                                                    Q 100% offai
                                                                                             rmarketvalue,upto
       ScheduleA/' 8;                                                                anyapplicablestatutorylimit

       Brief
       description:                                          $                    Q$
       Linefrom                                                                   U 100% offairmarketvalue,upto
       ScheduleA/5;                                                                  anyappli
                                                                                            cablestatutol Iim i
                                                                                                              t


Offi
   cialForm 106C                                            Schedule C:The PropertyYou Glaim as Exem pt                               page 2 of..t.
               Case 2:19-bk-14621-VZ                          Doc 1-1 Filed 04/22/19 Entered 04/23/19 09:55:51                                           Desc
                                                               Main Document Page 27 of 86

                       *    . @         @ :*     *      . *


    Debtor1           JFani
                         r
                            ce Lynette McGowanMiddleNa-m'e
                         istName                                                LastName
    Debtor2
    (Spouse,iffifing) FirstName                      MiddleName                 uastName
    uni
      tedstatesBankruptcycourtforthe:CentralDistrictofCaliforni
                                                              a
    casenumber
    (Ifknown)                                                                                                                                    Q Checkifthisi
                                                                                                                                                              san
                                                                                                                                                        am ended filing

    OfficialForm 106D
    Schedule D :C reditors W ho H ave Claim s secured by Property                                                                                                   12/1s
    Be as completeandaccurateas possible.Iftwo married people arefiling together?both are equallyresponsibleforsupplying correet
    information.lfmorespaceis needed,copytheAdditionalPage,flllitout,num bertheentries,and attach Itto this form.On thetop ofany
    additionalpages,writeyournameandcasenumber(ifknown).
             Do anycredi
                       tors haveclaim ssecured by yourproperty?
             D No.Checkthisboxandsubmitthisform tothecourtwi
                                                           thyourotherschedul
                                                                            es.Youhavenothi
                                                                                          ngel
                                                                                             setorepodonthi
                                                                                                          sform.
             2 Yes.FilinaI
                         lofthei
                               nformationbelow.
'
*

     -
         -            ListAIIsecured çlaim s
                                                                                                                       ColumnA             Ceo/tl
                                                                                                                                                rprl8             Goll
                                                                                                                                                                     zmnC
    2.fLoistaIlsecuredclaims.lfacreditorhasmorethanonesecuredcl
          reachclaim
                                                              aim,Ii
                                                                   stthecredi
                                                                            torseparately Amountofolalm                                    valueofeollateral Unseoured l
                                                                                                                                                                       j
                        . I
                          fmorethanone creditorhasa particul
                                                           arclai
                                                                m ,Iistthe othercredi torsin Part2.                    Dopotdedud tjj e    thatsup- % this portion
             Asmuch aspossible,li
                                stthecl
                                      aimsinalphabeticalorderaccordingtothecredi  tor'sname.                           valkjeofxlj
                                                                                                                                 ateral.   olaim           Ifany
    2.1                                                       Describethepropertythatsecuresthecl
                                                                                                aim:               $                       $                    $           j
1 Credi
      tor'
         sName                                                                                                                                                              l
1                                                                                                                                                                           1
                                                                                                                                                                            g
1            Number        Street
1                                                             As ofthe date you file,the claim is:CheckaIIthatapply.
                                                          -
                                                              u contjngent
1                                                             Q Unli
                                                                   quidated                                                                                                 1
                                                                                                                                                                            ,
1            Ci
              t
              y                            State Zl
                                                  PCode       U oj
                                                                 sputed                                                                                                     I
                                                                                                                                                                            6
         W ho owesthe debt? Checkone.                         Nature ofIien,CheckaIIthatapply.                                                                              1
                                                                                                                                                                            1
1 D Debtor1onl
             y                                                Q Anagr
                                                                    eementyoumade(suchasmortgageorsecured                                                                   1
         D Debtor2onl
                    y
         D Debtor1andDebtor2onl
                              y                               Q
                                                                   carloan)ien(suchastaxIien,mechanic'sIien)
                                                                   StatutoryI
                                                                                                                                                                            l
                                                                                                                                                                            1
  D AtI
      eastoneofthedebtorsandanother                           Q JudgmentIi
                                                                         enfrom alawsui
                                                                                      t                                                                                     q
                                                              Q Other(i
                                                                      ncl
                                                                        udingari
                                                                               ghttooff
                                                                                      set)                                                                                  i
l u checkifthisclaim relatestoa                                                                                                                                             )
                                                                                                                                                                            .
               communi
                     tydebt                                                                                                                                                 1
                                                                                                                                                                            ;
      Date debtwas incurred                                   Last4 digits ofaccountnum ber                                                                                 ë
    2.2                                                       D
                                                                  escribethepropedythatsecuresthecl
                                                                                                  ai
                                                                                                   m:              $                       $                    $           1
1            Credi
                 tor
                   'sName                                                                                                                                                   I
I                                                                                                                                                                           1
1
)            Number        Street                                                                                                                                           j
)
.
                                                                                                                                                                            1
j                                                             Asofthedateyou5I
                                                                             e,theclai
                                                                                     mis:Checkai
                                                                                               lthatappl
                                                                                                       y.                                                                   j
i
j                                   .
                                                              Q UCnolniqti
                                                              Q          nig
                                                                         u denetd
                                                                            at                                                                                              j
                                                                                                                                                                            (
1            ci
              ty                           stat
                                              e zlPcode       D oisputed                                                                                                    l
                                                                                                                                                                            i
1 W hoowesthedebt?Checkone.                                   Nature ofIien.Checkal
                                                                                  1thatappl
                                                                                          y.                                                                                l
1                                                                                                                                                                           j
l Q Debtor1onl
1            y                                                D A                                                                                                           t
l Q Debtor2onl
             y                                                     ca
                                                                    nra
                                                                      l
                                                                      o
                                                                      ga
                                                                       re
                                                                        ne
                                                                         )mentyoumade(suchasmodgageorsecured                                                                j
l
@ Q Debtor1andDebtor2only                                     Q Statutoryli
                                                                          en(
                                                                            suchastaxIi
                                                                                      en, mechani
                                                                                                c'sIi
                                                                                                    en)                                                                     k
                                                                                                                                                                            l
1 Q Atl
      eastoceofthedebtorsandanother                           Q JudgmentI
                                                                        ienfromal
                                                                                awsui
                                                                                    t                                                                                       j
I Q                                                           D other(includingari
                                                                                 ghttooff
                                                                                        set)                                                                                I
               Checkifthisclaim relatesto a                                                                                                                                 I
                                                                                                                                                                            1
j
1           communi tydebt
         Date debtwas incurred                                Last4 digits ofaccountnumber
                                                                                                                                                                            j
                                                                                                                                                                            '
             Add thedollarvalue ofyourentriesin Column A onthispage.W ritethatnumberhere:                              0.00                                                 I

     Offi
        cialForm 106D                                Schedul
                                                           e D:CreditorsW ho Have ClaimsSecured by Property                                              page 1of 1
            Case 2:19-bk-14621-VZ                               Doc 1-1 Filed 04/22/19 Entered 04/23/19 09:55:51                                 Desc
                                                                 Main Document Page 28 of 86
                       :    . @       @ @*       *        . *


    Debtor1           Jani
                         ce                          Lynette                McGowan
                       Fil
                         'stName                      MiddleName              LastName
    Debtor2
    (Slmuse,iffiling) FirstName                       MiddleN'-ame            Las'tName
    unit
       edstatesBankruptcycoudforthe:CentralDistrictofCaliforni
                                                             a
    casenumber
                                                                                                                                            D checki
                                                                                                                                                   fthi
                                                                                                                                                      sisan
    (Ifknown)                                                                                                                                   amended filing

OfficialForm 106E/F
Schedule E/F:C reditors W ho H ave U nsecured C laim s                                                                                                     12/1s
Be ascompleteand accurate as possible.Use Part1forcreditorswi th PRIORIW claimsand Part2 forcreditorswi   thNONPRIORIW claims.
Listtheotherpartyto anyexecutorycontracts orunexpired Ieases thatcould resultin aclaim .Also Iistexecutorycontractson Schedule
A/& Property(OfficialForm 106A/B)andonscheduleG;ExecutoryContractsandUnexpiredLeases(OfficialForm 106G).Donotincludeany
creditors with partiallysecured claims thatare Iisted in ScheduleD:CreditorsWho Hold Claims Secured by Property.Ifm orespace i
                                                                                                                             s
needed,copythe Partyou need,fillitout,numbertheentries inthe boxeson the left AttachtheContinuation Page to this page.Onthe top of
anyadditionalpages,wrlteyournameandcasenumber(ifknown).
    '
        .            ListAlIofYourPRIORITY Unseeured Glaim s
    1. Doany creditors have priorityunsecured claimsagainstyou?
            Q No.GotoPart2.
            Q Yes.
     2.Li
        stalIofyourpriorityunsecured claims.I  facreditorhasmorethanone priori    tyunsecured cl
                                                                                               aim ,Ii
                                                                                                     stthecreditorseparatelyforeachclaim.For
       eachclaim Iisted,identi
                             fywhattypeofclaim i
                                               tis.Ifa clai
                                                          m hasboth priori tyand nonpriori
                                                                                         tyamounts,listthatclaim here andshow bothpriori
                                                                                                                                       tyand
       nonpri
            orityamounts.Asmuch aspossible,listthe cl ai
                                                       m si n alphabeticalorderaccordingtothe credi
                                                                                                  tor'sname.Ifyouhave more thantwopriori  ty
       unsecured claims,fillouttheContinuati
                                           onPageofPart1.Ifm ore thanone credi   torholdsa padicul
                                                                                                 arclaim ,Ii
                                                                                                           sttheothercreditorsinPad3.
            (Foranexplanati
                          onofeachtypeofcl
                                         aim,seethei
                                                   nstructi
                                                          onsforthisform intheinstructionbooklet.)                                                                 i
                                                                                                                                Totalclai
                                                                                                                                        m   Prioril     Nonpri
                                                                                                                                                             orlty ë
                                                                                                                                            amount      am ount
2.1
                                                                        Last4 digits ofaccountnumber
f            Prioritycreditor'sName
i                                                                       W hen was the debtincurred?
l            Number         Street
1
l                                                                       As ofthe date you file, theclaim is:CheckalIthatappl
                                                                                                                           y.
!                                                                       u contingent
(            city                            state      z1Pcode
                                                                        u unji
                                                                             quidated
             W ho incurredthedebt?Checkone,                             u Djsputed
             Q Debtor1only
             Q Debtor2onl y                                             TypeofPRIORITYunsecuredclaim:
             Q Debtor1andDebtor2onl  y                                  u o
             Q                                                              omesticsuppodobligations
                AtIeastoneofthedebtorsandanother                        u yaxesandcert  ai
                                                                                         notherdebtsyouowethegovernment
             Q checki  fthisclaim isforacommunitydebt                   u claimsfordeathorpersonalinjurywhileyouwere
             lstheclaim subjectto offset?                                  i
                                                                           ntoxicated
             Q No                                                       Z Olher.Speci fy
             Q Yes
2.2                                                                     Last4 digits ofaccountnumber
             PriorityCreditor'sName                                                                                        $                $          $
                                                                        W henwas the debtincurred?
             Number         Street
                                                                        As ofthe date you 5le,the claim is:checkallthatapply,
                                                                        Q contingent
             city                            state      zlP code        Q Unl
                                                                            iquidated
             W ho incurredthedebt?Checkone.                             Q Di
                                                                           sputed
             Q Debtor1only                                              TypeofPRIO RITY unsecured claim:
             D Debtor2only
                                                                        D Domesti
                                                                                csupportobli
                                                                                           gati
                                                                                              ons
             Q Debtor1andDebtor2only
             Q AtIeastoneofthedebtorsandanother                         Q Taxesandcert
                                                                                     ainotherdebtsyouowethegovernment
             Q checkifthisclaim isforacommuni   l debt                  Q Cl
                                                                           aimsfordeathorpersonalinjurywhi
                                                                                                         leyouwere
                                                                           intoxicated
             lstheclaim subjecttooffset?                                Q Other.Speci
                                                                                    fy
             Q No
             Q yes

OfficialForm 106E/F                                             Schedule E/F:CreditorsW ho HaveUnsecured Claims                                  page 1of 9
             Case 2:19-bk-14621-VZ                        Doc 1-1 Filed 04/22/19 Entered 04/23/19 09:55:51                                Desc
                                                           Main Document Page 29 of 86
                      Janice                Lynette                 McGowan                       casenumber(i
                                                                                                             fknown)
                      FlrstName      Middle Name         LastName
     '
         -            ListA 1lofYourNON PRIO RITY Unsecured claim s
     3. Do any creditors have nonpri
                                   orityunsecured claim s againstyou?
        Z No. Youhave nothingto repod inthispaft.Subm itthisform to the courtwithyourotherschedules.
             Z ves
         ListaIIofyournonpriorityunsecured claims inthealphabeticalorderofthecreditorw ho holdseachclaim .Ifacredi          torhasmorethanone
         pri orityunsecuredclaim,I
                                 istthe credi
                                            torseparatel
                                                       yforeachclaim.Foreachclaim Ii   sted,identi
                                                                                                 fywhattype ofclaim itis.Do notIistclaimsalready     :
         included inPart1.I fmore thanone creditorholdsa parti
                                                             cul
                                                               arclaim ,listthe othercreditorsinPad 3.Ifyouhavem orethanfourpri   ori
                                                                                                                                    tyunsecuredclaimsi
         filloutthe Continuati
                             on PageofPart2.
!                                                                                                                                                            l
!                                                                                                                                            Totaldaim       )
 .  1        ACE Cash Eo ress                                                    Last4di
                                                                                       gitsofaccountnumber
1
.            Nonprioritycreditor'sName                                                                                                     $315.
                                                                                                                                               00
:
)                                                                                w hen was the debtjncurred?
7            4948 W estPi
                        co Boul
                              evard
)
!
             Number         street
l            Los M geles,                          AL           90019
             city                                       state        zlecode     As ofthe date you sle,the claim is:Checkallthatapply.
                                                                                 Q contingent
             w hoincurredthedebt?Checkone.                                       D unli
                                                                                      qui dated
             2 Debtor1onl y                                                      Q oi
                                                                                    sput ed
             Q Debtor2onl y
             Q Debtor1andDebtor2onl y                                            Type ofNONPRIORIR unsecured claim :
             Q Atleastoneofthedebtorsandanother                                  Q studentl oans
             Q checki fthisclaim isforacommunitydebt                             D Obligationsari
                                                                                                singoutofaseparati
                                                                                                                 onagreementordi
                                                                                                                               vorce
                                                                                     thatyoudidnotreportaspriorityclaims
             Istheclaim subjectto ofset?                                         Q Debtstopensi onorprofi
                                                                                                        t-sharingplans,andothersi
                                                                                                                                mil
                                                                                                                                  ardebts
             K No                                                                2 other.specifyPersonalLoan
i            Q Yes
 .2          capi talone                                                         Last4digitsofaccountnumber 1 2 8 O                       $674.00
r            xonpuori
                    tycr
                       edi
                         tor'
                            ssame                                                wi'enwasthedebtincurred? o1/2oo6
             P.O.Box85015
             Number        Street
             Ri
              chnrnd                               VA           23285            As ofthe date you file,the claim is:CheckaIIthatapply.
             City                                       State        Z1P Code    Q conti
                                                                                       ngent
             W ho incurredthe debt? Checkone.                                    Q unli
                                                                                      quidated
             K   Debtor1only                                                     Q Disputed
             Q   Debtor2only
             Q   Debtor1andDebtor2only                                           TypeofNONPRIORIW unsecured claim :
             Q   Atl
                   eastoneofthedebtorsandanother                                 Q StudentIoans
             Q                                                                   Q Obligati
                                                                                          onsari
                                                                                               singoutofaseparati
                                                                                                                onagreementordi
                                                                                                                              vorce
                 Check ifthis claim is fora com munity debt                          thatyoudid notreportaspriorityclaims
             Istheclaim subjecttooffset?                                         Q Debtstopensionorprofi
                                                                                                       t-sharingpl
                                                                                                                 ans,andothersi
                                                                                                                              milardebts
@            K No                                                                K other.speci
                                                                                             fycreditCardCharges
@
;            g)yes
4.3          Check N Go CustorrerServi
                                     ce                                          Last4digitsofaccountnumber
             Nonpri
                  outycredi
                          tor'
                             ssame                                                                                4/zcj6                    V'100.00
                                                                                 w hen wasthe debtincurred?
             P.o.box36381
             Number        Street
             Cincinnati                            OH       45236                Asofthedateyoufile,the claim is:checkalIthatapply.
             city                                       state        zlpcode

             who incurred thedebt?Checkone.
                                                                                 Q contingent
                                                                                 Q Unliqui
                                                                                         dated
             K  Debtor1only                                                      D oisputed
             Q  Debtor2only
             Q  Debtor1andDebtor2onl y                                           TypeofNONPRIO RIR unsecured claim :
             Q  Atleastoneofthedebtorsandanother
                                                                                 Q Studentl oans
             Q  checki fthisclaim isforacommunitydebt                            Q Obligationsarisingoutofaseparati
                                                                                                                  onagreementordi
                                                                                                                                vorce
                                                                                    thatyoudid notreportaspriorityclaims
             Istheclaim subjecttooffset?                                         Q Debtstopensionorprofi
                                                                                                       t-shari
                                                                                                             ngplans,andothersimil
                                                                                                                                 ardebts
             K No                                                                K other.speci
                                                                                             fyPersonalLoan
             D ves


 Offici
      alForm 106E/F                                       Schedule E/F:CreditorsW ho Have Unsecured Claims                                     page-2 of 9
           Case 2:19-bk-14621-VZ                           Doc 1-1 Filed 04/22/19 Entered 04/23/19 09:55:51                                 Desc
                                                            Main Document Page 30 of 86
                    Janice                   Lynette                 McGowan                       CasenumberLifknownj
                    FirstName         MiddleName          LastName
'


    ' .
                 YourNONPRI/ RITY Unseeured Claims -continuation Page
                                                                                                                                                            '
j
jAfterIisting anyentries onthis page,numberthem beginningwith 4.5,followed by4.6,and so forth.                                                 Totalelaim
t
 '4                                                                                Last4 digitsofaccountnumber 4 6 4 2
)   chwsl
        erFinancial                                                                                                                            $9,518.00
          NonpriorityCreditor,sName
                                                                                   w henwasthedebtincurred? 3/2014
          P.o.Box 1622
          Number        Street
                                                                                   As ofthe date you 5le,the claim is:CheckaIlthatapply.
          Roanoke                                  TX       76262
          city                                          state        ZIP code      Q contingent
                                                                                   Q Unliquidated
          W ho incurred the debt? Checkone.                                        Q Disputed
           K Debtor1only
           Q Debtor2only                                                           Type ofNONPRIORITY unsecuredclaim:
          Q Debtor1andDebtor2onl   y                                               Q studentl
                                                                                            oans
          Q Atleastoneofthedebtorsandanother                                       Q Obli
                                                                                        gati
                                                                                           onsarisingoutofaseparati
                                                                                                                  onagreementordi
                                                                                                                                vorcethat
          Q checki  fthisclaim isforacommunitydebt                                    youdid notreportas priorityclaims
                                                                                   Q Debtstopensionorprofit
                                                                                                          -sharingpl
                                                                                                                   ans,andothersi
                                                                                                                                milardebts
          Istheclaim subjectto offset?                                             K other.speci
                                                                                               fyGeneralServi   ces
          2 No
          Q Yes

4.s
          Ci
           tyofLong Beach E= rgency M bul
                                        ance Service                               uast4digitsofaccountnumber 9 0 6 8                          $1,578.65
          NonpriorityCreditor'sName
                                                                                   whenwasthedebtincurred? 05/2017
          333W estOcean Boulevard
          Number        Street
                                                                                   As ofthe date you 5Ie,the claim is:Checkallthatapply.
          Long Beach                               CA        90802
          ci
           ty                                           state     Zl
                                                                   PCode           Q contingent
                                                                                   D Unliquidated
          Whoincurredthedebt?Checkone,                                             u oisputed
          K Debtor1onl
                     y
          D Debtor2only                                                            TypeofNONPRIORI
                                                                                                 R unsecured claim:
          Q Debtor1andDebtor2onl   y                                               Q StudentIoans
          Q AtIeastoneofthedebtorsandanother                                       Q Obli
                                                                                        gationsari
                                                                                                 si
                                                                                                  ngoutofaseparati
                                                                                                                 onagreementordivorcethat
          Q checkifthisclaim isforacommunitydebt                                      youdid notreportas priority claims
                                                                                   Q Debtstopensionorprofit
                                                                                                          -sharingpl
                                                                                                                   ans,andothersi
                                                                                                                                milardebts
          Istheclaim subjectto offset?                                             K other.speci
                                                                                               fyMedicalServi   ces
          K No
          Q Yes
4.6                                                                                                                                           $148.00
          DirectTV                                                                 Last4di
                                                                                         gitsofaccountnumber 2             4 6 9
          NonpriorityCreditor'sName
                                                                                   whenwasthedebtincurred? 05/2015
          340 comrrerce Avenue,Sui
                                 te 2O,Southern Pines N.C.28387                                                 .
          Number        Street
                                                                                   As ofthe date you 5le,the claim is:Check aI1thatapply.
                                                                                   Q contingent
                                                                                   Q Unl
                                                                                       iquidated
          w ho incurred the debt? checkone.                                        Q oi
                                                                                      sputed
          K Debtor1only
          Q Debtor2only                                                           TypeofNONPRIORIR unsecuredclaim:
          Q Debtor1andDebtor2onl
                               y                                                   Q Studentl oans
          Q Atleastoneofthedebtorsandanother                                       Q Obligationsarisingoutofaseparati
                                                                                                                    onagreementordi
                                                                                                                                  vorcethat
          Q checkifthisclaim isforacommunitydebt                                      you didnotrepod aspriorityclaims
                                                                                   Q Debtstopensionorprofi
                                                                                                         t-shari
                                                                                                               ngplans,andothersimil
                                                                                                                                   ardebts
          lstheclaim subjecttoolset?                                               K other.specifyGeneralServi ces
          K No
          D ves



    Offici
         alForm 106E/F                                     Schedule E/F:CreditorsW ho Have Unsecured Claims                                    page-3 of 9
              Case 2:19-bk-14621-VZ                             Doc 1-1 Filed 04/22/19 Entered 04/23/19 09:55:51                                 Desc
                                                                 Main Document Page 31 of 86
                       Janice                    Lynette                  McGowan
                        Fi
                         rstName          Middle Name          LastName

      '
          .          YourN ONPRIS RITY Unseeured C laims -continuation Page
    j                                                                                                                                                             '
    lAfterIisting anyentrieson thispage,num berthem beginning with4.5,followed by 4.6,and so forth.                                                    Totalclaim r


    1
    -
    (
    ,
    .
    ((
     7
     ((1DuveraFinancial
              NonpriorityCreditor'sName
                                                                                        Last4di
                                                                                              gi
                                                                                               tsofaccountnumber36 0 1                                 $1,178.00 )
                                                                                        w henwastuedebtincurred? 4/2015
              P.O.Box2549
              Number        Street
                                                                                        As ofthe date you 5Ie,the claim is:Checkallthatapply.
              Carlsbad                                  CA       92018
              City                                           State        ZIP Code      Q conti
                                                                                              ngent
                                                                                        Q unli
                                                                                             qui
                                                                                               dated
              Whoincurredthedebt?Checkone.                                              D Di
                                                                                           sputed
              K Debtor1only
              Q Debtor2only                                                             Type ofNONPRIORIW unsecured claim:
              Q Debtor1andoebtor2onl   y                                                Q StudentI
                                                                                                 oans
              Q AtIeastoneofthedebtorsandanother                                        D Obli
                                                                                             gati
                                                                                                onsari
                                                                                                     si
                                                                                                      ngoutofaseparati
                                                                                                                     onagreementordivorcethat
              D cneckifthi sclaim isforacommunitydebt                                       youdid notreportas priorityclaims
                                                                                        Q Debtstopensionorprofit
                                                                                                               -sharingpl
                                                                                                                        ans,andothersi
                                                                                                                                     mil
                                                                                                                                       ardebts
              Istheclaim subjectto offset?                                              2 other.speci
                                                                                                    fyGeneralServi   ces
              K No
              Q Yes

                                                                                                                                                   '
                                                                                        Last4digitsofaccountnumber 2 4             6 9                 $148.00
              Enhanced Recovery Corporati
                                        on                                                                                                                       )
              NonprlorityCreditor'sName                                                                                                                          1
                                                                                        Whenwasthedebtincurred?           5/2015
              P.O.Box 1967
              Number        Street
                                                                                        As ofthe date you file,the claim is:CheckaIIthatapply.
              Southgate                                 MI       48195
              City                                           State        Z1P Code      Q contingent
                                                                                        Q unliquidated
              w ho incurredthedebt? checkone.                                           Q Disputed
              K Debtor1only
              Q Debtor2only                                                             TypeofNONPRIORI
                                                                                                      R unsecured claim:
              Q Debtor1andDebtor2only                                                   Q StudentIoans
              Q AtIeastoneofthedebtorsandanother                                        Q Obli
                                                                                             gationsari
                                                                                                      singoutofaseparati
                                                                                                                       onagreementordivorcethat
              Q checkifthisclaim isforacommuni   tydebt                                    youdid notrepodas priority claims
                                                                                        Q Debtstopensionorprofit
                                                                                                               -sharingpl
                                                                                                                        ans,andothersi
                                                                                                                                     milardebts
              Istheclaim subjecttooffset?                                               K otl
                                                                                            ner.speci
                                                                                                    fyMedicalServi   ces
              K No
              Q Yes
'


    4.9                                                                                                                                                $177.68   '
    i   Farrrers I  nsurance Inc.                                                       Last4di
                                                                                              gitsofaccountnumber 5             7 0 5                            '
                                                                                                                                                                 i
                                                                                                                                                                 .
    ;   Nonprioritycreditor'sName
    @                                                                                   whenwasthedebtincurred? 4/2018
        P.O.BOX 268992
        Number         Street
        Okl ahox Ci       ty                            OK           73126              Asofthedateyoufile,theclaim i
                                                                                                                    s:CheckaIthatappl
                                                                                                                                    y.
              ci
               ty                                            state        ZI
                                                                           PCode        Q conti
                                                                                              ngent
                                                                                        Q Unl
                                                                                            iquidated
              W hoincurredthedebt? Checkone.                                            D oi
                                                                                           sputed
              K Debtor1only
              Q Debtor2only                                                             TypeofNONPRIORIR unsecured clai
                                                                                                                      m:
              Q Debtor1andDebtor2only                                                   Q StudentI oans
              Q Atl
                  eastoneofthedebtorsandanother                                         Q Obligationsarisingoutofaseparati
                                                                                                                         onagreementordi
                                                                                                                                       vorcethat
              Q checkifthisclaim isforacommunitydebt                                       you did notreportaspriorityclaims
                                                                                        Q Debtstopensionorprofi
                                                                                                              t-shari
                                                                                                                    ngplans,andothersimil
                                                                                                                                        ardebts
              Istheclaim subjecttooffset?                                               K other.speci
                                                                                                    fyGeneralServi  ces
              K No
              Q yes



      Off
        ici
          alForm 106E/F                                         Schedule E/F:CreditorsW ho Have Unsecured Claims                                       page-4 of 9
             Case 2:19-bk-14621-VZ                            Doc 1-1 Filed 04/22/19 Entered 04/23/19 09:55:51                                   Desc
                                                               Main Document Page 32 of 86
                     Janice                    Lynette                   McGowan                      Case numberLifknownt
                      Fi
                       rstName          Middle Name           LastName

    '
        .          YourN ONPRIO RITY Unseeured C laims -continuation Page
i                                                                                                                                                              (
)
;AfterIisting anyentrieson thispage,numberthem beginning with4.5,followed by 4.6,and so forth.                                                      Totaltlalm l
                                                                                                                                                               I
(
4.10                                                                                   Last4digitsofaccountnumber 1 5 8 2
j    HSBC Card Services                                                                                                                            $989.00    )
j           NonpriorityCreditor'sName
                                                                                       w henwasthedebtincurred? 1/2017
            P.O.Box60102
            Number        Street
                                                                                       As ofthe date you file,the claim is:checkallthatapply.
            Ci
             tyofI
                 ndustw                               CA           91716
            City                                           State         ZIP Code      Q conti
                                                                                             ngent
                                                                                       Q unli
                                                                                            qui
                                                                                              dated
            Whoincurredthedebt?Checkone.                                               Q Di
                                                                                          sputed
            Q Debtor1onl
                       y
            Q Debtor2onl
                       y                                                               Type ofNONPRIORIR unsecured claim:
            Q Debtor1andDebtor2only                                                    D StudentI
                                                                                                oans
            Q AtI
                eastoneofthedebtorsandanother                                          Q Obli
                                                                                            gati
                                                                                               onsari
                                                                                                    si
                                                                                                     ngoutofaseparati
                                                                                                                    onagreementordivorcethat
            Q checkifthisclaim isforacommunitydebt                                        youdid notreportas priorityclaims
                                                                                       Q Debtstopensionorprofit
                                                                                                              -sharingpl
                                                                                                                       ans,andothersi
                                                                                                                                    mil
                                                                                                                                      ardebts
            lstheclaim subjecttooffset?                                                2 other.speci
                                                                                                   fycreditCardCharges
            K No
            Q Yes

4'11                                                                                                                                                          '
            LVNV Funding LLC                                                           Last4di
                                                                                             gitsofaccountnumber 0 0 0 9                            $406.00   .
            NonpriorityCreditor'sName
                                                                                       whenwasthedebtincurred? 11/2012
            P.0.Box740281
            Number        Street
                                                                                       As ofthe date you file,the claim is:Checka1Ithatapply.
            Houston                                   TX           77274
            ci
             ty                                            state         ZI
                                                                          PCode        Q contingent
                                                                                       Q Unliquidated
            Who incurredthedebt?Checkone.                                              u oisputed
            K oebtor1only
            Q Debtor2only                                                              TypeofNONPRIORIR unsecured claim :
            Q Debtor1andoebtor2only                                                    Q Studentloans
            D AtI
                eastoneofthedebtorsandanother                                          Q Obli
                                                                                            gationsari
                                                                                                     singoutofaseparati
                                                                                                                      onagreementordi
                                                                                                                                    vorcethat
            Q checkifthisclaim isforacommuni  tydebt                                      youdid notrepodas priority claims
                                                                                       Q Debtstopensionorprofi
                                                                                                             t-sharingplans,andothersi
                                                                                                                                     mil
                                                                                                                                       ardebts
)
l           Istheclaim subjecttooffset?                                                K other.speci
                                                                                                   fycreditCardCharges
)           K No
1
,           u ves
4.12                                                                                                                                               $249.00    ;
            Midland CreditManag> ntI
                                   nc                                                                                                                         .
            NonpriorityCreditor'sName
                                                                                       whenwasthedebtincurred?           11/2013
            8875Aero Dr.Street
            k.-
              umber   Street
                                                                                       As ofthe date you file,the claim is:check aIIthatapply.
            San Diego                                 CA             92123
            City                                           State         ZIPCode       Q contingent
                                                                                       Q Unl
                                                                                           iquidated
            w ho incurred the debt? checkone.                                          Q Di
                                                                                          sputed
            K Debtor1onl
                       y
            Q Debtor2only                                                             Type ofNONPRIORITY unsecuredclaim:
            Q Debtor1andDebtor2onl y                                                   Q studentIoans
            Q Atleastoneofthedebtorsandanother                                         Q Obligati
                                                                                                onsarisingoutofaseparati
                                                                                                                       onagreementordi
                                                                                                                                     vorcethat
            Q checkifthisclaim i
                               sforacommunitydebt                                         you didnotreporlaspriorityclaims
                                                                                       Q Debtstopensionoryrofi
                                                                                                             t-shari
                                                                                                                   ngplans,andothersimil
                                                                                                                                       ardebts
            Istheclaim subjecttooffset?                                                K other.specifycredl
                                                                                                          tCardcharges
            Q No
            Q yes



    Off
      ici
        alForm 106E/F                                          Schedule E/F:CreditorsW ho Have Unsecured Claims                                     page-5 of 9
            Case 2:19-bk-14621-VZ                           Doc 1-1 Filed 04/22/19 Entered 04/23/19 09:55:51                                Desc
'
                                                             Main Document Page 33 of 86
    oebtor1          Janice                   Lynette                  McGowan
                     FirstName         MiddleName          LastNarne

    '
        .         YourN/NPRISRITY Unsecured Claim s-continuation Page
:                                                                                                                                                              !
                                                                                                                                                      .        )
    Afterlisting any entries onthis page,num berthem beginningw ith 4.5,followed by4.6,and soforth.                                               Totalolalm

4.13                                                                               Last4 digitsofaccountnumber 5 1 9 1                            24 :$47 (m
            Navient                                                                                                                               $ ,     .
            NonpriodtyCreditor'sName                                                                                                                           ;
                                                                                   W henwasthedebtincurredR           12/2014
            P.O.BOX 9500
            Number       Street                                                    Asofthedateyou51@,theclaim is:CheckaIIthatapply.
            Wilkes Barre                            PA        18773
            ci
             ty                                          state     zlPcode         Q contingent
                                                                                   D Unli
                                                                                        quidated
            w hoincurredthedebt?Checkone.                                          D oi
                                                                                      sputed
            K oebtor1onsy
            Q Debtor2only                                                          TypeofNONPRIORIR unsecuredclaim:
            Q Debtor1andDebtor2onl y                                               K studentI oans
            Q AtIeastoneofthedebtorsandanother                                     Q obligationsarisingoutofa separation agreementordivorcethat
            Q checki fthisclaim isforacommunitydebt                                   youdidnotreportaspri  orityclaims
                                                                                   u Debtstopensi  of:orprofit
                                                                                                             -sharingplans,andothersi
                                                                                                                                    mitardebts
            Isth@claim subjectto offset?                                           Z Other.Speci fy
            K No
'           Q Yes                                                                                                                                              :
'                                                                                                                                                              )
4.14
l           Nix CheckCashing                                                       Last4digitsofaccountnumber                                     $315.00
ë
j
(
r           Nonpri
                 ori
                   tyCredit
                          or.sName                                                 whenwasthedebtincurred? 2/2015
i           1440RosecransAvenue
!           Number       Street                                                    As ofthe dateyoufile,theclaim is:checkaIlthatapply.
            ManhaQan Beach                          CA       90266
            ci
             t
             y                                           st
                                                          at
                                                           e           Z1
                                                                        PCode      Q conti
                                                                                         ngent
                                                                                   Q Unli
                                                                                        quidated
            W hoincurredthedebt?Checkone.                                          u oisputed
            K Debtor1onl
                       y
            Q oebtor2only                                                          Type ofNONPRIORIR unsecuredclaim:
            Q oebtor1anuoebtor2onjy                                                Q studentI
                                                                                            oans
            Q AtI
                eastoneofthedebtorsandanother                                      Q Obli
                                                                                        gati
                                                                                           onsarisi
                                                                                                  ngoutofaseparati  onagreementordivorcethat
            Q Checki fthisclaim i
                                sforacommunitydebt                                   youdidnotreportaspriorityclaims
                                                                                   Q Debtstopensionorprofiwsharingplans,andothersi
                                                                                                                                 milardebts
!           Istheclaim subjectto offset?                                           K other,speci
                                                                                               fypefsonalLoan
i           K No
t
l           E1ves
                                                                                                                                                                E
4.15                                                                                                                                              $952.00       :
            oana.xla rr: yrr =         Io =:
                                           w11:                                    Last4digitsofaccountnumber 7 8 S               S
            cQ;I1tJtJll I-IFStrOkIW ZIUrpultLJDIOR
            NonpriorityCreditor'sName
                                                                                   w henwasthedebtincurred? 12/2018
            P.O.Box 11547
            Number    Street
            Santa Ana                               A-            92711            As ofthedateyoufil
                                                                                                    e,theclaim is:Checkalthatappl
                                                                                                                                y.
            ci
             ty                                          State         ZI
                                                                        PCode      Q conti ngent
                                                                                   Q Unl iquidated
            Who incurredthedebt?Checkone.                                          u oisputed
            K Debtor1onl
                       y
            Q Debtor2onl
                       y                                                           TypeofNONPRIORI
                                                                                                 R unsecured claim:
            Q Debtor1andDebtor2only                                                Q Studentloans
            Q Atl
                eastoneofthedebtorsandanother                                      Q Obligationsari
                                                                                                  singoutofaseparati
                                                                                                                   onagreementordi
                                                                                                                                 vorcethat
            Q checkifthisclaim isforacommuni
                                           tydebt                                     youdid notrepod as priority claims
                                                                                   Q Debtstopensionorprofi
                                                                                                         t-sharingplans,andothersi
                                                                                                                                 mil
                                                                                                                                   ardebts
            Istheclaim subjectto offset?                                           Q other.speci
                                                                                               fypersonalLoan
            K No
            Q Yes



    Off
      icialForm 106E/F                                      Schedule E/F:Creditors Who HaveUnsecured Claims                                       page-6 of 9
         Case 2:19-bk-14621-VZ                             Doc 1-1 Filed 04/22/19 Entered 04/23/19 09:55:51                                 Desc
                                                              Main Document Page 34 of 86
                   Janice
                   FirstName
                                            W nette
                                     MiddleName           Lastx
                                                              Na.
                                                                  MCGOWaI
                                                                me-
                                                                        I
'


    '.
                YourN ONPRIO RITY U nsecured ç laim s - continuation Page
6
                                                                                                                                                          j
    AfterIisting anyentries on thispage num berthem beginnlngwith 4.5,followed by4.6,and so forth.                                             Tltalllaim 1
                                       ,



4.16                                                                               Last4digitsofaccountnum ber
)    Schools FirstFederalCredi
                             tUni
                                on                                                                                                             $278.00
ï        NonpriorityCreditor'sName
                                                                                   w henwasthedebtincurred? 5/2017
         P.O.Box11547
         Number        Street
                                                                                   As ofthe date you 5Ie,the claim is:CheckaIIthatapply.
         Santa M q                                A-           92711
         City                                          State       ZIPCode         D contingent
                                                                                   Q Uniquidated
         W ho incurred the debt? Checkone.                                         Q oisputed
          K Debtor1only
          Q Debtor2only                                                            Type ofNONPRIORITY unsecuredclaim:
          Q Debtor1andDebtor2onl  y                                                D Studentl
                                                                                            oans
          Q AtI
              eastoneofthedebtorsandanother                                        D Obli
                                                                                        gati
                                                                                           onsari
                                                                                                si
                                                                                                 ngoutofaseparati
                                                                                                                onagreementordivorcethat
         Q checkifthisclaim i sforacommunitydebt                                      youdid notreportas priorityclaims
                                                                                   Q Debtstopensionorprofi
                                                                                                         t
                                                                                                         -sharingpl
                                                                                                                  ans,andothersi
                                                                                                                               mil
                                                                                                                                 ardebts
         lstheclaim subjectto offset?                                              2 Other.Speci
                                                                                               fypersonalLoan
         2 so
         Q ves

4.17                                                                               Last4di
                                                                                         gitsofaccountnumber 9             0 1 O              $
'
         Synchrony BankCare Credi
                                t
i        NonpriorityCreditor'sName
t                                                                                  Whenwasthedebtincurred?
h
'        P.O.BOX 530912
         Number        street
                                                                                   As ofthe date you file,the claim is:CheckaIIthatapply.
         X lanta                                  GA           30353
         ci
          t
          y                                            state       ZI
                                                                    PCode          Q Contingent
                                                                                   Q Unliquidated
         W hoincurredthedebt?Checkone.                                             u oisputed
         K Debtor1only
         Q Debtor2only                                                             TypeofNONPRIORIR unsecured claim:
         Q Debtor1andoebtor2onl  y                                                 Q studentIoans
         Q AtIeastoneofthedebtorsandanother                                        Q Obli
                                                                                        gationsari
                                                                                                 singoutofaseparati
                                                                                                                  onagreementordivorcethat
                                                                                      youdid notreportas priority claims
         Q Checki fthisclaim isforacommunitydebt                                   Q Debtstopensionorprofit
                                                                                                          -sharingpl
                                                                                                                   ans,andothersi
                                                                                                                                mil
                                                                                                                                  ardebts
         lstheclai
                 m subjectto offset?                                               K other,speci
                                                                                               fyMedicalServi   ces
         K No
         Q Yes
4.18                                                                                                                                           $93.00    r
         W                                                                         Last4digitsofaccountnumber 8 2 6 2
             alnvd Di
                    scoverSYNCB
         NonpriorityCreditor'sName
                                                                                   whenwast:edebtincurred? 7/2007
         P.O.BOX 960024
         Number   Street
         Odando                                   FL             32896             Asofthedateyoufile,theclaim is:CheckaI
                                                                                                                        1thatapply.
         ci
          ty                                           state       ZI
                                                                    PCode          Q conti
                                                                                         ngent
                                                                                   Q Unl
                                                                                       iquidated
         Who incurredthedebt?Checkone.                                             u oi
                                                                                      sputed
         K Debtor1onl
                    y
         Q Debtor2only                                                             TypeofNONPRIORI
                                                                                                 R unsecured clai
                                                                                                                m:
         Q oebtor1andoebtor2only                                                   Q studentIoans
         Q AtIeastoneofthedebtorsandanother                                        Q Obligationsarisingoutofaseparati
                                                                                                                    onagreementordi
                                                                                                                                  vorcethat
         Q checkifthi sclaim isforaeommuni  tydebt                                    you did notreportaspriorityclaims
                                                                                   Q Debtstopensionorprofi
                                                                                                         t-shari
                                                                                                               ngplanslandothersimi
                                                                                                                                  l
                                                                                                                                  ardebts
         Istheclaim subjecttooffset?                                               K otl
                                                                                       ner.speci
                                                                                               fycreditCardCharges
         K No
         Q yes



     Offi
        cialForm 106E/F                                    Schedule E/F:Creditors Who Have Unsecured Claims                                    page-7 of 9
            Case 2:19-bk-14621-VZ                             Doc 1-1 Filed 04/22/19 Entered 04/23/19 09:55:51                                   Desc
                                                               Main Document Page 35 of 86
                     Janice                    Lynette                   McGowan
                      Fi
                       rstName          Middle Name           LastName
'


    '
        .          YourNSNPRIS RITY Unsecured C laims -continuation Page
j                                                                                                                                                                )
                                                                                                                                                                 )
                                                                                                                                                                 .

l
lAoerIisting anyentries on thispage, numberthem beginning with4.5,followed by 4.6,and so forth.                                                     Totalçlalm

4.19                                                                                   uast4digitsofaccountnumber 5 0 2                2
            W estern DentalCenters                                                                                                                  $3,665.00
            NonpriorityCreditor'sName
                                                                                       w henwasthedebtincurred? 01/2018
            P.O.Box14228
            Number        Street
                                                                                       As ofthe date you 5le,the claim is:CheckaIIthatapply.
            Orange,                                   CA       92863
            cit
              y                                            st
                                                            ate     Z1
                                                                     PCode             Q conti
                                                                                             ngent
                                                                                       Q Unli
                                                                                            quidated
            W hoincurredthedebt?Checkone.                                              D oi
                                                                                          sputed
            K Debtor1only
            Q Debtor2only                                                              Type ofNONPRIORIR unsecuredclaim:
            Q Debtor1andDebtor2onl y                                                   Q Studentl
                                                                                                oans
            Q AtIeastoneofthedebtorsandanother                                         D Obli
                                                                                            gati
                                                                                               onsari
                                                                                                    si
                                                                                                     ngoutofaseparati
                                                                                                                    onagreementordivorcethat
            Q checki  fthisclaim isforacommunitydebt                                      youdid notrepoftas priorityclaims
                                                                                       Q Debtstopensionorprofit
                                                                                                              -sharingpl
                                                                                                                       ans,andothersimi
                                                                                                                                      l
                                                                                                                                      ardebts
            Istheclaim subjecttooffset?                                                2 other.speci
                                                                                                   fyMedicalServi   ces
t           K No
            E1 Yes
!
;
 4.20                                                                                  uast4di
                                                                                             gitsofaccountnumber A 0 4 8                           $1,178.00
q     You n Me Fum i ture dba Happy Furniture                                                                                                                    y
                                                                                                                                                                 '
1
,
      Nonp
         ri
          or
           it
            y Cr
               edi
                 t
                 or'
                   sN ame                                                              whenwasthedebtincurred? 3/2018                                            E

                                                                                       As ofthe date you 5le,the claim is:CheckaI1thatappiy.
            Gity                                           state         ZIP code      Q conti
                                                                                             ngent
                                                                                       Q Unl
                                                                                           iquidated
            W ho incurred the debt? Checkone.                                          D Di
                                                                                          sputed
            K oebtor1onl
                       y
            Q oebtor2onl
                       y                                                               TypeofNONPRIORIR unsecured claim:
            Q Debtor1andDebtor2only                                                    Q Studentloans
            Q AtI
                eastoneofthedebtorsandanother                                          Q Obli
                                                                                            gationsari
                                                                                                     singoutofaseparati
                                                                                                                      onagreementordivorcethat
                                                                                          youdid notrepodas priority claims
            Q checkifthi sclaim isforacommuni
                                            tydebt
                                                                                       Q Debtstopensionorprofit
                                                                                                              -sharingpl
                                                                                                                       ans,andothersi
                                                                                                                                    mil
                                                                                                                                      ardebts
            Istheclaim subjectto offset?                                               K other.speci
                                                                                                   fyGeneralServi   ces
            K No
            Q Yes

                                                                                       Last4digitsofaccountnumber
            NonpriohtyCreditor'sName
                                                                                       W hen was the debtincurred?

                                                                                       As ofthe date you file,the claim is:check aIIthatapply.
            ci
             ty                                            state    . zlpcode          Q contingent
                                                                                       Q Unl
                                                                                           iquidated
            w hoincurredthedebt?checkone.                                              Q oi
                                                                                          sputed
            Q Debtor1only
            Q Debtor2only                                                             TypeOfNONPRIORIR unsecuredclaim:
            Q Debtor1andDebtor2onl y                                                  Q st
            Q                                                                              udentIoans
               AtI
                 eastoneofthedebtorsandanother                                        D obl igati
                                                                                                onsarisingoutofaseparationagreementordivorcethat
            Q checkifthi sclaim isforacommuni  tydebt                                    youdidnotreportaspriorityclaims
                                                                                      u Debtstopensionorprofi t-sharingpl
                                                                                                                        ans,andothersimil
                                                                                                                                        ardebts
            Istheclaim subjecttooffset?                                               Q Other.Speoi fy
             Q No
             Q ves



    Offi
       cialForm 106E/F                                         Schedule E/F:Creditors Who Have Unsecured Claims                                     Page-8 of 9
         Case 2:19-bk-14621-VZ                Doc 1-1 Filed 04/22/19 Entered 04/23/19 09:55:51            Desc
                                               Main Document Page 36 of 86
                Janice              Lynette              McGowan
                Fi
                 rstName     Middle Name      LastName

'         '
    .         Add the A- ountsforEach> pe ofUnsecured Claim

6.Totaltheamountsofcertaintypesofunsecuredclaims.Thisinformati
                                                             onisforstatisticalrepodingpurposesonly.28U.S.C.9159.
        Add the am ounts foreach type ofunsecured elaim .



                                                                             Totalclaim

Totalclaims 6a.Domesticsuppod obligations                              6a.
                                                                             $
from Part1 6b
              . Taxesand cer
                           tainotherdebtsyou owethe
                government                                             6b.   $
                 6c.Claimsfordeathorpersonalinjurywhileyouwere
                     intoxicated                                       6c.
                                                                             $
                  6d.Other.Addal  lotherpriori
                                             tyunsecured clai
                                                            ms.
                     W rite thatamounthere.                            6d. + $


                 6e.Total.Add Ii
                               nes6athrough 6d.                        6e.
                                                                             $


                                                                             Totalclaim

Totalclaims 6f.Studentloans                                            6f.    $24,a4y.cc
from Part2 6g.
               Oblijationsarisingoutofaseparationagreement
               ordlvorcethatyoudid notreportas priority
               cl
                aims                                                   6g.    $0.00
            6h.Debtsto pension orprofit-sharing plans,and other
               similardebts                                            6h.   $O.00

                 6i.Other.AddaIIothernonpriori
                                             ty unsecuredclai
                                                            ms.
                    W ritethatamouhthere.                              6i. + $23,962.33


                 6j.Total.Addlines6fthrough6i.                         is
                                                                        j.    $48,309.33




 Off
   icialForm 106E/F                           Schedule E/F:CreditorsW ho Have Unsecured Claims                 page-9 of 9
      Case 2:19-bk-14621-VZ                      Doc 1-1 Filed 04/22/19 Entered 04/23/19 09:55:51                      Desc
                                                  Main Document Page 37 of 86


                 .     . @    @ #*    @       . *


 Debtor        Janice Lynette McGowan
                 FirstName                MiddleName           LastName
 Debtor2
 (SpouseIf51ing) FlrstName                MiddleName           LastName
 uni
   tedstatesBankruptcycourtforthe:centralDistrictofCalifornia
 Case number
 (Ifknown)                                                                                                        Q checkifthi
                                                                                                                             sisan
                                                                                                                      amended filing


OfficialForm 106G
Schedule G :Executory Contracts and U nexpired Leases                                                                        12as
Beascompleteand accurate as possible.lftwo married peopleare filingtogether,bothare equally responsibleforsupplying correct
information.Ifmorespace is needed,copytheadditionalpage,fillitout,numbertheentries,and attach i tto this page.On thetop ofany
additionalpages,writeyournameandcasenumber(i
                                           fknown).
 1. Do you haveanyexecutorycontracl orunexpired Ieases?
   2 No.Checkthisboxandfil  ethisform wi
                                       ththecoudwi thyourotherschedules.Youhavenothi  ngelsetoreportonthisform.
   Q Yes.FillinaIlofthei
                       nformationbelow evenifthecontractsorIeasesareIistedonSchedule4/8.'Propert
                                                                                               y(Offi
                                                                                                    cialForm 106A/B).
 2.Listseparatelyeachpersonorcompanywithwhom youhavethecontractorIease.Thenstatewhateachcontractorleaseisfor(for
   example,rent,vehicleIease,cellphone).Seetheinstructi
                                                      onsforthisform intheinstructi
                                                                                  onbookl
                                                                                        etformoreexamplesofexecutorycontractsand
     unexpired Ieases.
     Person orcompanywi
                      th whom you have the contractorIease                        Statewhatthecontrad orIease i
                                                                                                              s for




     Number          Street




     Number          Street




     Name

     Number          Street




     Number          Street




     Number          Street

     City                            State     ZIP Code


Offici
     alForm 106G                             ScheduleG:ExecutoryContractsand Unexpired Leases                          page 1of 1
             Case 2:19-bk-14621-VZ                          Doc 1-1 Filed 04/22/19 Entered 04/23/19 09:55:51                            Desc
                                                             Main Document Page 38 of 86


                        @    . @      @ @*      *     . *


        Debtor1       Jani
                         ce Lynette McGow an
                        FirstName                   MiddleName             LastName
        Debtor2                          .
        (Spouse,iffiling) FistName                  MiddleName             LastName
        uni
          tedstatesBankruptcycourtforthe:centralDistrid ofCalifornia
        case number
        (lfknown)                                                                                                                  D checki
                                                                                                                                          fthi
                                                                                                                                             sisan
                                                                                                                                      amended fili
                                                                                                                                                 ng

    O fficialForm 106H
    S chedule H :Y our C odebtors                                                                                                               12/1s
    Codebtorsarepeopleorentitieswhoareal  soIiableforanydebtsyoumayhave.Beascompleteandaccurateaspossible.Iftwomarriedpeople
    arefilingtogether,bothareequallyresponsibleforsupplylngcor
    and numbertheentries inthe boxes onthe Ieft.Attach theAdditi
                                                                rectinformation.Ifmorespacei
                                                                                           sneeded,copytheAddi
                                                                                                             tionalPage,fillitout,
                                                               onalPagetothispage.On thetopofanyAdditlonalPages,writeyournameand
    casenumber(ifknown).Answereveryquestion.
    1
    !1.Doyouhaveanycodebtors?(Ifyouarefili
                                         ngajointcase,donotIi
                                                            stei
                                                               therspouseasacodebtor.)
    i 2 No
    (
      E2 Yes
    i
    1 2. WithlntheI
                  ast8years,haveyouIived inacommunitypropedystateorterritory?(Communitypropertystatesandterritoriesincl
                                                                                                                      ude
         Ari
           zona,Cal
                  ifornia,I
                          daho,Loui
                                  siana,Nevada,New Mexico,PuedoRico,Texas,Washington,andW i
                                                                                          sconsin.)
         2 No.Gotoline3.
         Q Yes.Didyourspouse,formerspouse,orI egalequi
                                                     valentIi
                                                            vewi
                                                               thyouattheti
                                                                          me?
                Q No
                Q Yes.Inwhi
                          chcommuni
                                  tystateorterritorydi
                                                     dyouIi
                                                          ve?                                     .Fi
                                                                                                    llinthenameandcurrentaddressofthatperson.

                     Nameofyourspouse,forrnerspouse,orlegalequivalent

                     Number           Street
'

                     city                                    slte                     .z1p code
    i3. InColum n 1,IistaIIofyourcodebtors.Do notinclude yourspouseasacodebtorifyourspouseisfilingwithyou.Listthe person
    ) shown i  n Iine2againas acodebtoronlyifthatperson i s aguarantororcosigner.Makesureyouhave Ii
                                                                                                  stedthecreditoron
    ( ScheduleD(OfficialForm 106D),Schedule&F(Offici
                                                   alForm 106E/F),orSchedul
                                                                          eG (Offi
                                                                                 cialForm 106G).UseScheduleD,
    !      Schedule& F,orschedule G tofilloutColumn2.
    i        Column 1..Yourcodebtor                                                                     Colum n 2:The creditorto whom you owe the debt
    i
    l
    )                                                                                                    checkaI
                                                                                                               Ischedulesthatappl
                                                                                                                                y:
    3.1
              xame
                                                                                                         Q scheduleD,Iine
                                                                                                         Q ScheduleE/F,Iine
              Number         st
                              reet                                                                       Q schedul
                                                                                                                 e G,line



              Name
                                                                                                         Q schedul
                                                                                                                 eD,Iine
                                                                                                         Q Schedul
                                                                                                                 e E/F,Iine
              Number         st
                              reet                                                                       Q schedul
                                                                                                                 eG,Iine



              Name
                                                                                                         Q schedul
                                                                                                                 eD,Iine
                                                                                                         Q Schedul
                                                                                                                 eE/F,Ii
                                                                                                                       ne
              Number         street                                                                      Q schedul
                                                                                                                 eG,Iine


    OfficialForm 106H                                                   Schedule H:YourCodebtors
           Case 2:19-bk-14621-VZ                 Doc 1-1 Filed 04/22/19 Entered 04/23/19 09:55:51                               Desc
                                                  Main Document Page 39 of 86

                  *    . @     * :e   @      . œ


 Debtor1         Janice Lvnette McGowan
                  FirstName               MiddleName          kastName
 Debtor2
 (Spouse,iffiling) FirstName              MiudleName          kastName
 uni
   tedstatesBankruptcycourtforthe:            CentralDistrid ofCalifornia
 case number                                                                                  Check i
                                                                                                    fthi
                                                                                                       s is:
  (Ifknown)
                                                                                              Q Anamendedfiling
                                                                                              Q A supplementshowingpost-peti
                                                                                                                           tion
                                                                                                 chapter13 income as ofthe following date:
OfficialForm 1061                                                                                    uu /oo/vvvv
S ehed ule 1:Y o ur Inco m e                                                                                                            12/1s
Beascompleteandaccurateaspossible.Iftwomarriedpeoplearefilingtogether(Debtor1andDebtor2),bothareequallyresponsiblefor
supplyingcorrectinformation.Ifyouaremarriedandnotfilingjointly,andyourspouseislivingwithyou,includeinformatlonaboutyourspouse.
I
fyouareseparatedandyourspouseisnotfilingwithyou,donotincludeinformationaboutyoursgouse.Ifmorespaceisneeded,attacha
separatesheettothisform.Onthetopofanyadditionalpages,writeyournameandcasenumber(l      fknown).Answereveryquestion.
   '
       .         Describe Employm ent

 1. Fillin youremployment
    inform ation.                                                   Debtor1                                  Debtor2 ornon-fil
                                                                                                                             ing spouse
       lfyouhavemorethanonejob,
       at
       inft
          acmat
             haisenpabo
                    arat
                       uetad
                          page with                                                                           D Employed
          or    o           di
                             tional EmploVmentstatus             K Employed
       em ployers.                                               Q Notemployed                                D Notemployed
       Includepartdime,seasonal,or
       self-em ployed work.
       O                            Occupation                  See Attachment1
         ccupationmayIncludestudent
       orhomem aker,ifitapplies.
                                    Em ployer's nam e           LAUSD

                                      Em ployer's address
                                                                 Number Street                              Number Street




                                                                LOS ANGELES,CA 90017
                                                                 City            State    ZIP Code          City                State ZIP Code
                                      How long employedthere? 3 YEARS

  *
       .         Bive Details About Monthly lnoome

       Estimate monthlyincomeasofthedateyou filethisform.I
                                                         fyou havenothi
                                                                      ng torepodforanyIine,wri
                                                                                             te $0 i
                                                                                                   n the space.Include yournon-fi
                                                                                                                                ling
       spouseunlessyouareseparated.
       lfyouoryournon-filing spousehavem orethanoneem ployer,combinetheinformationforaIIem ployersforthatperson onthelines
       below.Ifyou need morespace,attacha separate sheettothisform .
                                                                                          ForDebtor1        ForDebtor2or
                                                                                                            non-filing spouse
  2.Listmonthlygrosswages,salary,andcommissions(beforeaIIpayroll
    deducti
          ons).lfnotpaidmonthl
                             y,cal
                                 cul
                                   atewhatthemonthl
                                                  ywagewoul dbe.                         $2,7c8.()g           yg.cc
  3. Estimate and Iistmonthly overtime pay.                                          + $0.00               + $0.00

  4. Calculate gross income.Add Ii
                                 ne 2 +Iine3.                                    4. $2,708.09                 s0.00


Offi
   cialForm 1061                                            Schedule 1:YourIncome                                                   Pilge 1
    Case 2:19-bk-14621-VZ                                     Doc 1-1 Filed 04/22/19 Entered 04/23/19 09:55:51                                                       Desc
                                                               Main Document Page 40 of 86

oebtor1        Janice Lyneûe McGowan
               FirstName           MiddleName                 LastName

                                                                                                                            ForDebtor1           ForDebtor2 or
                                                                                                                                                 non-filinn spouse
   ()()r)h!Iirl(!klk1(hre......................................................................................,..... 21.     11!(11$.tl(1         $9(1.tl(1
 5.ListaIlpayrolldeductions:
    5a.Tax,Medicare,andSocialSecurity deductions                                                                   5a.      $270.00                $0.00
    5b.Mandatorycontributions forretirementplans                                                                   5b.      $378.00                $0.00
    5c.Voluntarycontributionsforretirementplans                                                                    5c.      $0.00                  $0.00
    5d.Required repaymentsofretirementfund Ioans                                                                   5d.      $0.00                  $0.00
    5e.Insurance                                                                                                   5e.      $220.00                $0.00
    5f. Domesticsuppod obligations                                                                                 5f.      $0.00                  $0.00
    5g.Uniondues                                                                                                   sg.      $42.00                 $0.00
    5h.Otherdeductions.Speci
                           fy:                                      5h. +$0.00                                                                   + $0.00
  6.Add thepayrolldeductions.AddIines5a + 5b+ 5c+ 5d+ 5e +5f+5g+ 5h. 6. $910.00                                                                    $0.00

  7.Calculate totalmonthlytake-hom e pay.SubtractIi
                                                  ne 6from Ii
                                                            ne4.                                                            $1,798.00              $0.00

 8.ListalIotherincom e regularlyreceived:
   8a,Netincome from rentalpropedyand from operating abusiness,
       profession,orfarm
       Attachastatementforeachpropertyand businessshowinggross
          receipts,ordinaryand necessarybusinessexpenses,ahd the total                                                      $()-gg                 $:.;Q
          m onthlynetincom e.                                                                                      8a.
    8b.Interestand dividends                                                                                       8b. $0.00                       $0.00
    8c.Family supportpaymentsthatyou,anon-filingspouse,ora dependent
        regularlyreceive
        lncludealimony,spousalsuppod,childsuppod,m aintenance,divorce     $0.00                                                                    $0.00
       settlement,andpropedysettlement.
    8d.Unemploymentcompensation                                       8d. $0.00                                                                    $0.00
    8e.SocialSecuri ty                                                8e. $0.00                                                                    $0.00
    8f. Othergovernmentassistancethatyou regul  arlyreceive
          Incl
             udecashassistanceandthevalue(i
                                          fknown)ofanynon-cashassistance
          thatyourecei
                     ve,suchasfoodstamps(benefi
                                              tsundertheSupplemental                                                                               $0.00
          Nutri
              ti
               onAssistanceProgram)orhousi
                                         ngsubsidies.
          Speci
              fy:                                                                                                  8f.
    8g.PensionorretirementIncome                                                                                   8g. $0.00                       $0.00
    8h.Othermonthly income.Speci
                               fy:                                                                                 8h. + $0.00                   + $0.00
 9.Add alIotherincome.Addlines8a +8b+ 8c+ 8d+ 8e +8f+8g +8h.                                                                $0.00                  $0.00
 10.Calculate monthly Income.Add Iine 7+ Iine9.
    Addtheentries inIine 10 forDebtor1and Debtor2ornon-filingspouse.                                                10. $1,798.00
                                                                                                                                             +     $0.00             = $1,798.00

 11.State aIIotherregularcontributionstotheexpensesthatyou Iistin ScheduleJ.
    lnclude contributi
                     onsfrom an unmarriedpadner,membersofyourhousehold,yourdependents,yourroommates,andother
    friendsorrelatives.
    Do notincludeanyamountsalreadyincludedin I  ines2-10oram ountsthatare notavailabl
                                                                                    e to payexpenseslisted i
                                                                                                           n ScheduleJ.
    Specify:                                                                                                                                                    11.+ $0.00
 12.AddtheamountintheIastcolumn ofIine 10to the amountinline 11.The resul
                                                                        tisthecombined monthl
                                                                                            yincome.
   W ri
      tethatamountontheSummaryofYourAssetsandLi
                                              abi
                                                litiesandCertainStatisticalInformation,i
                                                                                       fitappli
                                                                                              es                                                                       $1,798.00
                                                                                                                                                                       Com bined
                                                                                                                                                                       monthly income
  13.Do you expectan increase ordecreasewithin theyearafteryou5le this form ?
    2 No.
    U Yes.Explai
               n:
                                                                                                                                                                                        I

 Offi
    cialForm 1061                                                                  Schedule1:YourIncome                                                                 page2
    Case 2:19-bk-14621-VZ       Doc 1-1 Filed 04/22/19 Entered 04/23/19 09:55:51   Desc
                                 Main Document Page 41 of 86



                                      Attachm ent
                         Debtor:Janice Lynette œ G ow an Case No:


Atachne ntl
    SPECML EDUCATION PARANSTRUCTOR
            Case 2:19-bk-14621-VZ                                                        Doc 1-1 Filed 04/22/19 Entered 04/23/19 09:55:51                                            Desc
                                                                                          Main Document Page 42 of 86


                             @       . @          . **                  *          . e


  Debtor1                  Janice Lynette McGowan
                             FirltName                                       MiddleName                                LastName                   Checkifthis is:
   Debtor2                                                                                                                                        Q Anamendedsling
  (Spouse,iffiling) FirstName                                                MiddleName                                LastName
                                                                                                                                                  Q A supplementshowingpost-peti
                                                                                                                                                                               tionchapter13
  uni
    tedstatesBankruptcycourtforthe:                                                 CentralDistrictofCalifornia                                      expenses asofthe following date:
  Case number                                                                                                                                        MM / DD / YYYY
   (lfknown)

O fficialForm 106J
Schedule J:Your Expenses                                                                                                                                                                       12/1s
Beas complete and accurateaspossible.I  ftwo married people arefiling together,both are equallyresponsibleforsupplying correct
information.Ifm ore space isneeded,attach anothersheetto this form.On the top ofanyadditionalpages,write yourname and casenumber
(ifknown).Answereveryquestion.
   *
       -                    Describe Y ourHousehold

       Isthisajointcase?
       1 No.GotoI   ine2.
       Q Yes.DoesDebtor2Iiveinaseparatehousehold?
                          Q No
                          D Yes.Debtor2mustfil
                                             eOffici
                                                   alForms106J-2,ExpensesforSeparateHouseholdofDebtor2.
2. Do you have dependents?                                                  D No                          Dependent,
                                                                                                                   s relationship to                                  Dependent's    DoesdependentIive
       Do notIistDebtor1and                                                 X Yes.Fi
                                                                                   lloutthisinformati
                                                                                                    onfor Debtor1orDebtor2                                            age            withyou?
       Debtor2.                                                                   ()11()81(1()r)()rl(1()rlt.........................
       Do notstatethedependents'                                                                                                       DAUGHTER                     20               Q   No
       nam es.                                                                                                                                                                       K   Yes
                                                                                                                                       DAUGHTER                       18             Q   No
                                                                                                                                                                                     2   Yes
                                                                                                                                       SON                            15             Q   No
                                                                                                                                                                                     2   Yes




3.Doyourexpensesincl                       ude               K No
  expensesofpeopleotherthan Q Y
  )
  if!q
     !!?
       îl
        r
        !
        pq
         s!?1
            C
           tI@p!q!7,.4:1,47!4!!?!.!7-..
                    ...     ....-.    t:
                                       l
                                      ..
                                       .!q
                                         ?
                                         .
                                         Iq
                                          ?.
                                           #
                                           !q
                                            !7
                                            .!4
                                              .:
                                               ..1
                                                 !!
                                                  'I
                                                   -I
                                                    lp
                                                     '
                                                     !i..... ... .........es
                                                      -i
                                                       '                  .................................... .. ,.


 '.
                          Estim ate YourOngoing M onthly Expenses
 Estimate yourexpenses as ofyourbankruptcyfiling date unlessyou are usingthisform asa supplementin a Chapter13 caseto repod
 expenses asofadate afterthe bankruptcyis filed.Ifthisisa supplem entalScheduleJ,checkthebox atthetop oftheform and fillinthe
 applicabledate.
 lnclude expenses paidforwith non-cash governmentassistance ifyou know thevalueof
 suchassistanceandhaveincluded i  tonSchedule1:Youtlncome(OfficialForm B 1061.  )                     Yourexpenses
 4.Therentalorhom e ownershipexpensesforyourresidence.Includefirstmodgage paymentsand
   any rentfortheground orI
                          ot.
                                                                                                                                                                           $700.00
           Ifnotincluded in Iine 4:
           4a. Realestatetaxes                                                                                                                                             $0.00
                  Propedy,hom eowner's,orrenter's insurance                                                                                                                $0.00
                  Hom emaintenance,repair,andupkeepexpenses                                                                                                                $0.00
                  Hom eowner'sassociationorcondominium dues                                                                                                                $0.00

  Offici
       alForm 106J                                                                                         Schedule J:YourExpenses                                                        page 1
     Case 2:19-bk-14621-VZ                 Doc 1-1 Filed 04/22/19 Entered 04/23/19 09:55:51                            Desc
                                            Main Document Page 43 of 86

oebtor1      Janice Lynette McGowan                                            Case number(ifknown)
             FprstName    MiddleName      LastName



                                                                                                             Yourexpenses

 5.Additionalmodgagepaym ents foryourresidence,suchashome equi
                                                             tyIoans                                  5.
                                                                                                            $0.00

 6. Utilities:
    6a. El
         ectricity,heat,naturalga%                                                                    6a.   $200.00
    6b. W ater,sewer,garbagecollection                                                                6b,   $85.00
        Telephone,cellphone,lnternet,satellite,and cable services                                     6c.   $115.00
        Other.Speci fy:BUNDLE                                                                         6d.   $177.00
 7. Food and housekeeping supplies                                                                          M00.00
 8. Childcare andchildren'seducationcosts                                                             8,    $0.00
 9. Clothing,laundry,and drycleaning                                                                  9.    $100.00
10. Personalcare productsand services                                                                       $100.00
11. Medicalanddentalexpenses                                                                                $125.00
12. Transportation.Include gas,maintenance,busortrainfare.
    Do notinclude carpayments.
                                                                                                            $160.00
    Entertainm ent,clubs,recreation,newspapers,magazines,and books                                          $39.00
14. Charitablecontributions and religious donations                                                   14. N0.00
15. Insurance.
    Do notinclude insurancededucted from yourpayorincluded in I
                                                              ines4or20.
    15a.Life insurance                                                                                15a. $0.00
    15b.HeaIthinsurance                                                                               15b. $0-00
    15c.Vehicle insurance                                                                                  $250.00
    15d.Otherinsurance.Specify:                                                                            $0.00

16. Taxes.Donotincludetaxesdeductedfrom yourpayorincluded i
                                                          n Ii
                                                             nes4 or20.
                                                                                                            $0.00
    Specify:'                                                                                         16.

17. InstallmentorIeasepayments:
    l7a.CarpaymentsforVehicl
                           e1                                                                              $0.00
    l7b. Carpayments forVehicle 2                                                                     17b. $0-00
    17c. Other.Specify:                                                                               l7c. $
    lid.Other.Specify:                                                                                     $
18. Yourpaymentsofalimony,maintenance,andsupjortthatyoudidnotreportasdeductedfrom
    yourpayonIine5,Schedule1,YourIncometofficlalForm 1061).                                                 $;.00
19. Otherpaymene youm aketo supportotherswho do notIive withyou.
   Speci
       fy:                                                                                                  $0.00
20. Otherrealpropertyexpenses notincluded in Iines4 or5ofthisform oron Schedule1:Yourlncom e.
    20a.Modgagesonotherproperty                                                                       20a. $0.00
    20b. Realestatetaxes                                                                              20b. $0.00
    20c. Propedy,hom eowner's,orrenter'sinsuœnce                                                           $0.00
    2Od. Maintenance,repai
                         r,and upkeepexpenses                                                         20d. $0.00
    20e.Homeowner'sassoci  ationorcondominium dues                                                    20e. $0-00


 Offici
      alForm 106J                                    Scheduie 2:YourExpenses                                                Page 2
    Case 2:19-bk-14621-VZ              Doc 1-1 Filed 04/22/19 Entered 04/23/19 09:55:51                              Desc
                                        Main Document Page 44 of 86

Debtor1    Jani
              ce Lynette McGowan                                             Case number(ifknown)
           FirstName   MiddleName      LastName



    Other.Specify:                                                                                      +$0.00

22. Calculateyourmonthly expenses.                                                                      $2,471.00
    22a.AddIines4through 21.
   22b.CopyI
           ine22(monthlyexpensesforDebtor2),i
                                            fany,from Offi
                                                         cialForm 106J-2                                $
   22c.Add Ii
            ne 22a and 22b.The resultisyourmonthlyexpenses.                                         22. $2,471.00


23.Calculateyourmonthly netincom e.
                                                                                                23a.     $1,798.00
  23a. Copyline 12(yourcombinedmonthlyincomejfrom Schedule1.
  23b. Copyyourmonthl
                    yexpensesfrom Iine22 above.                                                 23b. - $2,471.00
  23c. Subtractyourmonthlyexpensesfrom yourmonthl
                                                yincome.
       Theresultisyourmonthlynetincome.                                                         23c.     $-673.00



24.Do youexpectan increaseordecrease inyourexpenseswithintheyearafteryoufilethis form?
   Forexample,doyou expectto finishpayi
                                      ngforyourcarIoanwithintheyearordo you expectyour
   mortgagepaym enttoincreaseordecreasebecauseofam odificationto thetermsofyourmortgage?
  1 No.
  Q Yes. lExplainhere:




 Offi
    cialForm 106J                                 ScheduleJ:YourExpenses                                               gage3
           Case 2:19-bk-14621-VZ                        Doc 1-1 Filed 04/22/19 Entered 04/23/19 09:55:51                                 Desc
                                                         Main Document Page 45 of 86

                 @      . @     @ :*   #      . *


Debtor1         lanice W nette McGow an
               .-
                    FirstName              MiddleName             kastName
Debtor2
(Spouse.iffiling) FirstName                uiddleName             LastName
Uni
  tedStatesBankruptcyCoudforthe:CentralDistrictofCalifornia
Case number
(Ifknown)
                                                                                                                                    Q checkifthisisan
                                                                                                                                       amendedfiling


  OfficialForm 106Dec
  D eclaration A bout an Individual Debtor's Schedules                                                                                          l2/ls
  Iftwo m arried peoplearefil
                            ing together,both are equallyresponsibleforsupplying correctinformation.
 You m ust5le this form wheneveryou filebankruptcyschedules oram endedschedul
                                                                            es.M aking afal
                                                                                          sestatem ent,concealing property,or
 obtainingmoneyorpropertybyfraudinconnectionwithabankruptcycasecanresultinfinesupto$250,000,orimprisonmentforupto20
 years,orboth.18U.S.C.jl152,1341,1519,and3571.


                    Sign Below


      Didyou payoragreeto pay som eonew ho is NOT anattorneyto help you filloutbankruptcyform s?
      D No
      2 Yes.NameofpersonPatriciaM lliams                                                 .AttachBankrupt
                                                                                                       cyPetit
                                                                                                             ionPreparer'
                                                                                                                        sNoti
                                                                                                                            ce,Declarat
                                                                                                                                      ion,and
                                                                                          si
                                                                                           gnature(Offici
                                                                                                        alForm 119).




      Underpenal
               tyofperjury,IdeclarethatIhavereadthesummaryandschedulesfil
                                                                        edwiththisdecl
                                                                                     arationand
      thatth aretrue and correct.

       /'
       '
                                            O
                                                                             -   .



    x FlanicesynetteMcoou n                                     *
        Signature ofDebtor1                                         SignatureofDebtor2

        oat
          e04/16/2019                                               Date
              MM / DD / YYYY                                                 MM / DD / YN'YY




 Offici
      alForm 106Dec                                        DeclarationAboutan Indi
                                                                                 vidualDebtor'sSchedules                                    page 1
      Case 2:19-bk-14621-VZ                      Doc 1-1 Filed 04/22/19 Entered 04/23/19 09:55:51                        Desc
                                                  Main Document Page 46 of 86



                   @   . *    @ @*   @     w *


 oebtor1       Janice                    Lynette               McGow.n
                   Fi
                    rstName              MiddleName            kastName
 Debtor2
 (Spouseriffiling)Fi
                   rstNam.               MiddleName            kastName
 Uni
   tedstatesBankruptcycourtforthe: CentralDistrictofCali
                                                       fornia
 case number
 (l
  fknown)                                                                                                             D checkifthisisan
                                                                                                                        amended filing



O fficialForm 107
Statem ent of FinancialA l airs for Individuals Filing for B ankruptcy                                                              04/19
Be as completeand accurateas possible.I
                                      ftwo married peoplearefiling together,both are equall
                                                                                          y responsibleforsupplying correct
information.Ifmorespaceis needed,attach aseparate sheetto thi
                                                            sform .Onthetop ofanyaddi    tionalpages,writeyourname andcase
number(ifknown).Answereveryquestion.
 '.
              Give Details AboutYourM aritalStatus and W here Y ou kived Before

 1.W hatisyourcurrentm aritalstatus?

      Q Married
      K Notmarried

 2.During theIast3years,haveyou Iived anywhereotherthanw hereyou Iive now ?
      K No
      Q Yes.Li
             stal
                lofthepl
                       acesyouI
                              ivedi
                                  ntheIast3years.DonotincludewhereyouI
                                                                     ivenow.
           Debtor1:                                     Dates Debtor1 Debtor2:                                            Dates Debtor2
                                                        Iived there                                                       Ii
                                                                                                                           vedthere

                                                                          D SameasDebtor1                                Q sameasDebtor1
                                                        From
            Number        Street                                            Number Street
                                                        To


            City                     State ZlP Code                         City                   State ZIP Code

                                                                          Q SameasDebtor1                                Q SameasDebtor1
                                                        From
            Number        Street                                            Number Street
                                                        To



            City                     State ZIR Code                         City                   State   ZlP Code

 3. WithintheI  ast8years,di dyoueverIivewithaspouseorIegalequi  valentinacommunitypropertystateorterritory?Lcommunitypropertystates
    andterritoriesincludeAri
                           zona,Cali
                                   forni
                                       a,Idaho,Loui
                                                  siana,Nevada,New Mexico,PuedoRico,Texas,Washington,andWi sconsin.)
      K No
      Q Yes.MakesureyoufilloutScheduleH:YourCodebtors(Offici
                                                           alForm 106H).


 Offi
    cialForm 107                         StatementofFinancialAffairsforIndi
                                                                          viduals Filing forBankruptcy                       l
                                                                                                                             M9e1
       Case 2:19-bk-14621-VZ                 Doc 1-1 Filed 04/22/19 Entered 04/23/19 09:55:51                              Desc
                                              Main Document Page 47 of 86

oebtor1        Janice Lynette McGowan                                                  Case numberLifknown)
              FirstName    MkjdieName       LastName


  '.
            Explain the Sourees ofYourIncom e

 4. Did you have anyincom efrom em ploymentorfrom operatinga business duringthis yearorthe two previous calendaryears?
       Filinthetotalamountofincomeyoureceivedfrom aIIjobsandalIbusinesses,incl
                                                                             udingpart-timeacti
                                                                                              vities.
       Ifyouarefil
                 ingajointcaseandyouhaveincomethatyourecei vetogether,Iisti
                                                                          tonlyonceunderDebtor1.
       Q No
       1 Yes.Fi
              llinthedetails.




           F rom Januaq 1ofcurrentyearuntil
           the dateyouflled forbankruptcy:

           ForIastcalendaryear:                      K wages,commi
                                                                 ssi
                                                                   ons,                         Q wages,commi
                                                                                                            ssi
                                                                                                              ons,
                                                       bonuses,t
                                                               ips        $42,776.00                bonuses,ti
                                                                                                             ps
           (January1toDecember31,2018           ) Q operati
                                                          ngabusiness                           Q operati
                                                                                                        ngabusi
                                                                                                              ness

           Forthecalendaryearbeforethat:             K Wages,commi
                                                                 ssi
                                                                   ons,                         Z Wages,commissi
                                                                                                               ons,
           (January1toDecember31,2017                  bonuses,ti
                                                                ps        $41,899.00                bonuses,ti
                                                                                                             ps       $
                                                ) u operati
                                                          ngabusiness                           Q operati
                                                                                                        ngabusi
                                                                                                              ness


 5. Did you receiveanyotherincome duringthisyearorthetwo previous calendaryears?
    Include incomeregardlessofwhetherthatincomeistaxable.Exampl   esofotherincom eare alimony;childsupport;Soci alSecurity,unempl
                                                                                                                                oyment,
    and otherpublicbenetitpayments'
                                  ,pensi
                                       ons',rentalincome'
                                                        ,interest'
                                                                 ,di
                                                                   vidends'
                                                                          ,moneycol lectedfrom l
                                                                                               awsuits'
                                                                                                      ,royalties'
                                                                                                                ,and gamblingandIottery
       winnings.I
                fyouarefilingajoi
                                ntcaseandyouhavei
                                                ncomethatyoureceivedtogether,I
                                                                             isti
                                                                                tonlyonceunderDebtor1.
       Listeachsourceandthe grossincomefrom each source separately.Do notinclude incomethatyouIistedin Iine4.
       1 so
       Q Yes.Filli
                 nthedetails.




           F rom Januaq 1ofcurrentyearuntil -                           $-                     -                      $-
           thedateyouflled forbankruptcy:        -                      $-                                            $-
                                                 -                      $-                    -                       $

           ForIastcalendaryear:
           (January1toDecember31,           )
                                                                                                                      $

           Forthecalendaryearbefore that:                               $                                             $
           (January1toDecember31,           )                           $                                             $
                                                                        $                                             $


Off
  icialForm 107                         StatementofFinancialAffairsforIndividuals Filing forBankruptcy                       page2
       Case 2:19-bk-14621-VZ                           Doc 1-1 Filed 04/22/19 Entered 04/23/19 09:55:51                          Desc
                                                        Main Document Page 48 of 86

oebtor1      Janice Lynette McGowan                                                           Casenumberçifknown,
             FlrstName           MiddleName           LastName


  '-
             ListCertain Paym ents You M ade Before You Filed forBankruptcy


 6.AreeitherDebtor1's orDebtor2'sdebts primarilyconsumerdebts?
       Q No.NeitherDebtor1norDebtor2hasprimarilyconsumerdebts.Consumerdellfsaredefinedin11U.S.C.j101(8)as
             idincurred byanindividualprimaril
                                             yfora personal,fami
                                                               ly,orhousehold purpose.
                                                                                     ''
             During1he90daysbeforeyoufiledforbankruplcy,didyoupayanycredi
                                                                        tora lotalof$6,825*ormore?
             D No.Gotoli
                       ne7.
             D Yes.Listbel
                         ow eachcredi
                                    tortowhom youpaidatotalof$6,825*ormoreinoneormorepaymentsandthe
                          totalamountyou paidthatcreditor.Donotincludepaymentsfordomesticsuppod obligations,suchas
                          child supportandali
                                            m ony.Also,donotinclude paymentstoanattorneyforthisbankruptcycase.
             *Subjecttoadjustmenton4/01/22andevery3yearsafterthatforcasesfiledonoraflerthedateofadjustment.
       Q Yes.Debtor1orDebtor2orb0thhaveprimarilyconsumerdebts.
             Duringthe90 daysbefore youfi
                                        ledforbankruptcy,di
                                                          d youpayanycredi
                                                                         toratotalof$600 ormore?
             W No.GotoIi ne7.
             D Yes.Listbelow eachcredi
                                     tortowhom youpai
                                                    datotalof$600ormoreandthetotalamountyoupai
                                                                                             dthat
                          creditor.Do notincludepaym entsfordomesticsupportobligations,suchaschild supportand
                          alimony.Also,donotinclude paymentsto anattorneyforthis bankruptcycase.

                                                                    Datesof     Totalamountpaid        Amountyou stillowe   W as this paymentfor...
                                                                    Pa#ment


                   Creditor'sName
                                                                                 $                    $                     D   Mortgage
                                                                                                                            Q   car
                   Number Street                                                                                            Q   creuitcaru
                                                                                                                            Q   uoanrepayment
                                                                                                                            D   suppliersorvendors
                   City                       State      Z1PCode                                                            Q   other

                                                                                 $                    $                     :a Moxgage
                   Creditor'sName
                                                                                                                            Q car
                   Number        street                                                                                     Q creuitcard
                                                                                                                            Q Loanrepayment
                                                                                                                            Q suppliersorvendors
                   city                       state      z1e code                                                           Q otlner


                                                                                 $                    $                     :a uougage
                   Creditor'sName
                                                                                                                            D car
                   Number        street                                                                                     D creuitcard
                                                                                                                            Q uoanrepayment
                                                                                                                            D suppliersorvendol
                                                                                                                                              s
                   city
                           ...
                                              state      zIpcode
                                                                                                                            u otser



OfficialForm 107                                  StatementofFinancialAffairsforlndividuals Filing forBankruptcy                       page 3
     Case 2:19-bk-14621-VZ                         Doc 1-1 Filed 04/22/19 Entered 04/23/19 09:55:51                           Desc
                                                    Main Document Page 49 of 86

Debtor1          Janice Lynette McGowan                                                  CasenumberLifknownj
                 FlrstName   Middle Name           LastName



 7. W ithin 1yearbefore you filedforbankruptcy,didyoum akea paymenton adebtyouowed anyone who was an insider?
    Insidersincludeycurrelati
                            ves',anygeneralpart ners;relativesofanygeneralpadners;partnershipsofwhichyouarea generalpartner;
    corporationsofwhichyouareanoffi  cer,director,personincontrol,orownerof20% ormoreoftheirvoting securi
                                                                                                        ties'
                                                                                                            ,andanymanaging
    agent,includingoneforabusinessyouoperateasasol
                                                 epropri
                                                       etor.11U.S.C.j101.I
                                                                         ncludepaymentsfordomesticsupportobli
                                                                                                            gations,
    suchaschildsupportandalimony.
    2 No
    D Yes.Li
           stallpaymentstoaninsi
                               der.
                                                               Datesof     Totalamount     Amountyoustill Reason forthis payment
                                                               payment     paid            owe


          Insider'sName
                                                                          $               $

          Number Street




          City                             State   ZIP Code

                                                                          $               $
          Insider'sName

          Number Street




          city                             state   zIP code

 8.W ithin 1yearbeforeyoufiledforbankruptcy,did you m ake any paym ents ortransferanypropertyonaccountofadebtthatbenefited
   an insider?
   Include paymentsondebtsguaranteedorcosignedbyan i nsider.

    1 so
    Q Yes.Li
           stal
              lpaymentsthatbenefi
                                tedaninsider.
                                                              Datesof      Totalamount     Amountyoustill Reasonforthis payment
                                                              payment       paid           owe            Includecreditqr'sqame

          Insider'sName
                                                                          $               $

          Number Street




          City                             State   ZIP Code


                                                                          $               $
          Insider'sName


          Number Street




          City                             State   ZIPCode


Offi
   cialForm 107                              StatementofFinancialAffairsforIndividualsFilingforBankruptcy                          Page4
       Case 2:19-bk-14621-VZ                         Doc 1-1 Filed 04/22/19 Entered 04/23/19 09:55:51                                   Desc
                                                      Main Document Page 50 of 86

oebtor1       Janice Lynette McGowan                                                            Casenumber(tfknown)
              FirstName         MiddleName          LastName



  '.
          ' Identify LegalAçtions,Repossessions,and Foreçlosures
 9. W ithin 1yearbefore youfiled forbankruptcy,wereyou a pady inanyIaw sui
                                                                         t,coud action,oradm inistrative proceeding?
    ListaIIsuchmatters,includi
                             ngpersonalinjurycases,smallclaimsactions,di
                                                                       vorces,collecti
                                                                                     onsui
                                                                                         ts,paterni
                                                                                                  tyacti
                                                                                                       ons,suppodorcustodymodi
                                                                                                                             fi
                                                                                                                              cati
                                                                                                                                 ons,
    and contractdisputes.
    1 No
    Q Yes.Fi
           llinthedetails.
                                                          Natureoftheoase                 courtoragency                                 Status ofthe case

           Caseti
                tle                                     y                                ècourtName                                   u pendi
                                                                                                                                            ng
                                                                                         '                                            u onappeaI
                                                                                          Number street           -             -
                                                                                                                                      u concluded
           Case number
                                                                                         City                 State   ZIPCode


           Casetitle                                                                     courtName                                    D pendi
                                                                                                                                            ng
                                                                                                                                      D onappeal
                                                                                         uumber street                                Q concluded

                                                                                         (CIN                 State   ZIPCode

 10.W i
      thin 1yearbeforeyoufiled forbankruptcy,wasanyofyourpropertyrepossessed,foreclosed,garnished,attached,seized,orIevied?
    CheckalIthatapplyand filli
                             nthe detailsbel
                                           ow.
    X No.GotoI  ine11.
    D Yes.Fi
           llintheinformationbel
                               ow.
                                                                  Describetheproperty                                  Date         ValueofthepropeX


               Creditor'sName
                                                                                                                                    $

               Number Street                                      Explain whathappened
                                                                  D Propertywasrepossessed.
                                                                  D eropertywasforecl
                                                                                    osed.
                                                                  Q eropertywasgarni
                                                                                   shed.
               City                          State ZIP Code       Q Propertywasadached,seized,orIevied.
                                                                  Describetheproperty                                  Date          Value ofthe propertj


                                                                                                                                    $
               Creditor'sName


               Number Street
                                                                  Explainwhathappened

                                                                  D   propertywasrepossessed,
                                                                  Q   Propertywasforeclosed.
                                                                  Q   Propertywasgarnished.
               ciw                           stat
                                                e zI
                                                   pcode          Q   propertywasattached, seized,orIevied.


OficialForm 107                                StatementofFinancialAffairsforIndividualsFilingforBankruptcy                                   Pa9e 5
       Case 2:19-bk-14621-VZ                       Doc 1-1 Filed 04/22/19 Entered 04/23/19 09:55:51                                  Desc
                                                    Main Document Page 51 of 86

                Janice Lynette McGowan                                                       Casenumber(pfknownt
                FirstName    Middle Name           LastName



 11.W ithin 90daysbeforeyoutlledforbankruptcy,did anycreditor,including a bankorfinancialinstitution,setoffanyam ountsfrom your
    accountsorrefuseto m ake apaym entbecause youow ed adebt?
       2 No
       Q Yes.Fillinthedetails.
                                                          Describetheactionthecreditortook                         Dateaction       Amount
                                                                                                                   wastaken



          Number Street




         Ci
          ty                          îtate ZlPCode      Last4di
                                                               gitsofaccountnum ber:         -

 12.W ithin 1yearbeforeyoufiledforbankruptcy,w asanyofyourpropertyin the possessionofan assigneeforthebenefitof
    creditors,a coud-appointed receiver,acustodian,oranotherofficial?
       2 No
       D Yes
  e.
                ListCertain Gifts and Contributions

 13.Within2yearsbeforeyoufiled forbankruptcy,did yougi
                                                     veanygi
                                                           ftswitha totalvalueofmorethan $600 perperson?
       Y No
       Q Yes.Filinthedetai
                         lsforeachgi
                                   ft.

          Gi
           M withatotalvalueofmorethan$608               Descri
                                                              bethegi
                                                                    fts                                            Dates you gave        Value
           perperson                                                                                               the gifts



         PersontoW hom YouGavetheGi
                                  ft
                                                                                                                                     $

                                                                                                                                     $



         City                         state ZIPCode

         Peeon'srelationshipto you

         Gi
          ftswi
              thatotalvalueofmorethan$600                Describethegifts                                          Datesyou gave     Value
         perperson                                                                                                 thegiAs


         PersontoW hom YouGavetheGift
                                                                                                                                     $

                                                                                                                                     $




         City                         state Z1P Code

         Person'srelationshipto you

Offici
     alForm 107                               StatementofFinancialAffairsforIndi
                                                                               viduals Filing forBankruptcy                                 Rage 6
       Case 2:19-bk-14621-VZ                             Doc 1-1 Filed 04/22/19 Entered 04/23/19 09:55:51                                      Desc
                                                          Main Document Page 52 of 86

Debtor1             Janice Lynette McGowan                                                            Casenumberçifknownt
                    FirstName    Middie Name             LastName




 l4.W i
      thin2yearsbeforeyoufiled forbankruptcy,didyougive anygifts orcontributions withatotalvalueofmorethan$600to anycharity?
       1 No
       Q Yes.Fillinthedetailsforeachgi
                                     ftorcontri
                                              buti
                                                 on.
              Gifts orcontributionsto charities               Describewhatyoucontributed                                    Dateyou           Value
              thattotalmorethan$6::                                                                                         contributed


                                                                                                                                              $
             Charity'sName

                                                                                                                                              $




             CiN         State    ZIPCode


  *.     .          ListCertain Losses

 15.Within 1yearbeforeyoufiled forbankruptcyorsinceyoufil
                                                        edforbankruptcy,did youIoseanything because oftheh fire,otherdisaster,
       orgam bling?
       1 No
       U Yes.Fillinthedetail
                           s.
              Describetheproperty you lostand how              Describeany insuranceçoverageforthe Ioss                     Date ofyourloss   Value ofproperty
              the loss x curred                                                                                                               Iost
                                                               lncludetheamountthatinsuoncehas paid,Listpending insurance
                                                               claimsonIine 33ofSchedule4/5.
                                                                                           'Property.




  >.
                   Listfed ain Paym ents orTransfers
 16.W ithin 1yearbeforeyoufiledforbankruptcy,d#d youoranyoneelseacting on yourbehalfpay ortransferanypropertyto anyoneyou
    consulted aboutseeking bankruptcy orpreparing a bankruptcy petitionT
    Include any attorneys,bankruptcy petition preparers,orcreditcounseling agencies forservices required in yourbankruptcy.
       D No
       1 Yes.Fi
              llinthedetai
                         ls.                                                                                                                                     1
                                                               Descri
                                                                    pti
                                                                      onandvalueofanypropertytransferred                    Datepaymentor Amountofpayment        j
             PersonWhoWasPaid
                                                                                                                            transferwasmade                      j
                                                                                                                                                                 4
                                                                                                                                                                 1
             Number Street                                                                                                                    $

                                                                                                                                              $
             City                    State     ZlPCode


             Emailorwebsiteaddress

             PersonW hoMadethePayment,ifNotYou


OiicialForm 107                                   StatementofFinancialAffairsforIndividual
                                                                                         s Filing forBankruptcy                                       9a9e 7
     Case 2:19-bk-14621-VZ                            Doc 1-1 Filed 04/22/19 Entered 04/23/19 09:55:51                                       Desc
                                                       Main Document Page 53 of 86

oebtor1          Janice Lynette McGowan                                                            Case number(ifknownb
                 FirstName     MiddleName             LastName



                                                            Description andvalueofanyproperty transferred                 Date paymentor     Amountof
                                                                                                                          transferwas made   payment

          PersonW hoWasPaid
                                                                                                                                             $
          Number Street




          City                     State    ZlPCode


          Emailorwebsiteaddress

          PersonW ho MadethePayment,ifNotYou

 17.W ithln 1yearbefore you filedforbankruptcy,did youoranyoneelseacting onyourbehalfpay ortransferanypropertyto anyonew ho
    prom isedtohelp youdealw ith yourcreditors orto make paym entsto yourcreditors?
    Do notinclude anypaymentortransferthatyou Iisted onIine 16.
    k No
    Q Yes.Fillinthedetail
                        s.
                                                            Descriptionand value ofany propertytransferred                Date paymentor Amountofpayment
                                                                                                                          transferwas made
          PersonW hoW asPaid
                                                                                                                                             $
          Number Street
                                                                                                                                             $

          city                     state    zIPcode
 18.W ithin2yearsbefore youfiledforbankruptcy,didyousell,trade,orotherwisetransferanypropertyto anyone,otherthanproperty
    transferred intheordinarycourseofyourbusiness orfinancialaffairs?
    Incl
       udebothoutrighttransfersandtransfersmadeassecuriN (suchasthegrantingofasecuri
                                                                                   tyinterestormortgageonyourpropedy).
    Donotincludegiftsandtransfersthatyouhave alreadyIisted onthisstatement.
    2 No
    D Yes.Fi
           llinthedetai
                      ls.
                                                            Description and valueofproperty        Describeanypropeo orpaymentsrecei
                                                                                                                                   ved           Datetransfer
                                                            transferred                           ordebts paid in exchange                       was made
          PersonW hoReceivedTransfer

          Number Street



          ci
           ty                      State    ZIPCode

          Person'srelationship to you

          PersonW hoReceivedTransfer

          Nurnber Street



          City                     State    ZIPCode
          Person'srelationship to you
Offici
     alForm 107                               StatementofFinancialAffairsforIndividual
                                                                                     s Filing forBankruptcy                                        9a9e8
          Case 2:19-bk-14621-VZ                            Doc 1-1 Filed 04/22/19 Entered 04/23/19 09:55:51                               Desc
                                                            Main Document Page 54 of 86

Debtor1              Jani
                        ce Lynette McGowan                                                          Casenumber(ifknown)
                     FirstName     MiddleName          LastName




  19.W ithin 10years beforeyoufiled forbankruptcy,didyou transferanypropertyto aself-settled trustorsim ilardeviceofwhich#ou
          areabeneficiarp (Theseareoftencal
                                          ledasset-protectiondevices.j
          2 No
          Q Yes.Fillinthedetails.
                                                              Description andvalueofthe propertytransferred                                   Date transfer
                                                                                                                                              was made

             Nameoftrust




  '
      .     : Listçedain FinancialAecounts,Instrum ents,Safe DepositBoxes,and Storage Units
 20.W i
      thin 1yearbeforeyoufiledforbankruptcy,wereanyfinancialaccounts orinstruments held inyourname,orforyourbenefit#
    closed,sold,moved,ortransferred?
    Includechecking,savings,m oneym arket,orotherfinancialaccounts;cedificatesofdeposit;sharesin banks,creditunions,
    brokerage houses,pensionfunds,cooperatives,associations,and otherfinancialinsti
                                                                                  tutions.
          Q No
          Q Yes.Fillinthedetails.
                                                              l-ast4 digitsofaccountnumber     Typeofaccountor        Date accountwas    Lastbalance before
                                                                                               instrument             closed,sold,moved, closing ortransfer
                                                                                                                      ortransferred

              NameofFinancialInstitution
                                                              xxxx-                            Q   checking                               $
              Number      Street                                                               Q   savings                                                      q
                                                                                               Q   Moneymarket
                                                                                               Q   Brokerage
              ci
               ty                      state z1
                                              pcode                                            u   other

                                                              xxxx-                            Q checking                                 $
              NameofFi
                     nanci
                         all
                           nsti
                              tution                                                           Q savings                                                        l
              Number street                                                                    Q Moneymarket
                                                                                               Q Brokerage
                                                                                               Q other
              Gity                     state    zlP Gode
                                                                                                                                                                l
 21.Doyounow have,ordidyouhavewithin1yearbeforeyoufiledforbankruptcy,anysafedepositboxorotherdepositoryfor                                                      1
          securities,cash,orothervaluables?
          K No
          D Yes.Fillinthedetails.
                                                              who else had accessto it?                  Describethe contents                     Doyou still
                                                                                                                                                  have it?
                                                                                                                                                  K No
              NameofFi
                     nanci
                         alI
                           nsti
                              tuti
                                 on                                                                                                               Q Yes
                                                                                                                                                                i
              N                                                                                                                                                 l
               umberStreet                                    NumberStreet                                                                                      j
                                                              City     state     ZIPCode
                                                                                                                                                                l
              ci
               ty                      state zl
                                              pcode                                                                                                             j
OfficialForm 107                                  StatementofFinancialAffairsforIndividualsFilingforBankruptcy                                  Page 9
        Case 2:19-bk-14621-VZ                            Doc 1-1 Filed 04/22/19 Entered 04/23/19 09:55:51                             Desc
                                                          Main Document Page 55 of 86

                 Janice Lynette McGowan                                                                  CasenumberLifknowat
                    FkrstName   Mkdle Name             LastName


22.Haveyou stored propertyin astorage unitorplaceotherthanyourhome within1yearbeforeyoufil
                                                                                         edforbankruptcy?
   2 No
   Q Yes.Fillinthedetails.
                                                             W ho else has orhad access to it?                Describe the contents         Doyou still
                                                                                                                                            have it?

                                                                                                                                            Q No
             NameofStorageFacllity                           Narne                                                                          Q Yes
             Number street                                   Number street

                                                             citystatq ZIP Code
             City                    State    ZIP Code

  '-
         .            Identify Property You Hold orControlforSom eone Else
 23.Do youhold orcontrolanypropertythatsomeoneelse owns? Ineludeanypropertyyou borrowed from ,are storing for,
    orhold intrustforsom eone.
       k No
       Q Yes.Fillinthedetails.
                                                            Whereistheproperty?                               Describethepropeo         Value

             owner'sName                                                                                                                $
                                                           Number street
             Number street


                                                           city                      state     zlRcode
             city                    state    zlPcode
  '-
           I         G ive Details AboutEnvironm entalInform ation
 Forthe purposeofPart10,thefollowingdefinitions apply:
 * Environm entallaw means anyfederal,state,orIocalstatuteorregulation concerning pollution,contam ination,releases of
   hazardousortoxicsubstances,wastes,ormaterialinto theair,Iand,soil,sudacewater,groundw ater,orothermedium ,
   including statutesorregulationscontrollingthecleanup ofthesesubstances,wastes,ormaterial.
 K SitemeansanyIocation,facility,orpropertyas defined underanyenvironm entalIaw ,whetheryou now own,operate,orutilize
   itorusedto own,operate,orutilizeit,including disposalsites.
 K Hazardous m aterialmeans anything an environmentalIaw definesas ahazardouswaste,hazardoussubstance,toxic
   substance,hazardous m aterial,pollutant,contam inant,orsim ilarterm.
 ReportaIInoti
             ces,releases,and proceedingsthatyou know about,regardless ofwhentheyoccurred.

 24.Has any governmentalunitnotified youthatyou may be Iiabl
                                                           e orpotentiallyIiable underorinviolation ofan environmentalIaw?

       Q No
       In yes. Fillinthe details.
                                                            Governmentalunit                      Environmentallaw,ifyou know it       Dateofnotice


          Nameofsite             '                         Governmentalunit

          Number Street                                    Num ber Street

                                                           Gity               state ZIP Code


          City                    State      ZIPCoue


Offici
     alForm 107                                 StatementofFinancialAffairsforlndividual
                                                                                       s Filing forBankruptcy                            Page10
          Case 2:19-bk-14621-VZ                       Doc 1-1 Filed 04/22/19 Entered 04/23/19 09:55:51                                     Desc
                                                       Main Document Page 56 of 86

Debtor1          Janice Lyneqe McGowan
                 FirstName    Middle Name         LastName



 25.Haveyou notitied anygovernm entalunitofanyreleaseofhazardous material?
          1 No
          Q Yes.Fillinthedetails.
                                                        Governmentalunit                       EnvironmentalIaw,ifyou know it                Dateofnotice


              Nameofsite                                Governmentalunit

              Number Street                             Number Street


                                                        City               state zIPCode

              City                 State    ZlPcode

 26.Haveyoubeenapartyinanyjudicialoradministrati
                                               veproceedingunderanyenvironmentallaw?Includesettl
                                                                                               ementsandorders.
          2 so
          Q Yes.Fillinthedetails.
                                                          courtoragency                            Nature ofthe case                          status ofthe
                                                                                                                                              case

             casetitle                                                                                                                        Q Pending
                                                          couftName
                                                                                                                                              Q Onappeal
                                                          Number street                                                                       Q concluded
             case number
                                                          city                 state zIpcode

  -
      .      Give Details AboutYourBusiness orconneotions to Any Business
 27.W i
      thin4 years before youfiledforbankruptcy,did youown abusinessorhaveanyofthefollowingconnectionsto any business?
            Q A soleproprietororselfemployed inatrade,profession,orotheractivity,eitherfull-timeorpart-time
            Q A memberofaIimitedIiabilitycompany(LLC)orIimitedIi abili
                                                                     typartnership(LLP)
            Q A partnerinapadnership
            Q Anofficer,director,ormanagingexecutiveofacorporation
            Q AnownerofatIeast6% ofthevoti  ngorequitysecuritiesofacorporati on
          Q No.Noneoftheaboveapplies.GotoPart12.
          Q Yes.CheckaIIthatapplyaboveandfillinthedetailsbelow foreachbusiness.
                                                          Describethenatureofthebusiness                        Em ployerldentification number
                                                                                                                Do notInclude SooialSecurlty numberorITIN.
              Business Name


              Number Street
                                                          Name ofaccountantorbookkeeper                         Dates business existed

                                                                                                                From                To
              City                 state    zlRCode
                                                          Describethenature ofthe business                      EmployerIdentification number
                                                                                                                Do notinelude SocialSecurity numberorITIN.
              Business Name
                                                                                                                EIN:            -
              Number street
                                                          Nameofaccountantorbookkeeper                          Dates businessexisted


                                                                                                                From                To
              city                 State    zIPcode

OfficialForm 107                              StatementofFinancialAffairsforIndividualsFilingforBankruptcy                                      Pa9e 11
       Case 2:19-bk-14621-VZ                                     Doc 1-1 Filed 04/22/19 Entered 04/23/19 09:55:51                                  Desc
                                                                  Main Document Page 57 of 86

Debtor1                  Jani
                            ce Lynette McGowan                                                              Casenumberftfknown)
                         FjrstName    Middle Name              LastName


                                                                      D                                                  EmployerIdentification number
                                                                       esçribe the nature ofthe business
                                                                                                                         Do notinclude SocialSecuritynumberorITIN.
                 BusinessName
                                                                                                                         EIN:         -
                 Number street                                        Name ofaccountantorbookkeeper                      Datesbusiness existed


                                                                                                                         From             To
                 city                        state    zlp code



 28.W ithin 2years beforeyoufiled forbankruptcy,didyou givea snancialstatem entto anyone aboutyourbusiness? IncludeaIIfinancial
    institutions,creditors,orotherparties.
       2 No
       D Yes.Fillinthedetailsbelow.
                                                                      Date issued


                 Name                                                 MM /oo jyyyv


                 Number Strpet




                 City                        State    ZIP Code




  *-
                         Sign Below

       Ihavereadtheanswersonthi
                              sStatementofFinancialAffairsandanyattachments,andIdeclareunderpenaltyofperjurythatthe                                                  l
       answers aretrue andcorrect.Iunderstandthatmakingafal
                                                          sestatement,concealing propedy,orobtaining moneyorpropertybyfraud                                          j
       inconneNionwi
                   thabankruptcycasecanresultinfinesupto$250,000,orimpri
                                                                       sonmentforupto20years,orboth.                                                                 j
       18Q'
          l
          t
           .S.C. 152,1341,1519,and3571.
                  $                      .           657                                 '
        #                                                  A                                                                                                         )
                       a i
                         ceuyneueucoow,                                                                                                                              '
                   i atureofDebtor1                                                   Signature ofDebtor2
                  !
                 '.
                   ,                                                                                                                                                 $
                 '                                                                                                                                                   j
                 '                                                                                                                                                   j
       .f
                oate04/16/2019                                                        oate
       :
       Didyouattachaddi
                      tionalpagesto YourStatementofFinancialAffalrsforlndividualsFilingforBankruptcy(Offi
                                                                                                        cialForm 107)?
       Q No
       Q Yes

       Did youpayoragreeto paysomeone who is notanaûorneytohelpyoufilloutbankruptcyform s?
       Q No
       1 ves.NameofpersonpatriciaWiliarrs                                                                        AttachtheBankruptcyPetitionPreparer'
                                                                                                                                                    sNotice,         $
                                                                                                                                                                     1
                                                                                                                   Declaration,and.
                                                                                                                                  9#r7al&re(Offi
                                                                                                                                               cialForm119).         t
                                                                                                                                                                     1
            ..........                                                                                                                                               1




OsicialForm 107                                         Statem entofFinancialAffairsforlndividualsFilingforBankruptcy                                   Page12
         Case 2:19-bk-14621-VZ                         Doc 1-1 Filed 04/22/19 Entered 04/23/19 09:55:51                                Desc
                                                        Main Document Page 58 of 86

                *     . *    * :*     @     e e


Debtor1        Janice Lvnette McGow an
                FJY Name                  MiddleName                LastName
Debtor2
(Spouse.ifsling) FlrstName                MiddleName                uastName
Uni
  tedstatesBankruptcycourtforthe:CentralDistrictOfCalifornia
case number                                                                                                                          1
                                                                                                                                     -1Checkifthis isan
(lfknown)                                                                                                                              amended filing



 OfficialForm 108
 S latem ent of Inlentio n for'lndividuals Filing U nder C hapler 7                                                                                lwls
 Ifyou are an individualfiling underchapter7,you mustfilloutthisform if:
 K creditors haveclaim ssecured byyourproperty,or
 K youhave Ieased personalpropertyand the Ieasehas notexpired.
 You m ustfile thisform wi ththe coud within30days afteryoufile yourbankruptcypeti
                                                                                 tion orbythe date setforthemeeting ofcreditors,
 w hicheveris earlier,unlessthe coud extendsthetimeforcause.Youm ustalso sendcopies tothecreditorsand Iessorsyou Iiston theform .
  l
  ftwomarriedpeoplearefilingtogetherinajointcase,bothareequallyresponsibleforsupplyingcorrectinformation.
  80th debtorsm ustsign and datethe form.
  Beas com plete and accurateas possible.Ifm orespace is needed,attach aseparate sheettothisform.Onthetop ofanyadditionalpages,
 writeyournameandcasenumber(ifknown).
    '-
                    ListYourGreditors W ho Hold Seoured Glaim s

   1.ForanycreditorsthatyoulistedinPart1ofScheduleD:CredftorsWhoHoldClaimsSecuredbyProperty(OfficialForm 106D),fillinthe
         information below.
          Identify the creditorand the property thatis collateral              W hatdo you intend to do with the property that   Did you elaim the property
                                                                               securesadebt?                                     asexem ptonScheduleC?
         Creditor's                                                            Q Surrenderthepropedy.                            Q No
         nam e:
                                                                               Q Retainthepropertyandredeem it.                  K Yes
         Descriptionof
         property                                                              K Retainthepropertyandenteri
                                                                                                          ntoa
         securingdebt:                                                             ReaffirmationAgreement.
                                                                               D RetainthepropertyandIexpl
                                                                                                         ai
                                                                                                          n):


         Creditor's                                                            u surrenderthepropedy.                            Q No
         name:                                                                 D Retainthepropedyandredeem i
                                                                                                           t.                    Q Yes
         Descriptionof                                                         D Retainthepropedyandenteri
                                                                                                         ntoa
         propedy
         securing debt:                                                            ReaftirmationAgreement.
                                                                               Q Retainthepropertyand(explai
                                                                                                           n):

         Creditor'
                 s                                                             D surrenderthepropedy.                            D No
         name:                                                                 Q Retainthepropeftyandredeem i
                                                                                                            t.                   Q Yes
         Descriptionof                                                         Q Retainthepropedyandenterintoa
         proped
         securinyg debt:                                                           Re**rm'
                                                                                         3ti
                                                                                         ' onAW OOC?1OCZ
                                                                               Q Retai
                                                                                     nthepropertyand(explain):

         Creditor's                                                            D   surrendertheproperty.                         Q No
         name:                                                                 Q   Retainthepropedyandredeem i t.                U Yes
         Descriptionof                                                         Q   Retainthepropertyandenterintoa
         propeny
         securingdebt:                                                             Re'
                                                                                     uvirm ltionAgreem ent.
                                                                               Q Retainthepropertyand(expl
                                                                                                         ain):


 OfficialForm 108                          StatementofIntentionforIndivi
                                                                       duals Filing UnderChapter7                                        page 1
              Case 2:19-bk-14621-VZ              Doc 1-1 Filed 04/22/19 Entered 04/23/19 09:55:51                         Desc
                                                  Main Document Page 59 of 86

                    Janice Lvnette McGow an                                            Casenumber(lfknownb
                    FirstName    MiddseName      LastName


    '.
                     ListYourUnexpired PersonalProperty Leases

    ForanyunexpiredpersonalpropedyleasethatyouIistedinSchzduleG;ExecutoryContractsandUnexpiredLeases(OfficialForm 106G),
    fillintheinform ation below .Do notIi
                                        strealestate Ieases.Unexpired leases areIeases thatarestillineffect;the Iease period hasnotyet
    ended.YoumayassumeanunexpiredpersonalpropedyIeaseifthetrusteedoesnotassumei
                                                                              t.11U.S.C.9365(p)(2).
              Describeyourunexpiredpersonalproperty Ieases                                                   W illtheIeasebeassumed?
          Lessor'
                sname:                                                                                       D No
          D                                                                                                  D Yes
           escriptionofIeased
          propedy:


          Lessor'
                sname:                                                                                       D No
                                                                                                             Q yes


          Lessor'sname:                                                                                      D No
          Descriptionofleased                                                                                Q Yes
          propedy:

          Lessor'sname:

          DescriptionofIeased
          property:


          Lessor'
                sname:                                                                                       D No
                                                                                                             Q Yes
          Descripti
                  onofI
                      eased
          property:

          Lessor'
                sname:                                                                                       D No
                                                                                                             Q Yes
          DescriptionofIeased
          property:




    '.
                    Sign Below


     Unde en Ityofperjury,IdeclarethatIhaveindicatedmyintentionaboutanypropertyofmyestatethatsecuresadebtandany
     per             ropertythatIssubjecttoanunexpiredIease.
                      .    c.
    x ua iceuynetteMcoow n
         Sig ture ofDebtor1                                     Signature ofDebtor2
t/            ate04/16/2019                                     oate
         .,
3                MM / DD / YYW                                         MM / DD / YF>



Offi
   cialForm 108                               StatementofIntentionforIndividuals Filing UnderChapter7                      Page 2
          Case 2:19-bk-14621-VZ                     Doc 1-1 Filed 04/22/19 Entered 04/23/19 09:55:51                             Desc
                                                     Main Document Page 60 of 86

                      @   * :   * @*      *     *


  Debtor1           Jan'  lce Lvneds McGowMi
                                          an                                      -
                     FirstName             ddleName              LastName
 Debtor2
 (Spouse.iffiling) FirstName               MiddleName            uastName
 UnitedStatesBankruptcyCoudforthe:              C.ntralDiltrittOfCzlifornia

 Casenumber                                                      Chapter7
  (Ifknown)


O fficialForm 119
Bankruptcy Petition Preparer's N otice,Declaration,and Signature                                                                            12/1s
Bankruptcypetiti
               onpreparersasdefinedin11U.S.C.j110mustfilloutthisform everytimetheyhelppreparedocumentsthatarefil
                                                                                                               edinthe
case.I
     fmorethanone bankruptcy petition preparerhelpswith the docum ents,each mustsign in Part3.A bankruptcypetiti
                                                                                                               onpreparerw ho
doesnotcom plywiththeprovisionsoftitle 11ofthe UnitedStates Code and the FederalRulesofBankruptcyProcedure maybefined,
imprisoned,orboth.11U.S.C.1110;18U.S.C.j156.


  '
      .            Notice lo Debtor


 Bankruptcy petition preparersmustgivethedebtora copy ofthis form and havethedebtorsign itbeforethey prepareanydocumentsfor
 filing oracceptanycompensation.A signed copyofthis form mustbe filed withanydocumentprepared.

          Bankruptcy petitionpreparersare notattorneys and may notpractice 1aw orgi
                                                                                  ve you I
                                                                                         egaladvice,i
                                                                                                    ncluding the followi
                                                                                                                       ng:

          K whethertofil
                       eapeti
                            ti
                             onundertheBankruptcyCode(11U.S.C.j101etseq.l;
          K whetherfili
                      ng acase underchapter7,11,12,or13 isappropriate'
                                                                     ,
          * whetheryourdebts wilbe eliminated ordischarged ina case underthe Bankruptcy Code;
          * whetheryou willbe ableto keepyourhome,car,orotherpropertyafterfiling a case underthe Bankruptcy Code;
          K whattax consequences mayari
                                      se because acase isfil
                                                           ed underthe BankruptcyCode;
          K whetheranytaxclaims maybedischarged'
                                               ,
          * whetheryou mayorshoul
                                d promise to repay debtsto a credi
                                                                 tororenterinto a reaffi
                                                                                       rmati
                                                                                           on agreement'
                                                                                                       ,
          * how to characterize the nature ofyouri
                                                 nterests in propedyoryourdebts;or
          K whatprocedures and rights appl
                                         y ina bankruptcycase.


          The bankruptcy petition preparerPatriciaW illiam s                                                           has notified me of
                                               Name
          any . ' um allowablefee before preparing anydocum entforfilingoraccepting anyfee.
               ;'

                                         O
                                                                                                 Dat
                                                                                                   e0* 16/2019
            l
            gjatureofDebtor1acknowl
           ./ r?                  edgi
                                     ngrecei
                                           ptofthi
                                                 snoti
                                                     ce                                                 MM /DD /YYYY
          (a




  4 SignatureofDebtor2,acknowledgingreceiptofthisnotice                                          Date
                                                                                                        MM /DD /m YY




OfficialForm 119                              Bankruptcy Peti
                                                            tion Preparer'sNotice,Declaration,and Signature                          O ge 1
              Case 2:19-bk-14621-VZ                     Doc 1-1 Filed 04/22/19 Entered 04/23/19 09:55:51                                            Desc
                                                         Main Document Page 61 of 86


Debtor1              .lnn'
                         In. l-vnp/.
                     FirstName
                                        McGow an
                                  MiddleName          LastName       -'
                                                                                                        CasenumberLifknownj....-

 '
     .               Deelaration and signature ofth* Bankruptey Petition Preparer


 Underpenaltyofperjury,ldeclarethat:
 K Iam a bankruptcy peti
                       tion preparerortheoffi
                                            cer,pri
                                                  ncipal,responsible person,orpartnerofa bankruptcy petiti
                                                                                                         on preparer,
                                                                                                                    '
 K Iormyfirm prepared the documentsIisted bel
                                            ow and gave the debtora copyofthem and the NoticetoDebtorby Bankruptcy Petition
   Preparerasrequi redby11U.S.C.ââ110(b),110(h),and342(b);and
 K ifrul
       esorguidelinesareestablishedaccordingto 11U.S.
                                                    C.j110(h)settingamaximum feeforservi
                                                                                       cesthatbankruptcypetiti
                                                                                                             on
         preparersmay charge,Iormyfirm notified the debtorofthe maxi
                                                                   m um amountbefore preparing any documentforGli
                                                                                                                ngorbefore
         accepting anyfee from thedebtor.

         Patricia W illiams                          BPP                             Mv Docum ents 2 Go
         Printed name                                Title,ifany                     Firm name,ifitapplies

         5023 Fanwood Ave
         Number                  Street
         Lakewood                                    CA             90713            (562)706-2495
         City                                        State          ZIP Code         Contad phone

         Iormy firm prepared thedocuments checked below and the completed declaration is madea partofeach documentthatIcheck:
         (CheckaIIthatapply.)
         1 voluntarypeti
                       tiontForm 101)             K schedul
                                                          eIlForm 1061)                                             Q Chapter11StatementofYourCurrentMonthly
         1 statementAboutYoursocialsecuritysumbel
                                                .
                                                s K schedul
                                                          ealForm 1o6J)                                                  lncome (Form 109)
              (Form 121)                                                                                            Q Chapter13StatementofYourCurrentMonthl
                                                                                                                                                          y
                                                                   2 Declarati
                                                                             onAboutanIndi
                                                                                         vi
                                                                                          dualDebtor'
                                                                                                    s                    Incomeand CalculationofCommitmentPeiod
         2 YourAssetsandui
                         abili
                             tiesandcertain                           Schedul
                                                                            es(Form 106Dec)                              (Form 110-1)
              stati
                  sti
                    calInformation(Form loesum)                    Q StatementofFinanci alAffai
                                                                                              rs(Form 107) Q Chapter13Cal
         2    scheduleA/B(Form 1o6xB)                                                                                         culati
                                                                                                                                   onofYourDisposable
                                                                   Z StatementofIntentionforIndivi
                                                                                                 dualsFiling   lncome tForm 110-2)
         K    scheduleclForm 106c)                                   UnderChapter7 (Form 112)                Q Appl  icati
                                                                                                                         ontoPayFilingFeeinI
                                                                                                                                           nstallments
         K    schedul
                    eo(Form loeDl                                  Y Chapter7StatementofYourCurrent            (Fo rm  1 03A)
         1    scheduleE/F(Form 1o6E/F)                               MonthlyI
                                                                            ncome(Form 108-1)                Q Appl  icati
                                                                                                                         ontoHaveChapter7Fi lingFee
                                                                   W StatementofExempti  onfromPresumpti on    Wai  ved(Form 103B)
         K    schedul
                    eG(Form 106G)                                    ofAbuseUnderj707(b)(2)                  D AI istofnamesandaddressesofallcreditors
         K    schedul
                    eH(Form 1o6H)                                     (Form 108-1Supp)                                   (creditorormail
                                                                                                                                       ingmatrixj
                                                                   X Chapter7MeansTestCal
                                                                                        culati
                                                                                             on                     Q Other
                                                                      (Form 108-2)

     Bankruptcypetition preparersmustsignandgivetheirSocialSecuritynumbers.Ifmorethanonebankruptcypetitionpreparerpreparedthe docum ents
     towhichthi
              sdeclarati
                       onappli
                             es,thesignatureandSoci
                                                  alSecuri
                                                         tynumberofeachpreparermustbeprovi
                                                                                         ded.11U.S.C.j11O.
                p#
          ,'ze'




          '                               G
                                          .
                                                 /
         ature ofbankruptcy petition preparerorofficer,princiaI,responsible
                                                                                         5 5 p-, 4-s a a a
                                                                                       SocialSecurityrnumberofpersonwho signed
                                                                                                                                        oateMM/ D/YYf y
     person,orpartner

     l'lltrillillhl/illialrllE;
     Printedname

                                                                                                    -          -                        oate
         Signatureofbankruptcy petition preparerorofficer,principal,responsible        SocialSecuritynumberofpersonwho signed               MM /DD /YYYY
         person,orpartner


     Printedname



Offici
     alForm 119                                        Bankruptcy Petition Preparer'sNotice,Declarati
                                                                                                    on,and Signature                                   9a9e2
Case 2:19-bk-14621-VZ                Doc 1-1 Filed 04/22/19 Entered 04/23/19 09:55:51                      Desc
                                      Main Document Page 62 of 86


82800tFonM2800)(12/15)


                           UNITED STATES BANKRUPTCY COURT
                                      CENTM L DISTRIG OF CALIFORNIA
                                               LOS ANGELES

ln re Janice Lynette M cGowan                                            CaseNo.
                         Debtor

                                                                         Chapter 7

                  DISCLO SURE OF CO M PENSATION OF BANK RUPTCY PETITIO N PREPARER


    1. Underl1U.S.C.j1l0(h),1declareunderpenaltyofperjurythatlam notanattorney oremployeeofanattorney,
       thatIpreparedorcaused tobepreparedoneormoredocumentsforfilingbytheabove-nameddebtorts)in
         connection with thisbankruptcy case,and thatcompensation paid to m e within oneyearbeforethefiling ofthe
         bankruptcypetition,oragreedtobepaidtome,forservicesrenderedonbehalfofthedebtorts)in contemplationof
         orin connection with thebankruptcy case isasfollows'
                                                            .

    Fordocumentpreparation services1haveagreed toaccept...............................$200.00




    2. lhavepreparedorcausedtobepreparedthefollowing documents(itemize):One completeChapter7
         Banknlptcy Petition with allschedulesand attachmentsnecssary fortiling compliance.

         andprovidedthefollowingservices(itemize):Typed al1docum entsasperinformation and direction given by
         debtor.

    3. Thesource ofthecom pensation paid to m ewas:
                      Debtor

    4. Thesourceofcompensationtobepaidtom eis:

         Theforegoing isacompletestatementofany agreementorarrangementforpaym entto m eforpreparation ofthe
         petition filed by thedebtorts)inthisbankruptcy case.
         To my knowledge no otherperson hasprepared forcompensation a docum entforfiling in connection with this
         banknzptcy caseexceptaslisted below:

    N       --'                                          SOCIAL S ECURITY N UM BER
     Z


                                   z''                55071-8344
                                                         -
                                                                                                      4
            Signature                                SocialSecurity num berofbankruptcy              Dat
                                                     petition preparerl
    Case 2:19-bk-14621-VZ           Doc 1-1 Filed 04/22/19 Entered 04/23/19 09:55:51                   Desc
                                     Main Document Page 63 of 86


82800tForm 2800)(12/15)
                                                5023 Fanwood Ave
      Patricia W illiam s,BPP                   Lakewood,CA 90713
      Printed name and title,ifany,of           Address
      Bankruptcy Petition Preparer



1Ifthebanknlptcypetitionpreparerisnotan individual,statethe SocialSecuritynumberofthtofficer,principal,responsible
person orpartnerofthebanknlptcy petitionpreparer.(Requiredby l1U.S.C.j 110).
dbankruptcypetitionpreparer'
.                          sfailuretocomplywiththeprovisionsoftitle11andtheFederalRulesofBankruptcy
Proceduremayresultinhnesorimprisonmentorb0th.11U.S.C.#110,   .18U.S.C.#156.
          Case 2:19-bk-14621-VZ                        Doc 1-1 Filed 04/22/19 Entered 04/23/19 09:55:51                                      Desc
                                                        Main Document Page 64 of 86
                    *   . @    @ @*        @       .                                                      *    @ e ** @     . * * *.           *    . :

 Debtor1          Janice Lynette McGowan
                   FirstName                   MiddleName          LastName
                                                                                                       L 1.Therei
                                                                                                                snopresumpti onofabuse.
 Debtor2
 (Spouse,iffiling) FirstName                   MiddleNarne         LastName                            Q 2.Thecalcul
                                                                                                                   ationtodetermineifapresumptionof
 United StatesBankruptcyCourtforthe: CENTRAL DISTRICTOF CM FORNIA                                             abuseapplieswillbe made underChapter7
                                                                                                           MeansTestCalculation(Offici
                                                                                                                                     alForm 122A-2).
 Case number                                                                                           Q 3.TheMeansTestdoesnotappl   ynow becauseof
  (1fknown)                                                                                                   qualifi
                                                                                                                    edm i
                                                                                                                        lital service buti
                                                                                                                                         tcoul
                                                                                                                                             d appl
                                                                                                                                                  yIater.

                                                                                                       Q checki
                                                                                                              fthi
                                                                                                                 sisanamendedfiling

OfficialForm 122A 1
C hapter 7 Statem enl of Y our C urrent M onthly Incom e                                                                                              12/1s
Be as compl ete andaccurateas possible.Iftwo married people arefiling together,both areequallyresponsibleforbeing accurate.Ifmore
space is needed,attacha separate sheetto thisform .Includethe line num bertowhichtheadditionalinform ation appli
                                                                                                               es.On the top ofany
additionalpages,writeyournameandcasenumber(ifknown).Ifyoubelievethatyouareexemptedfrom apresumptionofabusebeeauseyou
donothaveprimarilyconsumerdebtsorbecauseofquali  f/ngmilitaryservice,completeand5leStatementofExemptionfrom Presumptionof
AbuseUnderf707(b)(2)(OfficialForm 122A-1Supp)withthisform.
  -
      -         Caloulate YourCurrent Monthly Inoome

 1.W hati
        s yourmaritaland filing status? Checkoneonly.
          N Notmarried.FiloutCol umnA,Ii nes2-11.
          Q Marriedandyourspouseisfilingwithyou.Fi   lloutbothCol umnsAandB,Ii nes2-11.
          Q MarriedandyourspouseIsNOTfilingwithyou.Youandyourspouseare:
            Q LivinginthesamehouseholdandarenotIegallyseparated.Fi       lloutbothColumnsA andB,Iines2-11.                                                    1
            Q Livingseparatelyorarelegal   lyseparated.FilloutColumnA,Iines2-11',donotfi
                                                                                       lloutColumnB.Bycheckingthi
                                                                                                                sbox,youdeclare
                underpenaltyofperjurythatyouandyourspouseareIegall yseparatedundernonbankruptcylawthatappl
                                                                                                         iesorthatyouandyour
                spousearelivingapadforreasonsthatdonotincludeevadingtheMeansTestrequirements.11U.S.C.j707(b)(7)(B).
          Fillin theaverage monthly income thatyou received from aIIsources,derivedduringthe6 fullmonths beforeyou filethis
          bankruptcycase.11U.S.
                              C.j101(10A).Forexample,i
                                                     fyouarefilingonSeptember15,the6-monthperiodwoul
                                                                                                   dbeMarch1through
          August31.I  fthe amountofyourmonthl yincomevari
                                                        edduri
                                                             ngthe6 months,addtheincom eforaI
                                                                                            I6 monthsanddi
                                                                                                         videthetotalby6.
          Fillinthe resul
                        t.Do noti
                                nclude any i
                                           ncomeamountmorethanonce.Forexampl e,ifbothspousesownthe samerentalpropedy,putthe
          i
          ncomefrom thatpropel inonecol
                                      umnonly.lfyouhavenothi
                                                           ngtoreportforanyl
                                                                           ine,wri
                                                                                 te$0inthespace.
                                                                                                       Colum nA           Column B
                                                                                                       Dehtor.1           Debtor2or
                                                                                                   .                      nonm ljng spouse
 2. Yourgrossw ages,salary,tips,bonuses,ovedime,andcom missions                             .'
                                                                                             ''
          (beforealIpayrol
                         ldeducti
                                ons).                                                   z
                                                                                        .
                                                                                                       $2,7:8.00                                              1
 3. Alimonyand maintenance payments.Do notincl
                                             ude paymentsfrom a spous '
                                                                      f...''
                                                                           ,.
    Column B isfiled in.                                                   .
                                                                             p                         $()
                                                                                                         .::               $
 4.AIIam ounts from anysource which are regularlypaid forhouseholdexpenses
    ofyou oryourdependents,including child suppod.Include regularcontributions
    from anunmarried partner,membersofyourhousehold,yourdependents,parents,
    and room mates.Include regularcontributionsfrom a spouse onlyifColumn B is not
    fill
       ed in. Donotinclude paymentsyou Iisted on Iine 3.                                               $0.
                                                                                                         :0                $
 5. Netincom efrom operating a business,profession, D                                                                                                         l
    orfarm                                                 ebtor1 Debtor2                                                                                     )
          Grossreceipts(beforeaI
                               Ideductions)                $                   $
          Ordinaryandnecessaryoperati
                                    ngexpenses            -$                  -$                                                                              i
          Netmonthlyincomefrom abusiness, professi                                          Ce
                                                                                             opy
                                                 on,orfarm $:.00               $            h re+      $:.
                                                                                                         %                 $
 6. Netincom e from rentaland otherrealproperty                  Debtor1      Debtor2
          Grossreceipts(beforeaIldeducti
                                       ons)                       $            $
          Ordinaryandnecessaryoperati
                                    ng expenses                 -$            -$
          Netm onthlyincom efrom rentalorotherrealpropedy                                   Copy
                                                                 $n.(
                                                                    m          $            jyeree     $0.00               $
 7. Interest,dividends,and royalties                                                                   $0.00               $


OfficialForm 122A-1                              Chapter7 StatementofYourGurrentM onthly lncome                                                gage 1
          Case 2:19-bk-14621-VZ                                     Doc 1-1 Filed 04/22/19 Entered 04/23/19 09:55:51                                                                                Desc
                                                                     Main Document Page 65 of 86


Debtor1            Janice Lynette McGowan                                                                                             Case number(pTknown)
                   FirstName           MiddleName                  LastName

                                                                                                                                         Column A                       Col
                                                                                                                                                                          umnB
                                                                                                                                         Debtor1                        Debtor2 or
                                                                                                                                                                        non-filing spouse
 8. Unem ploymentcompensation                                                                                                              $0.:0                           $
          Do notentertheamountifyoucontendthattheam ountreceived wasa benefit
          undertheSocialSecuri
                             tyAct.Instead,I
                                           istithere:..................,........1

                                                                                           $
 9. Pension orretirem entincom e.Do notincludeanyamountreceivedthatwasa
          benefitunderthe SocialSecurityAct.                                                                                               $0.
                                                                                                                                             00                           $
 10.Income from aIIothersources notlisted above.Specifythe source and amount.
    Do notincludeanybenefitsrecei vedunderthe SocialSecurityActorpayments received
    asa victim ofawarcrime,acrimeagainsthumani   ty,orinternationalordom estic
    terrori
          sm .Ifnecessary,I
                          istothersources ona separate page andputthetotalbelow.
                                                                                                                                         $                               $
                                                                                                                                         $                      '        $
           Totalamountsfrom separate pages,ifany.                                                                                       + $:.00                         +$
 11.Calculateyourtotalcurrentmonthl
                                  y income.AddIines2through 10foreach                                                                                               +                               =
          column.Then addthetotalforColumnA to thetotalforColumnB.                                                                          $2,708.:0                     $                              $2,
                                                                                                                                                                                                           708.00
                                                                                                                                                                                                        Totalcurrent
                                                                                                                                                                                                        monthlyincome
  '.
                  Dekerm ine W hether'he M eans TestA pplies to You

 12.Calculate yourcurrentmonthlyincomeforthe year.Follow these steps:
          12a. copyyourtotalcurrentmonthl
                                        yincomefrom Ii
                                                     ne11.,,
                                                           .............................................................,..,,
                                                                                                                            .,....copyIi
                                                                                                                                       ne11heree         $2.
                                                                                                                                                           708-00
               Mul
                 tipl
                    yby12(thenumberofmonthsinayear).                                                                                          .-...'
                                                                                                                                                   -'''' x 12                                                            '
          12b. Theresul
                      tisyourannualincomeforthi
                                              spartoftheform.                                                                                   12b. $32,   496.00
                                                                                                                                                                                                                             ..''.J


 13.Calculate the median familyincomethatappli
                                             esto you.Follow these steps:
          Fillinthe state in whichyouIive.                                                 alifornia

          Fillinthe num berofpeople inyourhousehold.

    FDillir
          !t01()rrl()(liéhrlf:lrrlil
                                   sriry()()rï
                                             7()ftlrs/tlt
                                                        lrEitlhti)ëlrl(16iipril()fgt()tl6;(,#!()1(1. ..,...,.,,.,,..............,,.........................,..........................................1
                                                                                                                                                                                                      3.((). $)gg,gj,.
                                                                                                                                                                                                                     x
    Tofinda Ii   stofappli      cable medi     anincome amounts,go online usi                 ng thelinkspecified i                ntheseparate                                                          --''
                                                                                                                                                                                                            '
                                                                                                                                                                                                            '
    instructionsforthisform .ThisIistmayalsobe availableatthe bankruptcyclerk'soffice.
 14.How do the lines com pare?
          14a.K Line12bi
                       sIessthanorequaltoIi
                                          ne13.Onthetopofpage1,checkbox1,Therei
                                                                              snopresumptionofabuse.
                   Goto Part3.
          14b.D Line12bi
                       smorethanIine13.Onthetopofpage1,checkbox2.ThepresumptionofabuseisdeterminedbyForm 122A-2.
                   GotoPad3 andfiloutForm 12M -2.
  -
      .            sign Below

                  Bysig i h re,Ideclareunderpenaltyofperjurythattheinformati
                                                                           ononthisstatementandinanyattachmentsistrueandcorrect.
                                           c
                  x Ja ceuynettevclo.                                                                                      x
                        i ature ofDebtor1                                                                                         SignatureofDebtor2

                   / oate04/16/2019                                                                                               oate
                  7'          MM / DD /YYYY                                                                                               MM / DD /YYYY
                    Ifyou checked Iine 14a,do NOT filloutor5le Form 122A-2.
                    lf ou checked Iine 14b,filloutForm 122A-2 and file itw ith this form .

OfficialForm 122A-1                                          Chapter7StatementofYourCurrentMonthlylncom e                                                                                                   gage 2 '
              Case 2:19-bk-14621-VZ                        Doc 1-1 Filed 04/22/19 Entered 04/23/19 09:55:51                    Desc
                                                            Main Document Page 66 of 86

                          :    @ @    * #*      #       e +


        Debtor1        Janice Lynette Mcoowan
                         Flp.;tNamg                 MiddleNwne        LastName
        Debtor2
        (Spouse,iffiling) FirstName                 MiddleName        LastName
        United states Bankruptcycourtforthe: CENTRAL DISTRICT OF CALIFORNIA

        case number
        (1fknown)
                                                                                                 Q checkifthisi
                                                                                                              sanamendedfi
                                                                                                                         ling


    OfficialForm 122A- 1Supp
    Statem entofExem ption from Presum ption ofAbuse Under: 707(b)(2) 12/1s
    Filethissupplementtogetherwi
                               thCàapter7StatementofYourCurrentMonthlyIncome(OfficialForm 122A-1),ifyoubelievethatyouare
    exempted from a presumptionofabuse.Beascomplete and accurateaspossible.l     ftwo married people arefiling together,and anyofthe
    exclusions in this statementappliesto onl
                                            y one ofyou,the otherperson should com plete aseparate Form 122A-1 ifyou believethatthis is
    requiredby11U.S.C.j707(b)(2)(C).

    *.
                  Identify the Kind ofDebts You Have

    1.Areyourdebtsprimarilyconsumerdebts?Consumerdebtsaredefinedin11U.
                                                                     S.C.j101(8)as'incurredbyanindi
                                                                                                  vidualpri
                                                                                                          mari
                                                                                                             lyfora
            personal,fami
                        ly,orhouseholdpurpose.'Makesurethatyouranswerisconsi
                                                                           stentwiththeansweryougaveatIine 16 ofthe VoluntaryPetitionfor
            IndividualsFil
                         ingforBankruptcy(Offici
                                               alForm 101).
            Q No.GotoForm 12M -1;onthetopofpage1ofthatform,checkbox1,Thereisnopresumptionofabuse,andsignPart3.Then
                   subrni
                        tthissuppl
                                 em entwi
                                        ththesi
                                              gned Form 122A-1.
            N Yes.GotoPart2.
    -
        -         Determ ine W hetherMilitary Service Provisions Apply to You

    2.Areyouadi
              sabledveteran(asdefinedin38U.S.C.j3741(1))?
      K NO Gotoline3.                                                                                                                          l
      D Yes.Di
             dyoui ncurdebtsmostlywhileyouwereonacti
                                                   vedutyorwhi
                                                             leyouwereperformingahomel
                                                                                     anddefenseactivi
                                                                                                    ty?
            10U.S.C.9101(d)(1))'
                               ,32U.S.C.j901(1).
                   D No.GotoIine3.
                   Q Yes.GotoForm 122A-1;onthetopofpage1ofthatform,checkbox1,Thereisnopresumptionofabuse,andsignPart3.
                              Then subm itthissupplem entwiththesignedForm 122A-1.
    3. Are you orhave you been a Reservist orm em ber ofthe NationalGuardT
            & No. CompleteForm 122A-1.Donotsubmitthissupplement.
            Q Yes.Wereyoucalledtoacti
                                    vedutyordidyoupe/orm ahomel  anddefenseactivi
                                                                                ty?10U.S.C.j101(d)(1)'
                                                                                                     ,32U.S.C.j901(1).
              Q No.Compl eteForm 122A-1.Donotsubmi tthi
                                                      ssupplement.
1             Q Yes.Checkanyoneofthefoll owingcategori
                                                     esthatappli
                                                               es:
1                 D90Iwascaledtoactivedut yanersept
                       daysandremainon active duty.
                                                    ember11,2x1,f
                                                                oratI
                                                                    east                  I
                                                                                          fyoucheckedoneoft
                                                                                                          hecat
                                                                                                              egori
                                                                                                                  estotheI
                                                                                                                         eA,goto
                                                                                         Form 12M -1.Onthe top ofpage 1ofForm 122A-1,
                  Q lwascalled to activedutyafterSeptem ber11,2001,foratleast            ch
                                                                                          jeckbox3,WheMeansTestdoesnotappl
                                                                                                                         ynow,and
                                                                                         sgnparta.Thensubmitthi  ssupplementwi ththesi gned
                      90 daysandwasreleasedfrom activedutyon                  ,          Form 12M -1.Youare notrequiredtofillouttherestof
                      whichisfewerthan 540 daysbefore Ifi
                                                        lethi
                                                            s bankruptcycase.            Offi
                                                                                            cialForm 12M -1duringthe exclusionperiod.The
                  Q Iam pedormingahomel
                                      anddefenseactivityforatIeast90days.                PMCIUSiOBperi
                                                                                                     Bdmeanstheti
                                                                                                                meyouareonactiveduty
                                                                                         orareperforminga homelanddefense activi
                                                                                                                               ty,andfor
                  Q IperformedahomelanddefenseactivityforatIeast90days,                  s4,
                                                                                           odaysafterward. 11U.S.C.j707(b)(2)(D)(i).
                      endingon                    ,whichisfewerthan540days
                      b                                                                  lfyourexcl
                                                                                                  usi
                                                                                                    onperiodendsbeforeyourcase i scl
                                                                                                                                   osed,
                       eforeIfilethis bankruptcycase.
                                                                                         you mayhavetofile an amendedform Iater.


    OfficialForm 122A-1Supp                           StatementofExemptionfrom Presumpti
                                                                                       onofAbuseUnderj707(b)(2)                        Rage1
            Case 2:19-bk-14621-VZ                                    Doc 1-1 Filed 04/22/19 Entered 04/23/19 09:55:51                                                                        Desc
                                                                      Main Document Page 67 of 86


                       @    - @       @ @*            @          *                                                                                        *       *' @ @ :         * *          *' *
                                                                                                                                                         -     j. z
      Debtor1        Janice Lynette McGowan                                                                                                           Accordingtothecalculationsrequired by
                      RrstName                            MiddleName                      LastName
                                                                                                                                                      thisStatement:
      Debtor2
      (Spouse,iffiling) FirstName           MiddleName            LastName                                                                            N 1.Thereisnopresumptionofabuse.
      United statesBankruptcy courtfo CENTRALDISTRICT OF CALIFORNIA                                                                                   D 2.Thereisapresumptionofabuse.
      case number
      (Ifknown)                                                                                                                                       D checkifthisi
                                                                                                                                                                   sanamendedfi
                                                                                                                                                                              ling



 O fficialForm 122A-2
 C hapter 7 M eans Test C alculation                                                                                                                                                                04/19
 Tofi
    lloutthisform,youwillneedyourcompl
                                     etedcopyofChapter7StatementofYourCurrentMonthlylncome(OfficialForm 122A-1).
 Be as completeand accurate as possible.Iftwo marri ed people arefilingtogether,bothareequall y responsibleforbeing accurate.Ifmorespace
 is needed,a/acha separate sheetto this form .IncludetheIine num berto w hichthe additionalinformation applies.On thetop ofanyadditional
 pages,writeyournameandcasenumber(i
                                  fknown).

  '
      .             DetermineYourAdjusted Income

 1.()4)1))!httltlrttltlll()tlrr()r!tr)l4:rlt11I!(ir!(;(>ly1f,......,,,.,,
                                                                        .......................................,
                                                                                                               .........()()I)!lIi
                                                                                                                                 rl(,11frt)r
                                                                                                                                           fl(lffitlié
                                                                                                                                                     llf:tlrm 1;
                                                                                                                                                               !3t3b-1h()rlh*ilb..........     j;               .

 2.Did youfilloutColumn B in Pad 1ofForm 122A-1?
          N No.Filli
                   n$0forthetotalonI ine3.
          D Yes.lsyourspousefilingwithyou?
            D No.GotoI   ine3.
            D Yes.Fi llin$0forthetotalonli
                                         ne3.

 3. Adjustyourcurrentmonthlyincomebysubtractinganypadofyourspouse'sincomenotusedtopayforthe
          householdexpenses ofyou oryourdependents.Follow thesesteps:
          OnIine 11,Column B ofForm 122A-1,wasanyamountofthe income youreported foryourspouse NOT
          regularly usedforthehousehold expensesofyouoryourdependents?

1 Q No.FilinOforthetotalonline3.
l D Yes Fillinthe informationbelow:
                .




l
t
               s
               Fo
                tart
                   exe
                     aa
                      mcphl
                          eputr
                              hp
                              ,eo
                                iseforwishuic
                                 ncome       hth
                                            sed toe
                                                  i
                                                  pneoym
                                                   ay
               people otherthan you ofyourdependents
                                                        ewspous
                                                       our asus esdtaxdebtortosupport ar
                                                               e'                     Fil
                                                                                        el
                                                                                         i
                                                                                         nthe
                                                                                         subt  atming
                                                                                             rac   ounfrt
                                                                                      yourSpotlses income
                                                                                                         you
                                                                                                        om                      ,



                                                                                                                  $

                                                                                                                  $
                                                                                                              +$

                                                                                                                  $                   0.00                                                               ()cn
1
#                                                                                                                                                  (
                                                                                                                                                   )(
                                                                                                                                                    )
                                                                                                                                                    r
                                                                                                                                                    )!tl
                                                                                                                                                       t
                                                                                                                                                       alk
                                                                                                                                                         1
                                                                                                                                                         er
                                                                                                                                                          t
                                                                                                                                                          p........*
                                                                                                                                                                   i
                                                                                                                                                                   l
                                                                                                                                                                   be--j
                                                                                                                                                                       l                                 -,
 4. Adjustyourcurrentmonthlyincome.SubtractthetotalonIi
                                                      ne3from I
                                                              ine1.                                                                                                                           $


 OfficialForm 122A-2                                                           Chapter7 Means TestCalculation                                                                                   page 1
              Case 2:19-bk-14621-VZ                                     Doc 1-1 Filed 04/22/19 Entered 04/23/19 09:55:51                                                            Desc
                                                                         Main Document Page 68 of 86
    Debtor1             Janice Lynetle McGowan                                                                                           Case numberfifknownj
                         FirslName          MiddleName                 kastName

    .
        -              çalculate YourDeductions from YourIncom e

        ThelnternalRevenueService(IRS)issuesNati
                                               onalandLocalStandardsforcedainexpenseamounts.Usetheseamountsto
        answerthe questionsin Iines6-15.To findtheIRS standards,go online using the Iinkspecifi
                                                                                              ed intheseparate instructionsfor
        thisform.This informationmay also beavailableatthe bankruptcyclerk's office.

        DeducttheexpenseamountssetoutinIines6-15 regardlessofyouractualexpense.lnlaterpartsoftheform ,youwillusesomeofyour
        actualexpensesiftheyarehi
                                gherthanthe standards.Do notdeductanyamountsthatyousubtracted from yourspouse'sincomeinline3
        anddonotdeductanyoperating expensesthatyousubtracted from incom einIines5and6 ofForm 122A-1.

        Ifyourexpensesdiff
                         erfrom monthto month,entertheaverageexpense.

        W heneverthispartoftheform referstoyou,itmeans bothyouand yourspouseifColumn B ofForm 122A-1isfill
                                                                                                         edin.


            5. Thenum berofpeople used in determining yourdeductionsfrom income
               Filli
                   nthenumberofpeoplewhocoul   d beclai
                                                      medasexemptionson yourfederalincometax return,
               plusthe num berofanyadditionaldependentswhom yousupport.Thisnum bermay bedi
                                                                                         fferentfrom
               the numberofpeopleinyourhousehol  d.


            NationalStandards                   YoumustusetheIRS NationalStandardsto answerthe questionsinIines6-7.


            6. Food,clothing,and otheri tems:Usi  ngthe numberofpeopl
                                                                    e youentered inIi
                                                                                    ne 5andtheIRS NationalStandards,fill
               inthedollaram ountforfood,clothing,and otheritems.
                                                                                                                                                                                                  l


               O ut-of-pockethealthcareallowance:Usi    ng the numberofpeopleyouenteredin I
                                                                                          ine 5andthe IRS NationalStandards,
               fillinthe dollaramountforout-of-pockethealthcare.Thenumberofpeopleissplitinto twocategories--people whoare
               under65 and peoplewhoare65orolder--becauseolderpeople havea higherI    RS al lowanceforheal thcarecosts.Ifyour
               actualexpensesarehi   gherthanthislRS amount,you maydeducttheadditi onalamounton I ine 22.                                                                                         .

               Peoplewho are under65yearsofage

                      Out-of-pockethealthcareallowance perperson
                                                                                               $                                                                                                  l
                                                                                                                                                                                                  L
'                     Numberofpeoplewho areunder65
                                                                                               X

               7c. Subtotal.Mul
                              tipl
                                 yIine7abyI
                                          ineTb.                                               $                           copyheree            $


                Peoplewho are 65yearsofageorolder                                                                                                                                                 j

               7d. Out-of-pockethealthcare allowance perperson
                                                                                                                                                                                                  l
                                                                                               $
                      Numberofpeoplewhoare 65orolder                                           x

                      Subtotal.Mul
                                 tipl
                                    yIine7dbyline7e.                                                                       copyheree + $


               Zg. lrlytlll./it
                              l(1Iirh()E;;!()11rl(17f.....................................................................................                      (;()r,jjttltzllk1(,rlh*ilh $
                                                                                                                                                                                                  j
                                                                                                                                                                                                  l
    Offici
         alForm 122A-2                                                                Chapter7MeansTestCalculation                                                                        Page2
     Case 2:19-bk-14621-VZ                                      Doc 1-1 Filed 04/22/19 Entered 04/23/19 09:55:51                                                                           Desc
                                                                 Main Document Page 69 of 86
Debtor1        Janice Lynette McGowan                                                                                             Case number(ffknowns
               FirslName            Ml
                                     ddleName                  LastName




   Basedon informationfrom theIRS,theU.S.Trustee Program hasdivided the IRS LocalStandardforhousing for
   bankruptcy purposesintotwo parts:
   * Housingand utilities- Insuranceand operating expenses
   * Housingand utilities- Mortgageorrentexpenses
   To answerthequestions in Iines8-9,use the U.S.Trustee Program chart
   To5nd t*echart,goonlineusing the l
                                    inkspeci
                                           sed inthe separate instructions forthisform.
   Thischartmayalso beavailable atthebankruptcyclerk'soffice.

      Housingand utilities- Insuranceand operatingexpenses'                              .Using the num berofpeopl                  e youentered in Ii          ne 5,fil    linthe
      (1()Ié,r1,rrl()tlrltI
                          ii;ti)(1ftlrJé
                                       tltzr()
                                             tltlrltj
                                                    rftlri
                                                         rt6
                                                           )tzrllr)()tlé,r!(1();)()rë
                                                                                    ptirl(;f,)t;)(,r)i;()ï;. ........................................................................

   9. Housing and utilities- Mortgage orrentexpenses'
                                                    .
      9a.Usingthenumberofpeople youentered inIine 5,fillinthe dollaramountlisted
           ftlrb/
                tlur()
                     ()tlrlts/ftlrrrl()rtti11(;()()rrilrlti))
                                                            l;)i)rlil()s.......................................................................            $

      gb.-rotalaveragemonthl
                           ypaymentforaIImortgagesandotherdebts securedbyyourhome.

           To calculatethe totalaveragem onthl
                                             y payment,addal
                                                           lamountsthatare
           contractuallyduetoeachsecuredcreditorinthe60 monthsafteryoufilefor
           bankruptcy.Thendivideby60.

             Nameofthe creditor                                                                         Average monthly
                                                                                                        pam ent

                                                                                                        $

                                                                                                        $

                                                                                                   + $

                                             T                                                                                       Copy                                       Repeatthis
                                               otalaveragemonthl
                                                               ypayment                                 $                            here+             -
                                                                                                                                                           $                    amounton
                                                                                                                                                                                Iine333.

             Netmortgageorrentexpense.
            subtractIine9bçtotalaveragemonthlypayment)from line9a(mortgageor                                                                               $                    Cop# $
            rer?ttlltlp()r?ï)()). Iftklil1hrrl()Llr)tiiiI()6969tt1z!r)i$(),()rltllr$;()...........,........................,........................                            ueree


  10.Ifyou claim thatthe U.S.Trustee Program's division ofthe IRS LocalStandardforhousing is incorrectand afects                                                                           $
      the calculation ofyourm onthlyexpenses,fillin anyadditionalam ountyouclaim .
      Explain
      why:


  11.Localtranspodation expenses:Checkthe num berofvehiclesforwhichyou claim anownershiporoperating expense.
      Q 0.GotoI
              ine14.
      Q 1.GotoI
              ine12.
      Q 2ormore.GotoIine12.

  12.Vehicle operation expense;UsingthelRS LocalStandardsand the num berofvehi
                                                                             clesforwhichyouclaim the
      operatingexpenses,5IIi
                           ntheOperatingCoststhatapplyforyourCensusregionormetropoli
                                                                                   tanstati
                                                                                          sticalarea.                                                                                      $



OfhcialForm 122A-2                                                           Chapter7 MeansTestCalculation                                                                                     Rage3
     Case 2:19-bk-14621-VZ                                   Doc 1-1 Filed 04/22/19 Entered 04/23/19 09:55:51                                                      Desc
                                                              Main Document Page 70 of 86
Debtor1       Janice Lynette McGowan                                                                                        Casenumber(/fknown)
               Fi
                rstName           Middle Name               kastName



   13.Vehicleownership orIeaseexpense:Using the IRS LocalStandards,calculate the netownershiporIeaseexpense
      foreachvehicle below.You maynotclaim theexpense ifyoudo notmakeanyloanorleasepaymentsonthevehicle.
      ln additlon,you may notclaim the expense form ore than two vehicles.

      Vehicle 1           DescribeVehicl
                                       e1:


      13a. ()wn()riitlirl()r1()z!Cii
                                   ry(;()tlCitsitzElirl()lFl6$L-tl(21,1iitllrl(1E!rtl............................,.......................        11
      13b. Average monthly paymentforaIIdebtssecured byVehicle 1.
           Do notincludecostsforIeasedvehicles.
             To calculatetheaveragemonthlypaymenthereandonline 13e,addaII
             amountsthatare contractuallydue toeachsecured creditorinthe 60m onths
             afteryoufiledforbankruptcy.Thendivide by60.

                   Name ofeach creditorforVehicle1                                     Averagemonthly
                                                                                       pa#ment
                                                                                           $

                                                                                      + $
                                                                                                                          copy                         Repeatthis
                                   Totalaveragemonthlypayment                              $                              ueree             -$        amounton
                                                                                                                                                       line aas.

                                                                                                                                                      copynet
      lac.Netvehicle 1ownershi
                             porI
                                easeexpense                                                                                                           veuicl
                                                                                                                                                           e1
            subtractI
                    ine l3bfrom Ii
                                 ne l3a.Ifthisamounti
                                                    slessthan$0, enter$0...,,........,,.
                                                                                       ,,,,........                                          $        expense
                                                                                                                                                      j,.. .....     s
                                                                                                                                                                              l
      Vehicle2            DescribeVehi
                                     cle2:



      13d. (:h
             bh/rt(,rsklirl()rI
                              (hë8Epi
                                    rl(;()tlEitEitziiifl()lFki;t
                                                               -tl()181trtlprl(1E,rtl............................................,....       y;
      13e. Average monthly paymentforaI
                                      Idebtssecured byVehicle2.
           Donotinclude costsforleasedvehicles.

                   Nameofeach creditorforVehicle 2                                     Average monthly
                                                                                       payment
                                                                                           $                                                                                  1
                                                                                                                                                                              l

                                                                                      + $                                                                                     I

                                                                                                                           copy                        Repeatthis
                                     Totalaveragemonthlypayment                            $                               here+            -$        amo
                                                                                                                                                      j   unc.
                                                                                                                                                      jne aaton               '

                                                                                                                                                      copy net
      13f. NetVehicle 2ownershiporIease expense                                                                                                       vehicle2
            Subtractli
                     ne 13efrom 13d.Ifthi
                                        samountisIessthan$0,enter$0.,,
                                                                     ...............................                                         $        expense
                                                                                                                                                      here...*       $

  14.Publictranspodationexpense'
                               .Ifyouclaimed0vehi
                                                clesi
                                                    nIine 11,using the IRS LocalStandards,filinthe
      PublicTransportationexpenseall
                                   owanceregardl
                                               essofwhetheryouusepublictranspodation.                                                                                $

  15.A
     de
      ddu
        it
         ci
          t
          oa
           na
            pl
             up
              bu
               l
               ic
                btli
                   r
                   c
                   antr
                      sa
                       pn
                        os
                         dp
                          ao
                           ti
                            o
                            dnat
                               e
                               io
                                xp
                                 neenx
                                     sp
                                      ee
                                       ,n
                                        yo
                                         su
                                          e:mI
                                             f
                                             ayo5
                                                ul
                                                 Ic
                                                  in
                                                   l
                                                   awi
                                                     mhead
                                                         ty
                                                          1oo
     morethanthe IRS LocalStandard forPublicTransportation.
                                                            urb
                                                              meo
                                                                l
                                                                i
                                                                e
                                                                rv
                                                                 'e
                                                                  ve
                                                                   i
                                                                   s
                                                                   hi
                                                                    t
                                                                    c
                                                                    hl
                                                                     esap
                                                                        i
                                                                        npI
                                                                          r
                                                                          i
                                                                          o
                                                                          ne
                                                                           pr
                                                                            i
                                                                            1
                                                                            a
                                                                            1t
                                                                             e
                                                                             ae
                                                                              nx
                                                                               dpi
                                                                                 e
                                                                                 fy
                                                                                  no
                                                                                   se
                                                                                    u,
                                                                                     c
                                                                                     b
                                                                                     la
                                                                                      ui
                                                                                       t
                                                                                       myo
                                                                                         t
                                                                                         h
                                                                                         uam
                                                                                           ty
                                                                                            ao
                                                                                             yunm
                                                                                                ot
                                                                                                 ac
                                                                                                  yl
                                                                                                   ai
                                                                                                    m
                                                                                                    l
                                                                                                    so                                                               $
                                                                                                                                                                              l
Offici
     alForm 122A-2                                                        Chapter7 MeansTestCalcul
                                                                                                 ation                                                               Page 4
     Case 2:19-bk-14621-VZ                      Doc 1-1 Filed 04/22/19 Entered 04/23/19 09:55:51                              Desc
                                                 Main Document Page 71 of 86
            Janice Lynette MoGowan                                                      Casenumberfifknownj
            Fi
             rstName     Middle Name           kastName


   OtherNecessaryExpenses              ln addition tothe expensedeductionsIisted above,youareallowed yourm onthl
                                                                                                               yexpensesfor
                                       the foll
                                              owi ng IRS categori
                                                                es.

   16.Taxes:The totalmonthlyamountthatyouwillactuallyoweforfederal,stateandIocaltaxes,suchasincometaxes,self-
      empl oymenttaxes,Soci alSecuritytaxes,and Medicaretaxes.Youmayincludethe monthlyamountwi   thheldfrom your                $
      payforthesetaxes.However,i   fyou expecttoreceiveataxrefund,you mustdividetheexpected refund by 12 and
      subtractthatnumberfrom thetotalm onthlyamountthatiswithheldto payfortaxes.
      Do notinclude realestate,sales,orusetaxes,

   17.Involuntarydeductions:Thetotalmonthlypayrolldedudi
                                                       onsthatyourjobrequi
                                                                         res,suchasretirementcontributi
                                                                                                      ons,
      uniondues,anduniform costs.
      Donotincludeamountsthatarenotrequi
                                       redbyyourjob,suchasvoluntary401(k)contri
                                                                              butionsorpayrol
                                                                                            lsavi
                                                                                                ngs.                            $

   18.Lifeinsurance:Thetotalmonthlypremiumsthatyou payforyourownterm Ii      feinsurance.lftwo married peoplearefil
                                                                                                                  ing
      together,incl
                  udepaymentsthatyoumaieforyourspouse'sterm I     ife i
                                                                      nsurance.Do notinclude premiumsforIife
      insurance onyourdependents,fora non-fili
                                             ng spouse'
                                                      s Iifeinsurance,orforanyform ofIife i
                                                                                          nsuranceotherthanterm .
                                                                                                                                $

   19.Court-ordered paym ents:The totalmonthlyamountthatyoupayasrequired bytheorderofacourtoradm inistrative
      agency,suchasspousalorchi ldsupportpayments.
      Do notinclude paymentsonpastdueobli gationsforspousalorchildsuppod.Youw i
                                                                              llIi
                                                                                 sttheseobligationsin I
                                                                                                      ine 35.                   $

  2O.Education:Thetotalmonthlyam ountthatyoupayforeducationthatiseitherrequired:
      * asaconditi
                 onforyourjob,or
      K foryourphysicallyorm entallychallengeddependentchild ifno publiceducationisavailableforsim ilarservices.                $

  21.Childcare;Thetotalmonthlyamountthatyoupayforchil
                                                    dcare,suchasbabysitting,daycare,nursery,andpreschool.
     Do notincludepaymentsforanyelementaryorsecondaryschooleducation.                                                           $

  22.Additionalhealthcareexpenses,excluding insurancecosts:Themonthlyamountthatyoupayforhealth care that
     i
     srequi redfortheheal thandwelfare ofyouoryourdependentsandthati  snotreimbursed byinsurance orpaidbya
     healthsavingsaccount.Include onlythe amountthatismorethanthetotalentered in li
                                                                                  ne 7.
     Paymentsforheal th insuranceorheal thsavingsaccountsshouldbe Ii
                                                                   stedonlyinIine25.                                            $

  23.Optionaltelephones and telephoneservices:Thetotalmonthlyamountthatyoupayfortelecomm unicationservicesfor
     youand yourdependents,such aspagers,callwaiting,calleridentification,specialIong distance,orbusinesscellphone
     service,totheextentnecessaryforyourhealth and welfareorthatofyourdependentsorforthe productionofincome,ifit                $
     isnotreimbursed byyourem ployer.
     Donotincludepaymentsforbasichometelephone,internetandcellphone service.Donotinclude self-employm ent
     expenses,such asthosereported on Iine5 ofOfficialForm 122A-1,oranyamountyoupreviouslydeducted.

  24.Add aIIofthe expenses allowed underthe 1RS expenseallow ances.                                                             $
      Add lines 6 through 23.




Offici
     a!Form 122A-2                                        Chapter7 MeansTestCalcul
                                                                                 ation                                          O ge 5
     Case 2:19-bk-14621-VZ                    Doc 1-1 Filed 04/22/19 Entered 04/23/19 09:55:51                                                  Desc
                                               Main Document Page 72 of 86
Debtor1          Janice Lynette McGowan                                                Case numberflfknown)
                 FirstName   Mi
                              ddleName        LastName


   AdditionalExpense Deductions           Theseareadditionaldeductionsallowed bythe MeansTest.
                                          Note:Do notinclude anyexpense allowancesIisted inIines6-24.

   25.Healthinsurance,disabilityinsurance,and healthsavingsaccountexpenses.The monthlyexpensesforhealth
      insurance,di
                 sabi
                    lityinsurance,and health savi
                                                ngsaccountsthatarereasonablynecessaryforyourself,yourspouse,oryour
      dependents.
      HeaIth i
             nsurance                                        $
      Di
       sabi
          lityinsurance                                      $
      Heal
         thsavingsaccount                                 + $
      IF(lté,l                                               $1                          ()(hr)!ltotalherfrK
                                                                                                           ilb.....................................       1;
      Do youactuallyspendthistotalamount?
      K No.How muchdoyouactuall
                              yspend?                        $
      :2 Yes

   26.Continuing contributionsto the care ofhousehold orfamil
                                                            y m em bers.The actualmonthlyexpensesthatyouwill
     continueto payforthereasonableandnecessarycare andsuppodofan elderl
                                                                       y,chroni
                                                                              cal
                                                                                lyil,ordi
                                                                                        sabl
                                                                                           edmemberofyour                                                 $
      household ormemberofyourimmediatefamil
                                           ywho is unabl
                                                       etopayforsuchexpenses.These expensesmay i
                                                                                               ncl
                                                                                                 ude
     contributi
              onstoanaccountofaquali
                                   fi
                                    edABLEprogram.26U.S.C.j529A(b).

   27.Protection agalnstfam ilyviolence.The reasonablynecessarymonthlyexpensesthatyou i
                                                                                      ncurtomaintainthesafetyof
     you andyourfamilyunderthe Fami
                                  lyViolence Preventinnand ServicesActorotherfederallawsthatappl
                                                                                               y.                                                         $
     ByIaw,the courtmustkeepthenatureofthese expensesconfidential.
                                                                                                                                                                  l
   28.Additionalhomeenergycosts.Yourhomeenergycostsareincluded inyourinsurance and operating expensesonIine8.
      I
      fyoubelievethatyouhave homeenergycoststhataremorethan the homeenergycosts included i
                                                                                         nexpenseson line
     8,thenfilintheexcessamountofhome energycosts.                                                                                                        $
     Youmustgi  ve yourcasetrusteedocumentationofyouractualexpenses,and you mustshow that!headditionalamount
     claimed is reasonableand necessary.

   29.Educationexpensesfordependentchildrenwhoareyoungerthan18.Themonthl  yexpenses(notmorethan$170.83*
     perchi
          ld)thatyoupayforyourdependentchildrenwhoareyoungerthan18yearsoI
                                                                        dtoattendaprivateorpubli
                                                                                               c
     elementaryorsecondaryschool.                                                                                                                         $
     Youmustgive yourcasetrustee documentationofyouractualexpenses,and you mustexplain whytheamountclaim edis
     reasonableandnecessaryandnotalreadyaccounted forinlines6-23.
      * Subjecttoadjustmenton4/01/22,andevery3yearsafterthatforcasesbegunonorafterthedateofadjustment.

   30.Addi
         tionalfood and clothinq expense.Themonthl
                                                 yamountbywhichyouractualfood and cl
                                                                                   othingexpensesarehigher                                                $
     thanthe combinedfoodandclothing allowancesinthe IRS NationalStandards.Thatam ountcannotbe morethan5% ofthe
     food and clothingallowances in the IRS NationalStandards.
     To5ndachartshowingthemaximum additionalall
                                              owance,goonl
                                                         ineusingtheIinkspeci
                                                                            fi
                                                                             edintheseparatei
                                                                                            nstructionsfor                                                        j
     t
     Y
     ho
      i
      s
      uf
       m
       or
        u
        ms.
          tT
           sho
             i
             s
             wct
               hh
                aa
                 r
                 tt
                  m
                  he
                   ay
                    aa
                     dl
                      d
                      si
                       o
                       t
                       i
                       obn
                         eal
                           aa
                            va
                             mi
                              l
                              o
                              au
                               bn
                                l
                                e
                                tc
                                 al
                                  t
                                  at
                                   i
                                   h
                                   meed
                                      bai
                                        s
                                        nk
                                         r
                                         e
                                         uap
                                           s
                                           t
                                           o
                                           cy
                                            na
                                             c
                                             b
                                             le
                                              l
                                              e
                                              rka
                                                '
                                                s
                                                no
                                                 dfn
                                                   i
                                                   c
                                                   ee
                                                    ce
                                                     .ssar
                                                         y.                                                                                                       l
                                                                                                                                                                  j
   31.iContinuingcharitablecontributions.Theamountthatyouwi
                                                          llcontinuetocontributei
                                                                                ntheformofcashorfinancial                                                 $       l
      nstrumentstoarel
                     igiousorcharitabl
                                     eorgani
                                           zati
                                              on.26U.
                                                    S.C.j170(c)(1)-(2).                                                                                           ù

   32.Add aIIoftheadditionalexpensedeductions.                                                                                                        $
     AddI
        ines25through31.                                                                                                                                          1
                                                                                                                                                                  .




Offici
     alForm 122A-2                                       Chapter7 MeansTestCalculation                                                                    page6
     Case 2:19-bk-14621-VZ                               Doc 1-1 Filed 04/22/19 Entered 04/23/19 09:55:51                                                          Desc
                                                          Main Document Page 73 of 86
Debtor1     Janice Lynette McGowan                                                                                    Case number(ifknownt
            FirstName         MiddleName                LastName



   Dedud ions forDebtPaym ent

  33.Fordebtsthatare securedbyan interestinproperty thatyou ow n,including homemortgages,vehi    cle
     Ioans,and othersecured debt,fillin Iines33athrough33e.
     Tocalculatethetotalaverage monthlypaym ent,add aIlamountsthatarecontractuallyduetoeachsecured
     creditorin the 60m onthsafteryoufileforbankruptcy.Thendivide by60.

                                                                                                                                    Average monthly
                                                                                                                                    Payment
            Mortgages onyourhome:
                                                                                                                                      $

            Loans on yourfirsttwo vehicles:
                                                                                                                                      $

                                                                                                                                      $
      33d. Listothersecured debts:

              Name ofeach creditorforother                         ldentify propertythat                    Doespam ent
              secured debt                                         securesthedebt                           includetaxes
                                                                                                            orinsurance?
                                                                                                              E1 No                   $
                                                                                                              L1 Yes
                                                                                                              U No                    $
                                                                                                              Q Yes
                                                                                                              D No
                                                                                                              D Yes               +$
                                                                                                                                                      copy total
     33e.Totalaveragemonthl
                          ypayment.AddI
                                      ines33athrough33d...........,.,,.,,.,,,
                                                                            .....,,......,,,.,,,
                                                                                               ........ $                                             here+          $

  34.Areanydebts thatyou Iisted in Iine 33secured byyourprimaryresidence,a vehicle,
     orotherproperty necessaryforyoursuppod orthesupportofyourdependents?

      D No. GotoIine35.
      Q Yes.Stateanyamountthatyoumustpaytoacreditor,inaddi
                                                         tiontothepayments
            l
            istedi
                 nIi
                   ne33,tokeeppossessionofyourpropedy(call
                                                         edthecureamount).
              Next.divide by 60 and 5llin the information below.
               Name ofthe creditor                     Identify property that               Totalcure                                 Monthly cure
                                                       secures the debt                     amount                                   amount
                                                                                          $                      .
                                                                                                                 i-60 =              $
                                                                                          $                      + 60 =              $
                                                                                          $                      + 60 =           +$

                                                                                                                   Total             $                Cop
                                                                                                                                                        ey+total
                                                                                                                                                      her            $

  35.Do you ow eany priorityclaimssuchasa prioritytax,childsupport,oralimony-
     thatarepastdueasofthefilingdateofyourbankruptcycase?11U.S.C.j507.
     D No.GotoIi ne36.
     D Yes.FilinthetotalamountofaIIofthesepriori
                                               tyclai
                                                    ms.Donotincludecurrentor
              ongoing pri
                        ori
                          tycl
                             aim s,suchasthoseyouIistedinIine 19.
               Total1)l'1()tlr1t()f131r)lpEi
                                           t-(jtz(,;)rit)ri
                                                          tl/tlllpir?l1;-....................................-......................... $             + 60 =
     Case 2:19-bk-14621-VZ                                                Doc 1-1 Filed 04/22/19 Entered 04/23/19 09:55:51                                                      Desc
                                                                           Main Document Page 74 of 86
Debtor1           Janice Lynette McGowan
                  FirstName              MtddleName                      LastName


   36. AreyoueligibletofileacaseunderChapter13?11U.S.C.j109(e).
          Formoreinformati  on,go online usingthe IinkforBankruptcyBasicsspeci
                                                                             fied i
                                                                                  ntheseparate
          instructionsforthisform.BankruptcyBasicsmayalso be available atthe bankruptcyclerk'soffi
                                                                                                 ce.
        K No.GotoIi  ne37.
        Q Yes.Fillinthefol
                         lowinginformation.
                      Projectedmonthlyplanpaymenti
                                                 fyouwerefi
                                                          lingunderChapter13                                                                $
                      Currentm ultiplierforyourdistrictasstated ontheIistissued bythe
                      Administrati
                                 veOfficeoftheUni
                                                tedStatesCouds(fordistri
                                                                       ctsinAlabamaand
                      NorthCarol ina)orbytheExecuti
                                                  veOfficeforUni
                                                               tedStatesTrustees(foraII
                      otherdi
                            stricts).
                      Tofinda listofdistrictmultipliersthatincludesyourdistrict,go onlineusing the
                      Iinkspecifiedinthe separateinstructionsforthisform .ThisIistm ayalsobe
                      availableatthebankruptcyclerk'soffice.
                                                                                                                                                                  copv total
                      Averagemonthlyadmini
                                         strativeexpensei
                                                        fyouwerefili
                                                                   ngunderChapter13                                                         $                     here-+                $


   37.Add aIIofthe deductionsfordebtpayment.                                                                                                                                        $


   TotalDeductionsfrom Incom e

   38.AddaIIoftheallowed deductions.
     CopyIi
          ne 24,AIIoftheexpensesal
                                 lowed underlRS                                                              $
     tllt/)tl1111()2ï1133?/:l/1()t)1;............................,,........,,,,...........................

     CopyIi
          ne 32,AI
                 Ioftheadditionalexpense deductions.
                                                   ......... $

     CopyIi
          ne 37,AI
                 Iofthe deducti
                              onsfordebtpayment............ + $

                                                                         Totaldeducti
                                                                                    ons                      $                    Copytotalhere...............,............+            $
   -.
                    Determ ine W hetherThere Is a Presum ption ofA buse

   39.Calculate m onthly disposableincom efor60m onths                                                                                                                                            '

        39a. Copyline4,aqustedcurrentmonthlyincome.....
        39b. CopyIi
                  ne38,Totaldeductions..........                                                         ..$
        39c. S
             Monthlydisposabl
                            eincome.11U.S.C.j707(b)(2).                                                      $                    copy
                   ubtractIine39bfrom Iine 39a.                                                                                   here+               $
                                                                                                                                                       x60                                        l
                                                                                                                                                                                                  1
                                                                                                                                                                                                  1
        :$6)                                                                                                                                                             Copy
          (1.q
             r()t1
                 lI.r
                    kltll
                        tiill
                            s/I
                              if)():
                                   $6)()t)5
                                          4i$().................................,,,,.............................................,...........,,,
                                                                                                                                               ......... 1)              heresjjj
                                                                                                                                                                                    $

  40.Find outw hetherthere isa presum ptionofabuse.Checkthe boxthatapplies:
        N Theline39disIessthan$8,175*.Onthetopofpage1ofthi
                                                         sform,checkbox1,Thereisnopresumptionofabuse.Goto
            Pad5.

        Q Theline39dismorethan$13,650*.Onthetopofpage1ofthi
                                                          sform,checkbox2,Thereisapresumpti
                                                                                          onofabuse.You
            m ayfilloutPart4 i
                             fyouclaim speci
                                           alci
                                              rcumstances.Thengoto Part5.

        D TheIine39disatIeast$8,175*,butnotmorethan$13,650*.Gotoli   ne41.
          * Subjecttoadjustmenton4/01/22,andevery3yearsafterthatforcasesfIedonorafterthedateofadjustment.

OfflcialForm 122A-2                                                                      Chapter7 Means TestCalculation                                                                 rlage 8
                Case 2:19-bk-14621-VZ                                        Doc 1-1 Filed 04/22/19 Entered 04/23/19 09:55:51                                                                    Desc
                                                                              Main Document Page 75 of 86
                            Janice Lynette McGowan                                                                                              Casenumber(/fknown)
                            FirstName           MiddleName                  LastName

'



            41.41a.Fillintheamountofyourtotalnonpriority unsecureddebt.lfyoufilled outA
                   SummaryofYourAssetsand Liabil
                                               itiesand CertainStatisticallnformati
                                                                                  onSchedules
                          (Offici
                                alForm 106Sum),youmayrefertoli
                                                             ne3bonthatform.............................
                                                                                                       ,.......,,................. $
                                                                                                                                                                           x .25

                    41b.25% ofyourtotalnonpriorityunsecureddebt.11U.S.C.j707(b)(2)(A)(i)(I).                                                                                 $           Copy
                        p
                        klt2Itir)l5/lirl()tl11hL)J!().:?65.........................................
                                                                                                  ..........
                                                                                                           ...........,...,,.....,..........,,.,,.............
                                                                                                                                                             ..........
                                                                                                                                                                      ......
                                                                                                                                                                                         ueree     $


            42.Determ inewhetherthe incom eyouhave Ieftoveraftersubtracting aIIallow ed deductions
               isenoughto pay 25% ofyourunsecured,nonpriori ty debt.
               Checkthe boxthatapplies:
                D Line39dislessthanIine41b.Onthetopofpage1ofthisform,checkbox1,Thereisnopresumpti
                                                                                                onofabuse.
                       Goto Pad 5.

                D Line39disequaltoormorethanIine41b.Onthetopofpage1ofthi
                                                                       sform,checkbox2,Therei
                                                                                            sapresumption
                       ofabuse.You mayfilloutPart4 i
                                                   fyouclaim speci
                                                                 alci
                                                                    rcumstances.Thengoto Part5.



    --          a          G ive Details AboutSpeeialcircum stances

    43.Doyouhaveanyspecialcircumstancesthatjusti   fyaddi
                                                        ti
                                                         onalexpensesoradjustmentsofcurrentmonthl
                                                                                                yincomeforwhichthereisno
       reasonablealternative?11U.S.C.j707(b)(2)(B).
            Q       No. Goto Part5.
                                                                                                                                                                                                                l
            Q Yes.Filinthefollowi
                                nginformati
                                          on.AIIfiguresshoul
                                                           dreflectyouraveragemonthl
                                                                                   yexpenseori
                                                                                             ncomeadjustment
                          foreachitem .Youmay includeexpensesyou Iisted inIine25.

                          Youm ustgivea detailed explanationofthe specialcircumstancesthatmake the expensesorincome
                          adjustmentsnecessaryandreasonabl
                                                         e.Youmustal
                                                                   sogi
                                                                      veyourcasetrusteedocumentationofyouractual
                          expensesori ncomeadjustments.
                           Give a detailed explanationofthespecialcircumstances                                                                                           Average monthlyexpense                '
                                                                                                                                                                           orincomeadjustment

                                                                                                                                                                           $

                                                                                                                                                                           $

                                                                                                                                                                           $                                    l
                                                                                                                                                                                                                t
                                                                                                                                                                           $


    -
        .                 sign Below

                          Bysig ''
                                 g e ,ldeclareunderpenaltyofperjurythattheinformati
                                                                                  ononthisstatementandinanyaqachmentsi
                                                                                                                     strueandcorrect.

                          X Jan'euynetteMooowan                                                                                X
                              sig ature ofDebtor1                                                                                    SignatureofDebtor2
                      #
                      /
                     I,
                              oate04/16/2019                                                                                         nate
                                     MM /DD 1*                                                                                              MM /DD /YYYY
                                                                                                                                                                                                                (
    OfficialForm 122A-2                                                                    Chapter7 MeansTestCalculation                                                                               Jm ge9
  Case 2:19-bk-14621-VZ                   Doc 1-1 Filed 04/22/19 Entered 04/23/19 09:55:51              Desc
                                           Main Document Page 76 of 86


                                              UNITED STATES BANKRUPTCY COURT
                                                       CentralDistrid ofCalifornia
                                                             LOS ANGELES

                                  STATEM ENT OF INFO RM ATION REQ UIRED BY 11 U.S.C.6 341


INTRODUCTION
          Pursuanttothe BankruptcyReform Actof1994,theOffi ce ofthe UnitedStates Bankruptcy
Administratorhaspreparedthi   sinformati
                                       onsheettohelpyou understand some ofthe possible consequences
offi
   ling abankruptcy petition underchapter7ofthe BankruptcyCode.Thisinformation isi
                                                                                 ntendedto make
youaware of-
         (1)thepotenti
                     alconsequencesofseekingadi
                                              schargei
                                                     nbankruptcy,
              including the effectson credithistory;
         (2)theeffectofreceivingadischargeofdebtsinbankruptcy',
         (3)theesectofreaffirmingadebt;and
         (4)yourabili
                    tytofileapetiti
                                  onunderadifferentchapteroftheBankruptcy
              Code.
         There aremany otherprovisionsofthe Bankruptcy Codethatmayaffectyoursi tuati
                                                                                   on.This
statementcontainsonlygeneralprinciplesofI
                                        aw and isnotasubstituteforIegaladvice.Ifyou have any
questionsorneed furtherinformati
                               onastohow the bankruptcyIawsappl ytoyourspecific case,youshould
consultwith yourlawyer.

W HAT IS A DISCHARGE?

          Thefilingofachapter7 peti
                                  ti
                                   onisdesi gned to resul
                                                        tinadischargeofmostofthedebtsyou
Ii
 stedinyourbankruptcyschedul  es.A discharge i
                                             sa courtorderthatsaysthatyoudo nothave to repayyour
debts,butthere area numberofexceptions.Debtswhich usuallymay notbedischarged inyourchapter7
case include,forexample,mosttaxes,chi ld support,alimony,andstudentIoans;coud-orderedfinesand
resti
    tution'
          ,debtsobtainedthroughfraud ordeception',debtswhichwerenotIisted i
                                                                          n yourbankruptcy
schedules'
         ,andpersonali
                     njurydebtscausedbydri
                                         vingwhileintoxi
                                                       catedortakingdrugs.Yourdischargemay
be deniedentirel
               yi fyou,forexample,destroyorconcealproperty;destroy,concealorfalsifyrecords;ormake
afalse oath.Creditorscannotaskyouto repaydebtswhich have been discharged.Youcanonl   y recei
                                                                                           ve a
chapter7di
         schargeonceeveryeight(8)years.
W HAT ARE THE POTENTI
                    ALEFFECTS OF A DISCHARG E?

          Thefactthatyoufil edbankruptcycanappearonyourcredi    treportforasIong as 10years.
Thus,fili
        ng abankruptcy petition mayaffectyourabil
                                                ityto obtaincreditinthefuture,Also,youm aynotbe
excused from repaying debtsthatwerenotIistedonyourbankruptcyschedulesorthatyouincurred afteryou
fil
  edbankruptcy.Thereare exceptionstothisgeneralstatement.SeeyourIawyeri     fyou have questi
                                                                                           ons.

W HAT ARE THE EFFECTS OF REAFFIRMING A DEBT?
         Afteryoufil
                   e yourbankruptcy petition,acreditormay askyoutoreaffirm acertain debtoryou
mayseekto do so onyourown.Rea/irm i  ng adebtmeansthatyousign and filewi   ththe courta legall
                                                                                             y
enforceabledocumentwhichstatesthatyoupromiseto repayaIlora podion ofthedebtthatmayotherwise
have beendi scharged inyourbankruptcycase.Reaffirmati onagreementsm ustgenerallybe filedwiththecoud
si
 xty(60)daysafterthefirstmeetingofcredi
                                      tors.
         Reaffirmation agreementsare strictlyvoluntary.Theyare notrequired bythe BankruptcyCode
orotherstateorfederall  aw.You can voluntarilyrepayanydebtinst ead ofsigninga reaffirmati
                                                                                        onagreem ent,
butthere maybe valid.reasonsforwantingtoreaffirm a padiculardebt.Thisisparticularlytruewhenproperty
youwishto retainiscollateralforadebt.
         Reaffirm ation agreementsm ustnotimposeanundueburdenonyouoryourdependentsand
mustbein yourbestinterest.Ifyoudeci  deto si gna reaffirmati
                                                           onagreem ent,you maycancelitatanytime
beforethecouftissuesanorderofdi
                              schargeorwithi
                                           nsi
                                             xty(60)daysafteryoufi
                                                                 ledthereaffirmati
                                                                                 onagreement
with thecoud,whicheveri   slater.
          Ifyou reaffirm adebtandfailto makethepaymentsas requiredinthereaffirm ation agreement,
the credi
        torcantakeacti   onagainstyouto recoveranypropertythatwasgiven assecurityfortheloanandyou
may remain personally I iabl
                           eforany deficiency.Inaddition,creditorsmayseekotherremedies,suchas
garnishmentofwages.

OTHER BANKRUPTCY OPTIONS
  Case 2:19-bk-14621-VZ                  Doc 1-1 Filed 04/22/19 Entered 04/23/19 09:55:51                   Desc
                                          Main Document Page 77 of 86

         You have achoice indeci  dingwhatchapterofthe BankruptcyCodewillbestsui  tyourneeds.
Evenifyou have alreadyfiled forreli
                                  efunderchapter7,youmaybe eli  gibleto convertyourcaseto a different
chapter.
         Chapter7 isthe Iiquidati
                                onchapterofthe BankruptcyCode.Underchapter7,a trustee i s
appointedtocollectandsel l,ifeconomicallyfeasi
                                             ble,aI
                                                  Ipropedyyouown thatisnotexemptfrom these
actions.
         Chapter11 isthe reorganizationchaptermostcommonly used bybusi   nesses,butitisal
                                                                                        so
avail
    abletoindivi
               dual
                  s.Credi
                        torsvoteonwhethertoacceptorrejectapl
                                                           an,whi
                                                                chal
                                                                   somustbeapprovedby
thecourt.Whi  lethedebtornormallyremainsincontrolofthe assets,thecourtcan orderthe appoi       ntmentof
a trustee totakepossessionand controlofthe business.
           Chapter12 offersbankruptcyrelieftothosewho quali  fyasfam ilyfarm ers.Fami lyfarm ers
mustpropose aplanto repaytheircredi   tors overathree-to-fiveyearperiodanditmustbeapproved bythe
coud.Planpaymentsare madethrougha chapter12trustee,whoalso moni          torsthe debtors'farming
operationsduringthe pendencyofthe plan.
           Fi
            nall
               y,chapter13general  lypermitsindivi
                                                 dualsto keeptheirpropedyby repaying credi    tors
outoftheirfutureincome.Eachchapter13debtorwri     tesa pl anwhi ch mustbeapproved bythe bankruptcy
court.Thedebtors mustpaythechapter13trusteetheamountsetfodh i        nthei rplan.Debtors receive a
discharge aftertheycompl  etetheirchapter13 repaymentplan.Chapter13isonlyavail     ableto indi vidualswi
                                                                                                       th
regul
    arincomewhosedebtsdonotexceed$1,
                                   000,000($250,000inunsecureddebtsand$750,000insecured
debts).
       AGAIN,PLEASE SPEAK TO YOUR LAWYER IF YOU NEED FURTHER INFO RMATION OR
EXPLANATION,INCLUDING HOW THE BANKRUPTCY LAWS RELATE TO YO UR SPECIFIC CASE.
         Bysigning bel
                     ow,I/we acknowledgethatI /we havereceive co ofthisdocument,andthat
I/we have had anoppoduni
                       tyto discussthe information inthi
                                                       sdocu ent Ih anattorney ofmy/ourchoice.


Date Aoril16. 2019                                             s/J nice LynetteMcGou-'
                                                                                     --
                                                               J ice Lynette McGowan




                                                                                  .***         j
                                                                                  ,
                                                                                      Z.
                                                                                      ..     ,        .,
                                                                                                       .t
                                                                  trl()i1!W illi11rïli;
   Case 2:19-bk-14621-VZ           Doc 1-1 Filed 04/22/19 Entered 04/23/19 09:55:51                     Desc
                                    Main Document Page 78 of 86



                     IMPO RTANT INFO RMATION ABO UT BANKRUPTCY ASSISTANCE
                  SERVICES FRO M AN ATTO RNEY OR BANKRUPTCY PETITIO N PREPARER

         Ifyou decide to seek bankruptcy reli
                                            ef,you can representyourself,you can hire an attorneyto represent
you,oryoucangethelp insome Iocalitiesfrom a bankruptcy petitionpreparerwho is notan attorney.THE LAW
REQUIRES AN ATTORNEY OR BANKRUPTCY PETITION PREPARER TO GIVE YOU A W RITTEN CONTRACT
SPECIFYING W HAT THE ATTORNEY OR BANKRUPTCY PETITION PREPARER W ILL DO FOR YOU AND HOW
MUCH IT W ILL COST.Askto see the contractbefore you hire anyone.

         Thefollowing information helpsyou understand whatmustbe done in a routine bankruptcy case to help you
evaluate how much service you need.Although bankruptcycan be com plex,m any casesare routine.

            Before filing a bankruptcycase,eitheryouoryourattorney should analyze youreligibilityfordifferentforms
ofdebtreli  efavailable underthe Bankruptcy Code andwhich form ofreliefis mostIikelyto be beneficialforyou.Be
sure you understand the reliefyou can obtain and its Iimitations.To file a bankruptcy case,documents called a Peti
                                                                                                                 tion,
Schedulesand StatementofFinancialAffairs,aswellas in some casesa StatementofIntention need to be prepared
correctly andfiledwi  ththe bankruptcycourt.Youwillhave to pay a filing fee tothe bankruptcy coud.Onceyourcase
stads,youwillhave to attend the required firstmeeting ofcreditorswhere you may be questioned by a coud official
called a ''
          trustee'
                 'and bycreditors.


          lfyou choose tofile a chapter7 case,you may be asked by a creditorto reaffirm a debt.You maywanthelp
deciding whetherto do so.A creditoris notpermitted to coerce you into reaffirming yourdebts.

          Ifyou choose tofile a chapter13 case in which you repay yourcredi
                                                                          torswhatyou can afford over3 to 5
years,you may also wanthelp wi th preparing yourchapter13 plan and withthe confirmation hearing onyourplan which
willbe before abankruptcyjudge.
          Ifyouselectanothertype ofreliefunderthe Bankruptcy Code otherthan chapter7 orchapter13,youwill
wantto find outwhatshould be done from someone familiarwith thattype ofrelief.

             Yourbankruptcy case may also involve Iiti
                                                     gation.Youare generally permitted to representyourselfin
Iitigation in bankruptcy court,butonly attorneys,notbankrt! petition preparers,can give you Iegaladvice.

                                                                                 G
 Date April16. 2019                                      /J nice L nette Mcx e
                                                         J ice Lynette McGowan
                                                          ebtor




                                                    //     .'
                                                  (''
                                                  )             .
                                                                        ê
                                                  --      at la illiams
                                                         Bankruptcy Peti
                                                                       tion Preparer




                          Thisdisclosureisprovidedtoassisted personspursuant to 11U.S.C.j527(b)
    Case 2:19-bk-14621-VZ            Doc 1-1 Filed 04/22/19 Entered 04/23/19 09:55:51                      Desc
                                      Main Document Page 79 of 86


                               W RITTEN NOTICE REQUIRED UNDER SECTION 527(a)(2)

              Allinformation thatyou are required to provide with a petition and thereafterduring a case undertitle 11
(''Bankruptcy')ofthe UnitedStatesCodeisrequiredto becomplete,accurate,andtruthful.
            AlIassetsand alIIiabilities are required to be com pletely and accurately di
                                                                                       sclosed in the documentsfiled
to com mencethe case,and the replacementvalue ofeachassetasdefined intitle 11 United StatesCode section506
mustbe stated in those documentswhere requested afterreasonable inquiryto establi     shsuch value.
              Currentmonthlyincome,theamountsspecified insection707(b)(2),and,inacaseunderchapter13of
title 11,disposableincome(determinedinaccordancewi
                                                 thsection707(b)(2)),arerequiredto bestatedafter
reasonable inquiw .
              lnformationthatyouqrovideduringyourcasemaybeauditedpursuanttotitle11.Failuretoprovi
                                                                                                de
such inform ation m ay resultin dism lssalofthe case undertitl .   rothersanction,including crim inalsanctions.
                                                                               tzt-k
   Date Asrjj16. 2:,:
                                                        Ja ce Lynette McGowan
                                                        Dzbtor
                                                pb




                                                     (i
                                                      ntDebr                                 l



                                                         atriciaO lliams                                           .
                                                        Bankruptcy Petition Preparer
Case 2:19-bk-14621-VZ           Doc 1-1 Filed 04/22/19 Entered 04/23/19 09:55:51                 Desc
                                 Main Document Page 80 of 86

                                                         U.S.Departm entofJustice
   *        *.
   *'x    -e*                                            Office oftheU nited StatesTnlstee
                                                         CentralD istrictofCalifom ia


                                                                     Issued:M arch 1,2014

                               U N ITED STA TE S TR U STEE
                         C EN TR AL D ISTR IC T O F C A LIFO R N IA
                     BA N K RUP TCY PE TITION PR EPAR ER G UIDE LIN ES

         lnaccordancewithitsobligationtomonitorcompliancewith 11U.S.C.j110,theUnited States
Trustee forRegion 16,w hich encom passesthe CentralD istrictofCalifornia,isproviding the follow ing
guidelinesfornon-attorneyswho prepare docum ents forfiling in theU nited StatesBankruptcy Court.A
non-attom ey who preparesbankruptcy docum ents forcompensation,w hetherpaid oragreed to be paid,is
subjecttotherequirementsandprohibitionsofsection 110.Preparersareencouragedtoreadthe
provisionsof11U.S.C.j110priortoundertakingthepreparationofanybankruptcydocuments.
        Failureto com ply w ith the banknzptcy codem ay resultin the taking ofenforcem entactionsby the
U nited StatesTrustee. n eseguidelinesare m eantto assistnon-attom ey preparers and debtorswho use
them in tm derstanding the provisionsofsection 110 and actionsbroughtby the United StatesTrustee
undersection 110.

         A bankm ptcy petition preparerm ay only type form s. W hen abankruptcy petition preparer
         provides servicesthatgo beyond typing form s,those servicescan constim te the unauthorized
         çtPractice oflaw .''

         A bankruptcy petition preparerhasan obligation to disclose a11am ountsreceived from the debtor,
         oron behalfofthe debtor,in the yearpriorto the filing ofthe bankruptcy case,and the source of
         any feepaid. This disclosure should also include allam ountowing to thepreparer. Underthe
         BankruptcyAbusePreventionandConsumerProtectionActof2005C4BAPCPA'),such
         disclosure shallbe m ade on the date thepetition is filed w ith the Bankruptcy Court.

         A petition preparerhasan ongoing responsibility to disclose to the courtany feesreceived or
         compensationagreementnotpreviouslydisclosedtothecourt.W ithinfourteen(14)daysof
         receivingadditionalcompensationorenteringintoanagreementwithadebtorts)foradditional
         com pensation,the petition preparershalldisclose a1ladditionalfeesorcompensation
         anangem entsto the court.

         The chargetypically allow ed in thisdistrictfora bankruptcy petition preparer's services isno
         morethan $200,including,butnotlim itedto,any and a11expensessuch asphotocopyipg,qtptsof
         creditreports,gas,messenger,couriercharges,postageand telephonecharg:sl.Thisfeedoesnötx
         includethecourtflingfee.TheUnitedStatesTrusteemayobjecttoa Teeabove$200.Alower)
         f
          eeceilingmayapplytoanincompletebanknzptcytiling,ifthedoc entsshowslimitedtypinp, .
                                                                                           z ..
                                                                                              ,.
         orwhereaprepareractsincompetentlyorillegally.lfthereasonablen o?â.b        etfiton
         preparer's fee ischallenged,the burden ofshowing thatthe fee isreasonablebelongs to the
         preparer.The Bankruptcy Courtdeterm ineswhatfee isreasonable.
Case 2:19-bk-14621-VZ      Doc 1-1 Filed 04/22/19 Entered 04/23/19 09:55:51                Desc
                            Main Document Page 81 of 86


U.S.TRU STEE BA NK R UPTCY PETITIO N PREPA RER G UID ELINES,page 2

      TheBankruptcy Code providesthatthe Banknzptcy Courtm ay disallow allfees in instances
      where apetitionpreparerviolatesanyprovision of11U.S.C.j 110.
6.    Debtorshavetherightto filetheirbankruptcy docum entsin person atthe Bankruptcy Courtor
      by m ailing them to the court,consistentw ith the court'sprocedure. A preparerw ho files,
      assistswith the physicalfiling ofapetition w ith the court,orchargesa debtorform essengeror
      couriercosts,maybesubjecttofinesunder11U.S.C.j110(g)forhandlingthecourtfilingfee.
      Thisprohibition includes apreparer'shandling ofam oney orderpayable to the 'tU .S.
      Bankruptcy Court.''

      A petition preparerm ay notcharge oracceptm oniesfrom a debtorforthecreditcounseling or
      debtoreducation classes,unlessthe petition preparerhasbeen approved as aproviderby the
      United StatesTrustee.

8.    U nderBA PCPA,abankruptcy petition preparerisrequired to sign,give a copy to the debtor,
      and file with theBankruptcy Courtthe De'claration and Signature ofN on-A ttorney Bankruptcy
      Petition Preparer(OfficialForm l9).Form 19istobecompleted and signedbeforepreparing a
      bankruptcypetition,schedulesandstatements(orthefirstofanyotherpaperifthebankruptcy
      petitionpreparerhasnotpreparedthepetition),andbeforeacceptinganymoneyfrom the
      debtorts).
      A banknlptcy petition preparershould use the OfficialCourtForm sto prepare docum ents.
      These form s are available forno coston the Banknzptcy Court'sw ebsite. Som e providersof
      attorney software,forexam ple,do notinclude petition preparersir atureblockson certain
      docum ents,thatare included on the O fficialForm s.

      A banknzptcy petition preparerisnotan attorney and isnotauthorized to practice law . As
      defined by stam te and case law ,the activitiesthatconstitm e thepractice of1aw in the
      bankruptcy courtinclude,butare notlim ited to,the follow ing:

      A.     Determ ining when to filebankruptcy orwhetherto file abankruptcy petition;
      B.     Explaining the differencebetween chaptersordeterm ining underwhich chapterofthe
             Bankruptcy Code to filea voluntaly petition;
      C.     Explaining inform ation necessary to com plete the banknlptcy petition;
      D.     A dvising debtorsregarding the claim ing ofexem ptions;
      E.     Explaining ordeterm ining which debts are priority,secured,orunsecured' ,
      F.     Suggesting ordeterm ining w hereitem sbelong on the petition,based on inform ation
             provided by a debtor;
      G.     Preparing any pleadingsotherthan filling outofficialform sprom ulgated by the United
             StatesSuprem e Courtorby theU nited StatesBankruptcy Courtofthe CentralDistrictof
             California;
      H.     Explaining ordiscussing theim pactthatabankruptcy filing m ay have on an eviction or
             foreclosure proceeding;
      1.     Explaining ordiscussing theim pactthata bankruptcy filing m ay have on the
             dischargeability ofdebts,including outstanding studentloansortaxes,orwhethera debt
             w illbe discharged;
      J.     Explaining,discussing,orassisting adebtorwith a reaffinnation agreem ent;
Case 2:19-bk-14621-VZ                       Doc 1-1 Filed 04/22/19 Entered 04/23/19 09:55:51               Desc
                                             Main Document Page 82 of 86


         U .S.TR USTEE BA NK RU PTCY PETITIO N PREPAR ER G UID ELIN ES,page 3

                      K.       Assistingorappearingwiththedebtororonadebtor'sbehalfatthej341(a)Meetingof
                               Creditors;
                               Discussing orassisting a debtorwith determ ining whethera certain debtshould be
                               reaffinued orredeem ed' ,and
                      M.       Providing advice orguidance to a debtorregarding the actions thatm ay orm ay notbe
                               taken by a creditor,U nited StatesBankruptcy Trustee,United States Bankruptcy Court,
                               United StatesB anknzptcy Judge,oranotherthird party.

                      Translating docum entsm ay notnecessarily be considered thepractice oflaw . How ever,
                      translation serd cesprovided to a debtorshould notinclude serviceslisted in paragraph 10
                      above.

        12. Beforetypinganydocumentwhatsoeverandbeforeacceptinganymoneyfrom thedebtorts),the
            bankruptcypetitionpreparermustprovideacopyoftheseGuidelinestothedebtorts),which
            mustbesignedanddatedbythedebtortslandthebanknzptcypetitionpreparerasprovided
                      below . The originalsigned copy ofthe Guidelinesm ustbe attached to any petition,pleading or
                      otherdocum entfiled w ith the cotu'
                                                        t.Ifthese Guidelines are filed w ith the bankruptcy petition,
                      the U .S.Tnzstee suggeststhatitbe placed in frontofthem ailing m atrix.

                      Ifabankruptcy petition preparercom m unicatesw ith a debtorprim arily in a language otherthan
                      English,thepetitionpreparershallprovideacopyoftheseGuidelinestothedebtorts)inthat
                      language.

                      A petition preparershould keep a copy ofthe Guidelinessigned by the debtorfora period of
                      two yearsfrom thedateofsignature.

                      A nyone,including a debtor,who believesthata bankruptcy petition preparerhasviolated
                      11U.S.C.j 110 orhasgiven legaladviceshould advisetheUnited StatesTrusteein writing of
                      the circum stances.

        16.           These guidelinesreplace the Guidelines thatwere effective on M arch 1,2003.

    NameofDebtortsl'
                   .laniceLvnetteMc'oe                                            -
                                            Pleaseprintor/
                                                         ypc
                          )
                      l clareunderpenaltyofperjurythatlhaveprovidedacopyoftheseguidelinestothedebtorts)
          ?                this case.
                       /
                      /
    X/ /                        .z!                            -                 Date. V - tt:?-('
                                                                                                 j-
    Si
    '
     .
     1gna=
         t/reofBa
                vnkr
                  x uptcy Petition Preparer                                             z
.                /?                                                                    sz'
                                                                                       .
'               :z;                                                               v
               ?/
               ;
                !                                                                ,,'

          //' Ideclareunderpenaltyofperjurythattheabovelistednon-àttorneybankruptcypetitionpreparer
         ,''          hasprovided m e with a copy ofthese guidelines.

    Xs/lanice Lynette McGowan                                            D ateApril16, 2019
    Signature ofDebtor

    x                                                                    Date:
    SignatureofJointDebtor(Spouse)                                                            v3/1/14
    Case 2:19-bk-14621-VZ             Doc 1-1 Filed 04/22/19 Entered 04/23/19 09:55:51                            Desc
                                       Main Document Page 83 of 86



 AttorneyorParty Nam e,Address,Telephone & FAX                       FO R CO URT USE ONLY
 Nos.,State BarNo.& EmailAddress
 Janice Lynette McGowan
 2658 Hayes Avenue ,Long Beach ,California 90810
 Phone:(562)276-3777




 K Debtorls)appearing withoutattorney
 Z AttorneyforDebtor
                                     UNITED STATES BANKRUPTCY COURT
                              C ENTRA L DISTRICT O F CALIFO RNIA - LOS ANGELES                                DIvIsIO N

 ln re:                                                              CASE NO.:
 Janice Lynette McGowan                                              CHA PTER
                                                                             :;




                                                                              V ERIFICATIO N O F MA STER
                                                                             M A ILING LIST O F C REDITO RS
                                                                                    ILBR 1007-1(a))

                                                  Debtorls).


Pursuantto LBR 1007-1(a),the Debtor,ortheDebtor'sattorneyifapplicable,certifiesunder
penaltyofperjurythatthe mastermailing Iistofcreditorsfiled inthisbankruptcycase,consisting of
3 sheetts)iscomplete,correct,andconsistentwithth'' bbtor'sschedulesand I/we assume aII
responsibility forerrors and om issions.                         ,

                                                                     z   .
Date: April16,2019                                               #
                                                                  ZIaniceLynetti.Mcc we
                                                            ..
                                                                /
                                                                '
                                                                k  ignature ofDebtor 1
                                                           .7
                                                            .'
                                                           ,b
                                                           .

Date:                                                    ,'
                                                                 Signature ofDebtor2(ointdebtor)(ifapplicable)
Date:
                                                                 SignatureofAttorneyforDebtor(i
                                                                                              fapplicable)

         Thi
           sform isopti
                      onal. I
                            thasbeenapprovedforuse inthe United StatesBankruptcy Courtforthe CentralDistri
                                                                                                         ctofCali
                                                                                                                forni
                                                                                                                    a
Decemberzols                                                                        F IOO7-I.MAILING.LIST.VERIFICATION
Case 2:19-bk-14621-VZ   Doc 1-1 Filed 04/22/19 Entered 04/23/19 09:55:51   Desc
                         Main Document Page 84 of 86



                        ACE Cash Express
                        4948 West Pico Boulevard
                        Los Angeles,,AL 90019


                        Capital 0ne
                        P .O . Box 85015
                        Richmond,vA 23285


                        Check N Go Customer
                         P .O . box 36381
                         Cincinnati,oH 45236


                        Chrysler Financial
                        P.O . Box 1622
                        Roanoke ,Tx 76262


                        City of Long Beach Emergency Ambulance S
                        333 West Ocean Boulevard
                        Long Beach,cA 90802



                                               Suite 2O, Southern


                        Duvera Financial
                        P .O . Box 2549
                        Carlsbad,cA 92018


                        Enhanced Recovery Corporation
                        P .O . Box 1967
                        Southgate,Ml 48195
Case 2:19-bk-14621-VZ   Doc 1-1 Filed 04/22/19 Entered 04/23/19 09:55:51   Desc
                         Main Document Page 85 of 86

                        Farmers Insurance Inc .
                        P .O . BOX 268992
                        Oklahoma City,oK 73126


                        HSBC Card Services
                        P .O . Box 60102
                        City of Industry,cA 91716


                        LVNV Funding LLC
                        P .O . Box 740281
                        HoustonzTx 77274


                        Midland Credit Managment Inc
                        8875 Aero Dr . Street
                        San DiegorcA 92123


                        Navient
                        P .O . BOX 9500
                        W ilkes Barre,pA 18773


                        N ix Check Cashing
                        1440 Rosecrans Avenue
                        Manhattan Beach,cA 90266


                        Schools First Federal
                        P .O . Box 11547
                        Santa Ana,AL 92711


                        Synchrony Bank Care
                        P .O . BOX 530912
                        AtlantarGA 30353


                        Walmart Discover SYNCB
                        P .O . BOX 960024
                        Orlando,FL 32896
Case 2:19-bk-14621-VZ   Doc 1-1 Filed 04/22/19 Entered 04/23/19 09:55:51   Desc
                         Main Document Page 86 of 86

                        Western Dental Centers
                        P .O . Box 14228
                        Orange,,cA 92863


                        You n Me Furniture dba Happy Furniture
